Exhibit 10.1

DOMINO’S PIZZA MASTER ISSUER LLC, DOMINO’S IP HOLDER LLC, DOMINO’S PIZZA

DISTRIBUTION LLC AND DOMINO’S SPV CANADIAN HOLDING COMPANY INC.

SERIES 2017-1 FLOATING RATE SENIOR SECURED NOTES, CLASS A-2-I(FL)

SERIES 2017-1 3.082% FIXED RATE SENIOR SECURED NOTES, CLASS A-2-II(FX)

SERIES 2017-1 4.118% FIXED RATE SENIOR SECURED NOTES, CLASS A-2-III(FX)

PURCHASE AGREEMENT

June 12, 2017

GUGGENHEIM SECURITIES, LLC

330 Madison Avenue

New York, New York 10017

BARCLAYS CAPITAL INC.

745 Seventh Avenue

New York, New York 10019

Ladies and Gentlemen:

Domino’s Pizza Master Issuer LLC, a Delaware limited liability company (the
“Master Issuer”), Domino’s Pizza Distribution LLC, a Delaware limited liability
company (the “Domestic Distributor”), Domino’s IP Holder LLC, a Delaware limited
liability company (the “IP Holder”) and Domino’s SPV Canadian Holding Company
Inc., a Delaware corporation (“SPV Canadian Holdco” and together with the Master
Issuer, the Domestic Distributor and the IP Holder, the “Co-Issuers”), propose,
upon the terms and conditions stated herein, to issue and sell to the several
initial purchasers named in Schedule I hereto (the “Initial Purchasers”), three
series of senior secured notes, (i) the Series 2017-1 three-month LIBOR + 1.250%
Floating Rate Senior Secured Notes, Class A-2-I(FL) Notes (the “Series 2017-1
Class A-2-I(FL) Notes”) in an aggregate principal amount of $300,000,000, (ii)
the Series 2017-1 3.082% Fixed Rate Senior Secured Notes, Class A-2-II(FX) Notes
(the “Series 2017-1 Class A-2-II(FX) Notes”) in an aggregate principal amount of
$600,000,000 and (iii) the Series 2017-1 4.118% Fixed Rate Senior Secured,
Class A-2-III(FX) Notes (the “Series 2017-1 Class A-2-III(FX) Notes” and,
together with the Series 2017-1 Class A-2-I(FL) Notes and the Series 2017-1
Class A-2-II(FX) Notes, the “Offered Notes”) in an aggregate principal amount of
$1,000,000,000.

The Offered Notes (i) will have terms and provisions that are summarized in the
Pricing Disclosure Package (as defined below) and (ii) are to be issued pursuant
to the Amended and Restated Base Indenture, dated as of March 15, 2012 (the
“Initial Closing Date”), (as amended and supplemented as of the date hereof, the
“Base Indenture”), and the Series 2017-1 Supplement thereto (the “Series 2017-1
Supplement” and, together with the Base Indenture, the Series 2012-1 Supplement
thereto, dated as of March 15, 2012, and the Series 2015-1



--------------------------------------------------------------------------------

Supplement thereto, dated as of October 21, 2015, the “Indenture”), to be dated
as of the Closing Date, in each case entered into by and among the Co-Issuers
and Citibank, N.A., as trustee (in such capacity, the “Trustee”) and as
securities intermediary. The Co-Issuers’ obligations under the Offered Notes
will be jointly and severally irrevocably and unconditionally guaranteed (the
“Guarantees”) by Domino’s SPV Guarantor LLC, a Delaware limited liability
company (the “SPV Guarantor”), Domino’s Pizza Franchising LLC, a Delaware
limited liability company (the “Domestic Franchisor”), Domino’s Pizza
International Franchising Inc., a Delaware corporation (the “International
Franchisor”), Domino’s Pizza Canadian Distribution ULC, a Nova Scotia unlimited
company (the “Canadian Distributor”), Domino’s EQ LLC, a Delaware limited
liability company (the “Domestic Distribution Equipment Holder”), and Domino’s
RE LLC, a Delaware limited liability company (the “Domestic Distribution Real
Estate Holder” and, together with the SPV Guarantor, the Domestic Franchisor,
the International Franchisor, the Canadian Distributor and the Domestic
Distribution Equipment Holder, the “Guarantors” and each a “Guarantor” and,
together with the Co-Issuers, the “Securitization Entities” and each, a
“Securitization Entity”), pursuant to an Amended and Restated Guarantee and
Collateral Agreement, dated March 15, 2012, by and among each Guarantor and the
Trustee (the “Guarantee and Collateral Agreement”). This Agreement confirms the
agreement of each the Domino’s Parties (as defined below) with regard to the
purchase of the Offered Notes from the Co-Issuers by the Initial Purchasers.

For purposes of this Agreement, “Domino’s” shall mean Domino’s Pizza, Inc. a
Delaware corporation, “Intermediate Holdco” shall mean Domino’s Inc., a Delaware
corporation, “Parent Companies” shall mean, collectively, Domino’s and
Intermediate Holdco, and “Domino’s Parties” shall mean, collectively, the Parent
Companies, Domino’s Pizza LLC, a Michigan limited liability company, as manager
(the “Manager”), and the Securitization Entities.

For purposes of this Agreement, capitalized terms used but not defined herein
shall have the meanings given to such terms in the “Certain Definitions” section
of the Pricing Disclosure Package (as defined below).

1. Purchase and Resale of the Offered Notes. The Offered Notes will be offered
and sold by the Co-Issuers to the Initial Purchasers without registration under
the Securities Act of 1933, as amended (the “1933 Act”), in reliance on an
exemption pursuant to Section 4(a)(2) under the 1933 Act. The Domino’s Parties
have prepared (i) a preliminary offering memorandum, dated May 31, 2017 (as
amended or supplemented as of the Applicable Time (as defined below), the
“Preliminary Offering Memorandum”) setting forth information regarding the
Domino’s Parties and the Offered Notes, (ii) the investor presentations attached
hereto as Exhibit 1 (the “Investor Presentations”), (iii) a pricing term sheet
substantially in the form attached hereto as Schedule II (the “Pricing Term
Sheet”) setting forth the terms of the Offered Notes and certain other
information omitted from the Preliminary Offering Memorandum and (iv) a final
offering memorandum to be dated prior to the Closing Date (as amended or
supplemented, together with the Investor Presentations and the documents listed
on Schedule III hereto, the “Final Offering Memorandum”), setting forth
information regarding the Domino’s Parties and the Offered Notes. The
Preliminary Offering Memorandum, the Pricing Term Sheet, the Investor
Presentations and the documents listed on Schedule III hereto are collectively
referred to as the “Pricing Disclosure Package”. The Domino’s Parties hereby
confirm that they have authorized

 

2



--------------------------------------------------------------------------------

the use of the Pricing Disclosure Package and the Final Offering Memorandum in
connection with the offering and resale of the Offered Notes by the Initial
Purchasers. “Applicable Time” means 2:32p.m. (New York City time) on the date of
this Agreement.

All references in this Agreement to the Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Final Offering Memorandum include, unless
expressly stated otherwise, all documents, financial statements and schedules
and other information contained, incorporated by reference or deemed
incorporated by reference therein (and references in this Agreement to such
information being “contained,” “included” or “stated” (and other references of
like import) in the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Final Offering Memorandum shall be deemed to mean all such
information contained, incorporated by reference or deemed incorporated by
reference therein, to the extent such information has not been superseded or
modified by other information contained, incorporated by reference or deemed
incorporated by reference therein). All documents filed (but not furnished to
the Initial Purchasers, unless such furnished document is expressly incorporated
by reference in the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Final Offering Memorandum, as the case may be) with the U.S.
Securities and Exchange Commission (the “Commission”) under the Securities
Exchange Act of 1934, as amended (the “1934 Act”) and so deemed to be included
in the Preliminary Offering Memorandum, Pricing Disclosure Package or the Final
Offering Memorandum, as the case may be, or any amendment or supplement thereto
are hereinafter referred to herein as the “Exchange Act Reports”.

It is understood and acknowledged that upon original issuance thereof the
Offered Notes (and all securities issued in exchange therefor or in substitution
thereof) will bear the legends that are set forth under the caption “Transfer
Restrictions” in the Pricing Disclosure Package.

You have advised the Co-Issuers that the Initial Purchasers intend to offer and
resell (the “Exempt Resales”) the Offered Notes purchased by the Initial
Purchasers hereunder on the terms set forth in each of the Pricing Disclosure
Package and the Final Offering Memorandum, as amended or supplemented, solely
(a) to persons whom the Initial Purchasers reasonably believe to be “qualified
institutional buyers” (“QIBs”) as defined in Rule 144A under the 1933 Act (“Rule
144A”) and (b) outside of the United States, to persons who are not U.S. Persons
(such persons, “Non-U.S. Persons”) as defined in Regulation S under the 1933 Act
(“Regulation S”) in offshore transactions in reliance on Regulation S, in each
case, whom the Initial Purchasers reasonably believe are not Competitors. As
used in the preceding sentence, the terms “offshore transaction” and “United
States” have the meanings assigned to them in Regulation S. Those persons
specified in clauses (a) and (b) above are referred to herein as “Eligible
Purchasers”.

2.     Representations and Warranties of the Domino’s Parties. Each of the
Domino’s Parties jointly and severally, represents and warrants, on and as of
the date hereof and on and as of the Closing Date, as follows:

(a)     When the Offered Notes are issued and delivered pursuant to this
Agreement, such Offered Notes and the Guarantees will not be of the same class
(within the meaning of Rule 144A) as securities that are listed on a national
securities exchange registered under Section 6 of the 1934 Act or that are
quoted in a United States automated inter-dealer quotation system.

 

 

3



--------------------------------------------------------------------------------

(b)    Assuming the accuracy of your representations and warranties in
Section 3(b) of this Agreement, the purchase and resale of the Offered Notes
pursuant to this Agreement (including pursuant to the Exempt Resales) are exempt
from the registration requirements of the 1933 Act.

(c)     No form of general solicitation or general advertising within the
meaning of Regulation D under the 1933 Act (including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising) (each, a “General Solicitation”) was used
by the Domino’s Parties, any of their respective affiliates or any of their
respective representatives (other than the Initial Purchasers and their
affiliates or any of their respective representatives, as to whom the Domino’s
Parties make no representation) in connection with the offer and sale of the
Offered Notes.

(d)    No directed selling efforts within the meaning of Rule 902 under the 1933
Act were used by the Domino’s Parties or any of their respective affiliates or
any of their respective representatives (other than the Initial Purchasers and
their respective affiliates or any of their respective representatives, as to
whom the Domino’s Parties make no representation) with respect to Offered Notes
sold outside the United States to Non-U.S. Persons, and each of the Domino’s
Parties, their respective affiliates and their respective representatives (other
than the Initial Purchasers and their respective affiliates and representatives,
as to whom the Domino’s Parties make no representation) has complied with and
will implement the “offering restrictions” required by Rule 902 under the 1933
Act.

(e)     Each of the Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Final Offering Memorandum, each as of its respective date,
contains all the information specified in, and meeting the requirements of, Rule
144A(d)(4) under the 1933 Act.

(f)     None of the Domino’s Parties nor any other person acting on behalf of
any Domino’s Party has offered or sold any securities in a manner that would be
integrated with the offering of the Offered Notes contemplated by this Agreement
pursuant to the 1933 Act, the rules and regulations thereunder or the
interpretations thereof by the Commission.

(g)     The Preliminary Offering Memorandum, the Pricing Disclosure Package and
the Final Offering Memorandum have been prepared by the Domino’s Parties for use
by the Initial Purchasers in connection with the Exempt Resales. No order or
decree preventing the use of the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Final Offering Memorandum, or any order asserting that
the transactions contemplated by this Agreement are subject to the registration
requirements of the 1933 Act, has been issued, and no proceeding for that
purpose has commenced or is pending or, to the knowledge of any Domino’s Party,
is contemplated.

(h)     The Pricing Disclosure Package did not, as of the Applicable Time, and
will not, as of the Closing Date, contain an untrue statement of a material fact
or omit to state a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that no representation or warranty is made as to information contained
in the Pricing Disclosure Package in reliance upon and in conformity with the
Initial Purchaser Information (as defined in Section 8(e) below).

 

4



--------------------------------------------------------------------------------

(i)     The Final Offering Memorandum will not, as of its date and as of the
Closing Date, contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in the Final
Offering Memorandum in reliance upon and in conformity with the Initial
Purchaser Information.

(j)     None of the Domino’s Parties has prepared, made, used, authorized,
approved or distributed and will not, and will not cause or allow its agents or
representatives to, prepare, make, use, authorize, approve or distribute any
written communication (as defined in Rule 405 under the 1933 Act) that
constitutes an offer to sell or a solicitation of an offer to buy the Offered
Notes, or otherwise is prepared to market the Offered Notes, other than the
Pricing Disclosure Package and the Final Offering Memorandum, without the prior
consent of each Initial Purchaser.

(k)     The Exchange Act Reports, when they were or are filed with the
Commission, conformed or will conform in all material respects to the applicable
requirements of the 1934 Act and the applicable rules and regulations of the
Commission thereunder. The Exchange Act Reports did not, when filed with the
Commission, contain an untrue statement of material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

(l)     Each of the Domino’s Parties and each of its subsidiaries has been duly
organized, is validly existing and in good standing as a corporation, limited
liability company or unlimited company, as applicable, under the laws of its
respective jurisdiction of organization and is duly qualified to do business and
in good standing as a foreign corporation, limited liability company or
unlimited company, as applicable, in each jurisdiction in which its ownership or
lease of property or the conduct of its businesses requires such qualification,
except where the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have (i) a material
adverse effect on the condition (financial or otherwise), results of operations,
stockholders’ equity, properties, management, business or prospects of the
Securitization Entities or the Domino’s Parties taken as a whole or (ii) a
material adverse effect on the performance by the Domino’s Parties of this
Agreement, the Offered Notes, the Indenture or any of the other Related
Documents or the consummation of any of the transactions contemplated hereby or
thereby (collectively, clauses (i) and (ii), a “Material Adverse Effect”). Each
of the Domino’s Parties has all corporate, limited liability company or
unlimited company power and authority necessary to own or lease its properties
and to conduct the businesses in which it is now engaged or contemplated in the
Pricing Disclosure Package and the Final Offering Memorandum. Domino’s does not
own or control, directly or indirectly, any corporation, limited liability
company or other entity other than the subsidiaries listed in Exhibit 21.1 to
Domino’s Annual Report on Form 10-K for the fiscal year ended January 1, 2017.

(m)    (i) Domino’s has the debt capitalization as set forth in each of the
Pricing Disclosure Package and the Final Offering Memorandum, and all of the
issued and outstanding shares of capital stock of Domino’s have been duly
authorized and validly issued and are fully paid and non-assessable.

 

5



--------------------------------------------------------------------------------

(ii)     The Co-Issuers have an authorized capitalization as set forth in each
of the Pricing Disclosure Package and the Final Offering Memorandum, and all of
the issued and outstanding equity interests of the Co-Issuers have been duly
authorized and validly issued and are fully paid and non-assessable.

(iii)     All of the outstanding shares of capital stock, membership interests
or other equity interests of each of the Securitization Entities are owned,
directly or indirectly, by Domino’s, free and clear of all liens, security
interests, mortgages, pledges, charges, equities, claims or restrictions on
transferability or encumbrances of any kind (collectively, “Liens”), other than
those Liens (i) imposed by the Indenture and the Related Documents, (ii) which
constitute Permitted Liens, (iii) that would not reasonably be expected to have
a Material Adverse Effect or (iv) which result from transfer restrictions
imposed by the Securities Act or the securities or blue sky laws of certain
jurisdictions.

(n)     Each of the Co-Issuers shall have all requisite corporate or limited
liability company power and authority, as applicable, to execute, deliver and
perform its respective obligations under the Indenture on the Closing Date. The
Base Indenture has been duly and validly authorized, executed and delivered by
the Co-Issuers and constitutes the valid and legally binding obligation of the
Co-Issuers, enforceable against the Co-Issuers in accordance with its terms,
except that such enforceability may be subject to bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting creditors’ rights generally and subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law). The Series 2017-1 Supplement shall be duly and validly
authorized by the Co-Issuers on or prior to the Closing Date and upon its
execution and delivery and, assuming due authorization, execution and delivery
by the Trustee, will constitute the valid and legally binding obligation of the
Co-Issuers, enforceable against the Co-Issuers in accordance with its terms,
except that such enforceability may be subject to bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting creditors’ rights generally and subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law). Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 3(b) of this
Agreement, no qualification of the Indenture under the Trust Indenture Act of
1939, as amended (the “Trust Indenture Act”) is required in connection with the
offer and sale of the Offered Notes contemplated hereby or in connection with
the Exempt Resales. The Base Indenture conforms in all material respects to the
description thereof in each of the Pricing Disclosure Package and the Final
Offering Memorandum. When executed by the Co-Issuers, the Series 2017-1
Supplement will conform in all material respects to the description thereof in
each of the Pricing Disclosure Package and the Final Offering Memorandum.

(o)     Each of the Co-Issuers shall have all requisite corporate or limited
liability company power and authority, as applicable, to execute, issue, sell
and perform its obligations under the Offered Notes on or prior to the Closing
Date. The Offered Notes shall be duly authorized by each of the Co-Issuers on or
prior to the Closing Date and, when duly executed by each of the Co-Issuers in
accordance with the terms of the Indenture, assuming due

 

6



--------------------------------------------------------------------------------

authentication of the Offered Notes by the Trustee, upon delivery to the Initial
Purchasers against payment therefor in accordance with the terms hereof, will be
validly issued and delivered and will constitute valid and legally binding
obligations of each of the Co-Issuers entitled to the benefits of the Indenture,
enforceable against each of the Co-Issuers in accordance with their terms,
except that the enforceability may be subject to bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting creditors’ rights generally and subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law). When executed by each of the Co-Issuers, the Offered Notes
will conform in all material respects to the description thereof in each of the
Pricing Disclosure Package and the Final Offering Memorandum.

(p)     Each Guarantor had all requisite corporate, limited liability company or
unlimited company power and authority, as applicable, to execute, issue and
perform its obligations under the Guarantee and Collateral Agreement on the
Initial Closing Date. The Guarantee and Collateral Agreement has been duly and
validly authorized, executed and delivered by each of the Guarantors, and the
Guarantee and Collateral Agreement constitutes valid and legally binding
obligations of the Guarantors, enforceable against the Guarantors in accordance
with their terms, except that the enforceability may be subject to bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors’ rights generally and subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). The Guarantee and Collateral Agreement
conforms in all material respects to the description thereof in each of the
Pricing Disclosure Package and the Final Offering Memorandum. The Guarantee and
Collateral Agreement is effective to guarantee the obligations of the Co-Issuers
under the Offered Notes.

(q)     Each of the Domino’s Parties, as applicable, had and shall have all
required corporate, limited liability company or unlimited company power and
authority, as applicable, to execute, deliver and perform its obligations under
each Related Document to which it is a party on the Initial Closing Date or on
or prior to the Closing Date, as applicable (other than the Offered Notes, the
Indenture and the Guarantee and Collateral Agreement to the extent covered in
Section 2(n), (o) and (p)). Each Guarantor had and shall have all requisite
corporate, limited liability company or unlimited company power and authority,
to execute, deliver and perform its obligations under each Related Document to
which it is a party on the Initial Closing Date or on or prior to the Closing
Date (other than the Offered Notes, the Indenture and the Guarantee and
Collateral Agreement to the extent covered in Section 2(n), (o) and (p)). Each
of the Related Documents has been or shall be duly and validly authorized,
executed and delivered by each of the Domino’s Parties (to the extent a party
thereto) and constitutes the valid and legally binding obligation of each of the
Domino’s Parties (to the extent a party thereto) enforceable against each of the
Domino’s Parties (to the extent a party thereto) in accordance with its terms,
except that the enforceability may be subject to bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting creditors’ rights generally and subject to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law) and, as to rights of indemnification and contribution with respect to
liabilities under securities laws, by principles of public policy. Each such
Related Document conforms in all material respects to the description thereof
(if any) in each of the Pricing Disclosure Package and the Final Offering
Memorandum.

 

7



--------------------------------------------------------------------------------

(r)     Each of the Domino’s Parties party hereto has all requisite corporate,
limited liability company or unlimited company power and authority, as
applicable, to execute, deliver and perform its obligations under this
Agreement. This Agreement has been duly and validly authorized, executed and
delivered by each of the Domino’s Parties party hereto.

(s)     (i) The issue and sale of the Offered Notes and the Guarantees, (ii) the
execution, delivery and performance by the Domino’s Parties of the Offered
Notes, the Guarantees, the Indenture, this Agreement and the other Related
Documents (to the extent a party thereto), (iii) the application of the proceeds
from the sale of the Offered Notes as described under “Use of Proceeds” in each
of the Pricing Disclosure Package and the Final Offering Memorandum and (iv) the
consummation of the transactions contemplated hereby and thereby, do not and
will not (A) conflict with or result in a breach or violation of any of the
terms or provisions of, impose any lien, charge or encumbrance upon any property
or assets of any of the Domino’s Parties or any of their respective
subsidiaries, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement, credit agreement, security agreement, license, lease or
other agreement or instrument to which any of the Domino’s Parties or any of
their respective subsidiaries is a party or by which any of the Domino’s Parties
or any of their respective subsidiaries is bound or to which any of the property
or assets of any of the Domino’s Parties or any of their respective subsidiaries
is subject, except for Liens created by the Indenture or the other Related
Documents and Permitted Liens, (B) result in any violation of the provisions of
the charter, by-laws, certificate of formation, limited liability company
agreement or other organizational document of any of the Domino’s Parties, or
(C) result in any violation of any statute or any judgment, order, decree, rule
or regulation of any court or governmental agency or body having jurisdiction
over any of the Domino’s Parties or any of their respective subsidiaries or any
of their respective properties or assets, except (in the case of clauses (A) and
(C)) as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(t)     No consent, approval, authorization or order of, or filing, registration
or qualification with any court or governmental agency or regulatory body having
jurisdiction over any of the Domino’s Parties or any of their respective
subsidiaries or any of their respective properties or assets is required for the
issue and sale of the Offered Notes and the Guarantees, the execution, delivery
and performance by any of the Domino’s Parties or any of their respective
subsidiaries of the Offered Notes, the Guarantees, the Indenture, this Agreement
and the other Related Documents (to the extent they are parties thereto), the
application of the proceeds from the sale of the Offered Notes as described
under “Use of Proceeds” in each of the Pricing Disclosure Package and the Final
Offering Memorandum and the consummation of the transactions contemplated hereby
and thereby, except for (A) such consents, approvals, authorizations, orders,
filings, registrations or qualifications as shall have been obtained or made
prior to the Closing Date or are permitted to be obtained or made subsequent to
the Closing Date pursuant to the Indenture and (B) such consents, approvals,
authorizations, orders, filings, registrations or qualifications as may be
required under state securities or Blue Sky laws in connection with the purchase
and distribution and resale (including pursuant to the Exempt Resales) of the
Offered Notes by the Initial Purchasers.

 

8



--------------------------------------------------------------------------------

(u)    The historical consolidated financial statements of Domino’s (including
the related notes and supporting schedules) included or incorporated by
reference in the Pricing Disclosure Package and the Final Offering Memorandum
present fairly in all material respects the financial condition, results of
operations and cash flows of the entities referred to therein, at the dates and
for the periods indicated, and have been prepared in conformity with accounting
principles generally accepted in the United States (“GAAP”) applied on a
consistent basis throughout the periods involved. The interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Pricing Disclosure Package and the Final Offering Memorandum fairly present
in all material respects the information called for by, and have been prepared
in accordance with, the Commission’s rules and guidelines applicable thereto.

(v)     The historical consolidated financial statements of the Master Issuer
(including the related notes and supporting schedules) included in the Pricing
Disclosure Package and the Final Offering Memorandum present fairly in all
material respects the financial condition, results of operations and cash flows
of the entities referred to therein, at the dates and for the periods indicated,
and have been prepared in conformity with GAAP applied on a consistent basis
throughout the periods involved.

(w)     The Securitized Net Cash Flow included in the Pricing Disclosure Package
and the Final Offering Memorandum is derived from the quarterly noteholder
statements generated by the Master Issuer and represents the arithmetic sum of
each of the relevant amounts reflected in such quarterly noteholder statements.
The Securitized Net Cash Flow set forth in the Pricing Disclosure Package and
the Final Offering Memorandum has been prepared on a basis consistent with the
quarterly noteholder statements and gives effect to assumptions made on a
reasonable basis and in good faith and present fairly in all material respects
the historical Securitized Net Cash Flow.

(x)     The non-GAAP financial measures that are included in the Pricing
Disclosure Package and the Final Offering Memorandum have been calculated based
on amounts derived from the financial statements and books and records of the
Domino’s Parties, and the Domino’s Parties believe that any adjustments to such
non-GAAP financial measures have a reasonable basis and have been made in good
faith.

(y)     PricewaterhouseCoopers LLP, who have certified certain financial
statements of Domino’s, whose report appears in the Pricing Disclosure Package
and the Final Offering Memorandum or is incorporated by reference therein and
who have delivered the initial letter referred to in Section 7(n) hereof,
(x) are independent registered public accountants with respect to Domino’s and
its subsidiaries within the meaning of the 1933 Act and the applicable rules and
regulations adopted by the Commission and the Public Company Accounting
Oversight Board and (y) was, as of the date of such report, and is, as of the
date hereof, an independent public accounting firm with respect to the Domino’s
Parties.

(z)     Domino’s and each of its subsidiaries maintain a system of internal
control over financial reporting (as such term is defined in Rule 13a-15(f)
under the 1934 Act) that complies with the requirements of the 1934 Act and that
has been designed by, or under the supervision of, Domino’s principal executive
and principal financial officers, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP. Domino’s and each of its

 

9



--------------------------------------------------------------------------------

subsidiaries maintain internal accounting controls sufficient to provide
reasonable assurances regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
GAAP, including, but not limited to, internal accounting controls sufficient to
provide reasonable assurance that (i) records are maintained in reasonable
detail that accurately and fairly reflect the transactions and dispositions of
the assets of Domino’s and each of its subsidiaries, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
accordance with GAAP and that receipts and expenditures of Domino’s and each of
its subsidiaries are being made only in accordance with authorizations of
management and directors of Domino’s and each of its subsidiaries and (iii) the
unauthorized acquisition, use or disposition of the assets of Domino’s and each
of its subsidiaries that could have a material effect on the financial
statements are prevented or timely detected. As of the date of the most recent
consolidated balance sheet of Domino’s reviewed or audited by
PricewaterhouseCoopers LLP and the audit committee of the board of directors of
Domino’s, there were no material weaknesses in any of Domino’s and its
subsidiaries’ internal controls over financial reporting.

(aa)     Since January 1, 2017, the date of the most recent balance sheet of
Domino’s and its consolidated subsidiaries audited by PricewaterhouseCoopers LLP
and the audit committee of the board of directors of Domino’s (“Audit Date”),
(i) Domino’s has not been advised of or become aware of (A) any significant
deficiencies in the design or operation of internal control over financial
reporting, that could adversely affect the ability of Domino’s or any of its
subsidiaries to record, process, summarize and report financial data, or any
material weaknesses in internal control over financial reporting, or (B) any
fraud, whether or not material, that involves management or other employees who
have a significant role in the internal control over financial reporting of any
of Domino’s or any of its subsidiaries or that is otherwise material to Domino’s
or any of its subsidiaries; and (ii) there have been no significant changes in
internal control over financial reporting or in other factors that could
significantly affect internal control over financial reporting, including any
corrective actions with regard to significant deficiencies and material
weaknesses.

(bb)     The section entitled “Management’s Discussion and Analysis of Financial
Condition and Results of Operations—Critical Accounting Policies and Estimates”
incorporated by reference in the Preliminary Offering Memorandum contained in
the Pricing Disclosure Package and the Final Offering Memorandum accurately and
fully describes (i) the accounting policies that Domino’s believes are the most
important in the portrayal of the financial condition and results of operations
of Domino’s and each of its subsidiaries and that require management’s most
difficult, subjective or complex judgments; (ii) the judgments and uncertainties
affecting the application of critical accounting policies; and (iii) the
likelihood that materially different amounts would be reported under different
conditions or using different assumptions and an explanation thereof.

(cc)     Except as described in each of the Pricing Disclosure Package and the
Final Offering Memorandum, since the Audit Date, none of the Domino’s Parties
nor any of their respective subsidiaries has (i) sustained any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor disturbance or dispute or
legal, court or governmental action, order or decree, (ii) issued or granted any
securities, (iii) incurred any liability or obligation, direct or contingent,
other than

 

10



--------------------------------------------------------------------------------

liabilities and obligations that were incurred in the ordinary course of
business, (iv) entered into any transaction not in the ordinary course of
business and/or (v) declared or paid any dividend on its capital stock, and
since the Audit Date, there has not been any change in the capital stock or
limited liability company interests, as applicable, or long-term or short-term
debt of any of the Domino’s Parties or any of their respective subsidiaries or
any changes, or any development involving a change, whether or not arising from
transactions in the ordinary course of business, in the business, general
affairs, management, condition (financial or otherwise), results of operations,
stockholders’ equity or limited liability company interests, as applicable,
properties, management, business or prospects of any of the Domino’s Parties or
any of their respective subsidiaries, in each of (i) through (v) above, except
as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(dd)     Each of the Co-Issuers and the Guarantors owns and has good title to
its Collateral, free and clear of all Liens other than Permitted Liens. Each of
the Parent Companies, the Manager and each of their respective subsidiaries
(other than the Co-Issuers and the Guarantors) has good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by it, in each case free and clear of all Liens, except for
Permitted Liens and such Liens that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. All assets held under
lease by the Domino’s Parties are held by the relevant entity under valid,
subsisting and enforceable leases, with such exceptions as do not materially
interfere with the use made of such assets by the relevant entity.

(ee)     Each of the Co-Issuers’ and the Guarantors’ rights and interests in the
Collateral Documents (except with respect to any Franchisee Promissory Notes or
any owned real property) constitutes accounts or general intangibles under the
applicable UCC. The Base Indenture and the Guarantee and Collateral Agreement
are effective to create a valid and continuing Lien on the Collateral in favor
of the Trustee on behalf of and for the benefit of the Secured Parties, which
Lien on the Collateral has been perfected (subject to Liens on the Collateral to
be perfected between the date hereof and the Closing Date with respect to
Intellectual Property registered or applied for in jurisdictions outside of the
U.S., Canada and the United Kingdom and any exceptions described in the Pricing
Disclosure Package and the Final Offering Memorandum and that are otherwise set
forth in the Base Indenture, the Guarantee and Collateral Agreement or any other
Related Document) and is prior to all other Liens (other than Permitted Liens).
Except as described in the Pricing Disclosure Package and the Final Offering
Memorandum, the Co-Issuers and the Guarantors have received all consents and
approvals required by the terms of the Collateral in order to pledge the
Collateral to the Trustee under the Indenture and under the Guarantee and
Collateral Agreement. All action necessary to perfect such first priority
security interest in the Collateral (subject to Liens on the Collateral to be
perfected between the date hereof and the Closing Date with respect to
Intellectual Property registered or applied for in jurisdictions outside of the
U.S., Canada and the United Kingdom and any exceptions described in the Pricing
Disclosure Package and the Final Offering Memorandum and that are otherwise set
forth in the Base Indenture, the Guarantee and Collateral Agreement or any other
Related Document) has been duly taken.

 

11



--------------------------------------------------------------------------------

(ff)     Other than the security interest granted to the Trustee under the Base
Indenture, the Guarantee and Collateral Agreement or any other Related Documents
or any other Permitted Lien, none of the Domino’s Parties nor any of their
respective subsidiaries have pledged, assigned, sold or granted as of the
Closing Date a security interest in the Collateral.

(gg)     All action necessary (including, without limitation, the filing of
UCC-1 financing statements) to protect and evidence the Trustee’s security
interest in the Collateral in the United States and each Included Country has
been duly and effectively taken (as described in, and subject to the actions to
be taken between the date hereof and the Closing Date and such other exceptions
described in the Pricing Disclosure Package and the Final Offering Memorandum
and that are otherwise set forth in the Base Indenture, the Series 2017-1
Supplement, the Guarantee and Collateral Agreement or any other Related
Document). No effective security agreement, financing statement, equivalent
security or lien instrument or continuation statement authorized by any of the
Domino’s Parties or any of their respective subsidiaries and listing such Person
as debtor covering all or any part of the Collateral is on file or of record in
any jurisdiction (except (i) in respect of Permitted Liens or (ii) such as may
have been filed, recorded or made by such Person in favor of the Trustee on
behalf of the Secured Parties in connection with the Base Indenture and the
Guarantee and Collateral Agreement), and no such Person has authorized any such
filing.

(hh)     Each Domino’s Party and their respective subsidiaries has such permits,
licenses, franchises, certificates of need and other approvals or authorizations
of governmental or regulatory authorities (“Permits”) as are necessary under
applicable law to own their properties and conduct their businesses in the
manner described in the Pricing Disclosure Package and the Final Offering
Memorandum, except for any of the foregoing that would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. Each
Domino’s Party and each of their respective subsidiaries has fulfilled and
performed all of its obligations with respect to the Permits, and no event has
occurred that allows, or after notice or lapse of time would allow, revocation
or termination thereof or results in any other impairment of the rights of the
holder or any such Permits, except for any of the foregoing that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. None of the Domino’s Parties nor any of their respective
subsidiaries has received notice of any revocation or modification of any such
Permits or has any reason to believe that any such Permits will not be renewed
in the ordinary course, except as would not, individually or in the aggregate,
be reasonably expected to have a Material Adverse Effect.

(ii)     Each of the Domino’s Parties and each of their respective subsidiaries
owns or possesses adequate rights to use all patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights know-how and intellectual property rights in software,
systems and technology (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures)
(collectively, the “Intellectual Property”) necessary for the conduct of their
respective businesses as currently conducted, except as would not reasonably be
expected to have a Material Adverse Effect; provided, however, for the avoidance
of doubt, the foregoing shall not be deemed to constitute a representation or
warranty with respect to infringement or other violation of Intellectual
Property or other proprietary rights of third parties, which are exclusively
addressed below in the fourth sentence of this Section 2(ii). The Domino’s
Parties and each of their respective subsidiaries owns free and clear of all
Liens (other than Franchise Arrangements, Permitted Liens and non-exclusive
licenses granted in the ordinary course of

 

12



--------------------------------------------------------------------------------

business of the Domino’s Parties) all Intellectual Property described in the
Preliminary Offering Memorandum, the Final Offering Memorandum and the Pricing
Disclosure Package as being owned by it (“Company Intellectual Property”). There
are no third parties who own any Company Intellectual Property, except as
(1) described in the Preliminary Offering Memorandum, the Final Offering
Memorandum and the Pricing Disclosure Package, or (2) would not reasonably be
expected to have a Material Adverse Effect. To the Domino’s Parties’ knowledge,
there is no infringement by third parties of any Company Intellectual Property,
except as (1) described in the Pricing Disclosure Package, the Preliminary
Offering Memorandum or the Final Offering Memorandum or (2) would not be
reasonably expected to have a Material Adverse Effect. Except as (1) described
in the Pricing Disclosure Package, the Preliminary Offering Memorandum or the
Final Offering Memorandum or (2) would not reasonably be expected to have a
Material Adverse Effect, there is no pending or, to the Domino’s Parties’
knowledge, threatened action, suit, proceeding or claim by others:
(A) challenging the Domino’s Parties’ rights in or to any Company Intellectual
Property; (B) challenging the validity, enforceability or scope of any Company
Intellectual Property; or (C) asserting that the Domino’s Parties or any of
their subsidiaries infringes or otherwise violates, or would, upon the
commercialization of any product or service of the Domino’s Parties or any of
their subsidiaries described in the Preliminary Offering Memorandum, the Final
Offering Memorandum or the Pricing Disclosure Package as under development,
infringe or otherwise violate, any Intellectual Property of others.

(jj)     There are no legal or governmental proceedings pending to which any
Domino’s Party or any of their respective subsidiaries is a party or of which
any property or assets of any of the Domino’s Parties or any of their respective
subsidiaries is the subject that would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. To each Domino’s
Party’s knowledge, no such proceedings are threatened or contemplated by
governmental authorities or others.

(kk)     The statements made in the Pricing Disclosure Package and the Final
Offering Memorandum under the captions “Description of the Offered Notes” and
“Description of the Base Indenture and the Guarantee and Collateral Agreement,”
insofar as they constitute a summary of the terms of the Offered Notes and the
Indenture, and under captions “Description of the Securitization Entities and
the Securitization Entities’ Charter Documents,” “Domino’s Pizza,” “Description
of the Franchise Arrangements,” “Description of the Manager and Management
Agreement,” “Description of the Servicer and the Servicing Agreement,”
“Description of the Back-Up Manager and the Back-Up Management Agreement,”
“Description of the Distribution and Contribution Agreements,” “Description of
the IP License Agreements,” “Description of the Product Purchase Agreements,”
“Description of the Real Estate Assets,” “Certain Legal Aspects of the Franchise
Arrangements,” “Certain U.S. Federal Income Tax Consequences,” “Certain ERISA
and Related Considerations” and “Transfer Restrictions,” insofar as they purport
to constitute summaries of the terms of statutes, rules or regulations, legal or
governmental proceedings or contracts and other documents, constitute accurate
summaries of the terms of such statutes, rules and regulations, legal and
governmental proceedings and contracts and other documents in all material
respects; provided, that no representation or warranty is made as to the Initial
Purchaser Information (as defined in Section 8(e)).

 

13



--------------------------------------------------------------------------------

(ll)    Except as would not reasonably be expected to result in a Material
Adverse Effect, (A) each of the Domino’s Parties and each of their respective
subsidiaries carry, or are covered by, insurance from insurers of recognized
financial responsibility in such amounts and covering such risks as is adequate
for the conduct of their respective businesses and the value of their respective
properties and as is customary for companies engaged in similar businesses in
similar industries; (B) all such policies of insurance of the Domino’s Parties
and each of their respective subsidiaries are in full force and effect; (C) the
Domino’s Parties and each of their respective subsidiaries are in compliance
with the terms of such policies in all material respects; (D) none of the
Domino’s Parties nor any of their respective subsidiaries has received notice
from any insurer or agent of such insurer that capital improvements or other
expenditures are required or necessary to be made in order to continue such
insurance; and (E) there are no claims by the Domino’s Parties or any of their
respective subsidiaries under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause. None of the Domino’s Parties nor any of their respective
subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

(mm)     No relationship, direct or indirect, that would be required to be
described in a registration statement of Domino’s pursuant to Item 404 of
Regulation S-K, exists between or among any of the Domino’s Parties and their
respective subsidiaries, on the one hand, and the directors, officers,
stockholders, customers or suppliers of any of the Domino’s Parties and their
respective subsidiaries, on the other hand, that has not been described in the
Pricing Disclosure Package and the Final Offering Memorandum.

(nn)     No labor disturbance by or dispute with the employees of the Domino’s
Parties or any of their respective subsidiaries exists or, to the knowledge of
any Domino’s Party, is imminent, in each case that would reasonably be expected
to have a Material Adverse Effect. Subject to the understanding that multiple
laws and principles govern the circumstances under which a franchisor may be
deemed a joint employer of its franchisees’ employee, that those laws and
principles vary from jurisdiction to jurisdiction and statute to statute, and
that no controlling guidance has been issued by any court or agency regarding
either the standards that govern such determinations or the steps that
franchisors must take, or refrain from taking, to avoid being deemed a joint
employer, the Domino’s Parties believe that they have taken steps which, in
their business judgment, and taking into accounts the needs of the franchise
system and the Domino’s® brand, they deem reasonably appropriate to mitigate the
risk, if any, that (i) employees of the Franchisees will be deemed joint
employees of the Domino’s Parties, and (ii) they will be deemed jointly liable
for any labor or employment claims made by the employees of the Franchisees,
which, in either case, if adversely determined, would reasonably be expected to
have a Material Adverse Effect.

(oo)     None of the Domino’s Parties nor any of their respective subsidiaries
has taken any action which would (A) conflict with or result in a breach or
violation of any of the terms or provisions of, impose any lien, charge or
encumbrance upon any property or assets of any of the Domino’s Parties or any of
their respective subsidiaries, or constitute a default under, any indenture,
mortgage, deed of trust, loan agreement, credit agreement, security agreement,
license, lease or other agreement or instrument to which any of the Domino’s
Parties or any of

 

14



--------------------------------------------------------------------------------

their respective subsidiaries is a party or by which any of the Domino’s Parties
or any of their respective subsidiaries is bound or to which any of the property
or assets of any of the Domino’s Parties or any of their respective subsidiaries
is subject, except for Liens created by the Indenture or the other Related
Documents and Permitted Liens, (B) result in any violation of the provisions of
the charter, by-laws, certificate of formation, limited liability company
agreement or other organizational document of any of the Domino’s Parties, or
(C) result in any violation of any statute or any judgment, order, decree, rule
or regulation of any court or governmental agency or body having jurisdiction
over any of the Domino’s Parties or any of their respective subsidiaries or any
of their respective properties or assets, except (in the case of clauses (A) and
(C)) as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(pp)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect:

(i)     the Domino’s Parties: (a) are in compliance with all applicable
Environmental Laws, (b) hold all permits, licenses, approvals, registrations,
notifications, exemptions and other authorizations required under any
Environmental Law (collectively, “Environmental Permits”, each of which is in
full force and effect) required for any of their current operations or for any
property owned, leased, or otherwise operated by any of them and (c) are in
material compliance with all of their Environmental Permits;

(ii)     Any gasoline or petroleum (including crude oil or any fraction thereof)
or petroleum products (virgin or unused), polychlorinated biphenyls, urea-
formaldehyde insulation, asbestos, pollutants, contaminants, radioactivity and
any other materials or substances that are regulated pursuant to any applicable
Environmental Law (collectively, “Materials of Environmental Concern”) are not
present at, on, under or in any real property now or formerly owned, leased or
operated by any Domino’s Party or any of their respective subsidiaries, or at
any other location (including, without limitation, any location to which
Materials of Environmental Concern have been sent for re-use or recycling or for
treatment, storage or disposal) which would reasonably be expected to (i) give
rise to liability of any Domino’s Party or any of their respective subsidiaries
under any applicable Environmental Law, (ii) interfere with any Domino’s Party’s
or any of their respective subsidiaries’ continued operations or (iii) impair
the fair saleable value of any real property owned by any Domino’s Party or any
of their respective subsidiaries;

(iii)     there is no judicial, administrative, or arbitral proceeding
(including any notice of violation or alleged violation) under or relating to
any Environmental Law to which any Domino’s Party or any of their respective
subsidiaries is, or to the knowledge of the Domino’s Parties or any of their
respective subsidiaries will be, named as a party that is pending or, to the
knowledge of any Domino’s Party or any of their respective subsidiaries,
threatened;

(iv)     none of the Domino’s Parties or any of their respective subsidiaries
has received any written request for information, or been notified in writing
that it is a potentially responsible party under or relating to the Federal
Comprehensive Environmental Response, Compensation and Liability Act or any
similar Environmental Law, or with respect to any Materials of Environmental
Concern;

 

15



--------------------------------------------------------------------------------

(v)     none of the Domino’s Parties or any of their respective subsidiaries has
entered into or agreed to any consent decree, order, or settlement or other
agreement, or is subject to any judgment, decree, or order or other agreement,
in any judicial, administrative, arbitral, or other forum for dispute
resolution, in each case, that would be expected to result in ongoing
obligations or costs relating to compliance with or liability under any
Environmental Law; and

(vi)     none of the Domino’s Parties or any of their respective subsidiaries
has assumed or retained, by contract or conduct, any liabilities of any kind,
fixed or contingent, known or unknown, under any Environmental Law or with
respect to any Materials of Environmental Concern.

(qq)     Each of the Domino’s Parties and each of their respective subsidiaries
has filed all federal, state, local and foreign tax returns required to be filed
through the date hereof, subject to permitted extensions (except in any case in
which the failure so to file would not, individually or in the aggregate, have a
Material Adverse Effect), and have paid or caused to be paid all taxes due
pursuant to said returns, (i) except for such taxes as are being contested in
good faith and by appropriate proceedings, (ii) except for which adequate
reserves have been set aside in accordance with GAAP or (iii) as would not,
individually or in the aggregate, have a Material Adverse Effect. No tax
deficiency has been determined adversely to the Domino’s Parties or any of their
respective subsidiaries, nor does any Domino’s Party have any knowledge of any
tax deficiencies that have been, or could reasonably be expected to be asserted
against the Domino’s Parties or any of their respective subsidiaries, that
would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(rr)     Except as would not reasonably be expected to have a Material Adverse
Effect, (i) each “employee benefit plan” (within the meaning of Section 3(3) of
the Employee Retirement Security Act of 1974, as amended (“ERISA”) and whether
or not subject to ERISA) for which any of the Domino’s Parties would have any
material liability, contingent or otherwise (each a “Plan”), presently complies
and has been maintained in compliance with its terms and with the requirements
of all applicable statutes, rules and regulations including ERISA and the Code;
(ii) no prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred with respect to any Plan excluding
transactions effected pursuant to a statutory or administrative exemption; and
(iii) each Plan that is intended to be qualified under Section 401(a) of the
Code is so qualified and nothing has occurred, whether by action or by failure
to act, which would cause the loss of such qualification. No Plan is or was
subject to Title IV of ERISA and none of the Domino’s Parties has any material
liability with regards to any post-retirement welfare benefit under a Plan other
than as required by Part 6 of Subtitle B of Title I of ERISA or similar required
continuation of coverage law.

(ss)     No Guarantor is currently prohibited, directly or indirectly, from
paying any dividends to its parent or to the Co-Issuers, from making any other
distribution on such Guarantor’s capital stock, limited liability company,
unlimited company or other ownership interests, as applicable, from repaying to
its parent or the Co-Issuers any loans or advances to

 

16



--------------------------------------------------------------------------------

such Guarantor from its parent or the Co-Issuers or from transferring any of
such Guarantor’s property or assets to its parent or the Co-Issuers, or any
other subsidiary of its parent or the Co- Issuers.

(tt)     None of the Domino’s Parties nor any of their respective subsidiaries
is, and after giving effect to the offer and sale of the Offered Notes and the
application of the proceeds therefrom as described under “Use of Proceeds” in
each of the Pricing Disclosure Package and the Final Offering Memorandum will
be, an “investment company” or a company “controlled” by an “investment company”
within the meaning of Section 3(a)(1) of the Investment Company Act of 1940, as
amended (the “1940 Act”), and the rules and regulations of the Commission
thereunder. None of the Co-Issuers constitutes a “covered fund” for purposes of
the Volcker Rule promulgated under the Dodd-Frank Wall Street Reform and
Consumer Protection Act. None of the Offered Notes is an “asset-backed security”
within the meaning of Section 3(a)(79) of the Securities Exchange Act of 1934,
as amended, and as a result Regulation RR, 17 C. F. R § 246.1 et seq. (the Risk
Retention Rules) do not apply to the issuance and sale of the Offered Notes.

(uu)     The statistical and market-related data included or incorporated by
reference in the Pricing Disclosure Package and the Final Offering Memorandum
and the consolidated financial statements of Domino’s, the Master Issuer and
each of their respective subsidiaries included in the Pricing Disclosure Package
and the Final Offering Memorandum are based on or derived from sources that the
Domino’s Parties believe to be reliable in all material respects.

(vv)     Immediately after giving effect to the consummation of the transactions
contemplated by this Agreement, each of the Domino’s Parties will be Solvent. As
used in this Agreement, the term “Solvent” means, with respect to a particular
date, that on such date (i) the present fair market value (or present fair
saleable value) of the assets of such relevant entity are not less than the
total amount required to pay the liabilities of such relevant entity on its
total existing debts and liabilities (including contingent liabilities) as they
become absolute and matured, (ii) the relevant entity is able to realize upon
its assets and pay its debts and other liabilities, contingent obligations and
commitments as they mature and become due in the normal course of business,
(iii) assuming the completion of the transactions contemplated by the Related
Documents, the relevant entity is not incurring debts or liabilities beyond its
ability to pay as such debts and liabilities mature, (iv) the relevant entity is
not engaged in any business or transaction, and is not about to engage in any
business or transaction, for which its property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such entity is engaged, and (v) the relevant entity is not a
defendant in any civil action that would result in a judgment that such entity
is or would become unable to satisfy. In computing the amount of such contingent
liabilities at any time, it is intended that such liabilities will be computed
at the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

(ww)     There are no contracts, agreements or understandings between or among
any Domino’s Party and any person granting such person the right to require any
of the Domino’s Parties to file a registration statement under the 1933 Act with
respect to any securities

 

17



--------------------------------------------------------------------------------

of the Domino’s Parties owned or to be owned by such person or to include any
such securities with any securities being registered pursuant to any other
registration statement filed by any Domino’s Party under the 1933 Act.

(xx)     None of the Domino’s Parties nor any of their respective subsidiaries
is a party to any contract, agreement or understanding with any person (other
than this Agreement) that would give rise to a valid claim against any of them
or the Initial Purchasers for a brokerage commission, finder’s fee or like
payment in connection with the offering and sale of the Offered Notes.

(yy)     None of the transactions contemplated by this Agreement (including,
without limitation, the use of the proceeds from the sale of the Offered Notes),
will violate or result in a violation of Section 7 of the 1934 Act, or any
regulation promulgated thereunder, including, without limitation, Regulations T,
U and X of the Board of Governors of the Federal Reserve System.

(zz)     None of the Domino’s Parties nor any of their respective affiliates
have taken, directly or indirectly, any action designed to or that has
constituted or that could reasonably be expected to cause or result in the
stabilization or manipulation of the price of any security of any Co-Issuer or
Guarantor in connection with the offering of the Offered Notes.

(aaa)     The Domino’s Parties and their respective affiliates have not taken
any action or omitted to take any action which may result in the loss by any
Initial Purchaser of the ability to rely on any stabilization safe harbor
provided by applicable law and regulation.

(bbb)     None of the Domino’s Parties nor any of their respective subsidiaries
is in violation of or has received notice of any violation with respect to any
federal or state law relating to discrimination in the hiring, promotion or pay
of employees, nor any applicable federal or state wage and hour laws, nor any
state law precluding the denial of credit due to the neighborhood in which a
property is situated, the violation of any of which would reasonably be expected
to have a Material Adverse Effect.

(ccc)    None of the Domino’s Parties nor any of their respective subsidiaries,
nor to the knowledge of the relevant entity, any director, officer, manager,
member, agent, employee, affiliate or other person acting on behalf of such
relevant entity, has (i) made any unlawful contribution, gift, entertainment or
other unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any domestic governmental official, “foreign
official” (as defined in the U.S. Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (collectively, the “FCPA”) or
employee; (iii) violated or is in violation of any provision of the FCPA, the
Bribery Act of 2010 of the United Kingdom or any applicable non-U.S.
anti-bribery statute or regulation; (iv) made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment; or (v) received notice of
any investigation, proceeding or inquiry by any governmental agency, authority
or body regarding any of the matters in clauses (i)-(iv) above; and the Domino’s
Parties and their respective subsidiaries and, to the knowledge of such relevant
entity and the relevant entity’s affiliates, have conducted their respective
businesses in compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance therewith.

 

18



--------------------------------------------------------------------------------

(ddd)     The operations of the Domino’s Parties and each of their respective
subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving any Domino’s Party or any of their
respective subsidiaries with respect to the Money Laundering Laws is pending or,
to the knowledge of such relevant entity, threatened.

(eee)     None of the Domino’s Parties nor any of their respective subsidiaries
nor, to the knowledge of such relevant entity, any director, officer, agent,
employee, affiliate or other person acting on behalf of such relevant entity is
currently the subject or target of any sanctions administered or enforced by the
United States Government, including, without limitation, the U.S. Department of
the Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury, or other relevant sanctions authority (collectively, “Sanctions”), nor
is such relevant entity located, organized or resident in a country or territory
that is the subject of Sanctions; and the Domino’s Parties and their respective
subsidiaries will not directly or indirectly use the proceeds of the offering,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of or business with any person, or in any country or territory,
that currently is the subject or target of any Sanctions or in any other manner
that will result in a violation by any person (including any person
participating in the transaction whether as underwriter, advisor, investor or
otherwise) of Sanctions.

(fff)     There are no transfer taxes or other similar fees or charges under
Federal law or the laws of any state, or any political subdivision thereof,
required to be paid in connection with the execution and delivery of this
Agreement or the issuance and sale by the Co-Issuers and the Guarantors of the
Offered Notes.

(ggg)     None of the Domino’s Parties nor any of their respective affiliates or
representatives, have participated in a plan or scheme to evade the registration
requirements of the 1933 Act through the sale of the Offered Notes pursuant to
Regulation S.

(hhh)     None of the Domino’s Parties has knowledge that any other party to any
material contract being assigned on the Closing Date has any intention not to
perform its obligations thereunder in all material respects, except as could
not, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

(iii)    No forward-looking statement (within the meaning of Section 27A of the
1933 Act and Section 21E of the 1934 Act) contained in the Pricing Disclosure
Package or the Final Offering Memorandum has been made without a reasonable
basis or has been disclosed other than in good faith.

 

19



--------------------------------------------------------------------------------

(jjj)     (i) The Manager has provided a 17g-5 Representation (as defined below)
to S&P (as defined below); (ii) an executed copy of the 17g-5 Representation
delivered to S&P has been delivered to the Initial Purchasers; and (iii) each of
the Domino’s Parties has complied in all material respects with each 17g-5
Representation. For purposes of this Agreement, “17g-5 Representation” means a
written representation provided to S&P, which satisfies the requirements of Rule
17g-5(a)(3)(iii) of under the 1934 Act.

Any certificate signed by any officer of any Domino’s Party and delivered to the
Initial Purchasers or counsel for the Initial Purchasers or any Domino’s Party
in connection with the offering of the Offered Notes shall be deemed a
representation and warranty by such Domino’s Party, as to matters covered
thereby, to the Initial Purchasers, and not a representation or warranty by the
individual (other than in his or her official capacity).

3.    Purchase of the Offered Notes by the Initial Purchasers; Agreements to
Sell, Purchase and Resell.

(a)     On the basis of the representations, warranties, covenants and
agreements herein contained, and subject to the terms and conditions herein set
forth, the Co-Issuers, jointly and severally, agree to sell to each Initial
Purchaser and each Initial Purchaser, severally and not jointly, agrees to
purchase from the Co-Issuers, at a purchase price as agreed, in writing, among
the Co-Issuers and each Initial Purchaser, the principal amount of Offered Notes
set forth opposite their respective names on Schedule I hereto.

(b)     Each of the Initial Purchasers, severally and not jointly, hereby
represents and warrants to the Co-Issuers that it will offer the Offered Notes
for sale upon the terms and conditions set forth in this Agreement, the Pricing
Disclosure Package and the Final Offering Memorandum. Each of the Initial
Purchasers, severally and not jointly, hereby represents and warrants to, and
agrees with, the Co-Issuers, on the basis of the representations, warranties and
agreements of the Co-Issuers, the Parent Companies, the Manager and the
Guarantors, that such Initial Purchaser: (i) is a sophisticated investor with
such knowledge and experience in financial and business matters as are necessary
in order to evaluate the merits and risks of an investment in the Offered Notes;
(ii) is purchasing the Offered Notes pursuant to a private sale exempt from
registration under the 1933 Act; (iii) in connection with the Exempt Resales,
will solicit offers to buy the Offered Notes only from, and will offer to sell
the Offered Notes only to, the Eligible Purchasers in accordance with this
Agreement and on the terms contemplated by the Pricing Disclosure Package and
the Final Offering Memorandum; and (iv) will not offer or sell the Offered
Notes, nor has it offered or sold the Offered Notes by, or otherwise engaged in,
any General Solicitation and will not engage in any directed selling efforts
within the meaning of Rule 902 under the 1933 Act, in connection with the
offering of the Offered Notes. The Initial Purchasers have advised the
Co-Issuers that they will offer the Offered Notes to Eligible Purchasers at an
initial price as set forth in Schedule II hereof, plus accrued interest, if any,
from the date of issuance of the Offered Notes. Such price may be changed by the
Initial Purchasers at any time without notice.

 

20



--------------------------------------------------------------------------------

(c)     Each Initial Purchaser, severally and not jointly, represents and
warrants to the Domino’s Parties that:

(i)     It has complied and will comply with all applicable provisions of the
Financial Services and Markets Act 2000 (the “FSMA”) with respect to anything
done by it in relation to the Offered Notes in, from or otherwise involving the
United Kingdom, and it has only communicated or caused to be communicated and it
will only communicate or cause to be communicated any invitation or inducement
to engage in investment activity (within the meaning of Section 21 of the FSMA)
received by it in connection with the issue or sale of any Offered Notes, in
circumstances in which Section 21(1) of the FSMA does not apply to the
Co-Issuers; and

(ii)     In relation to each member state of the European Economic Area that has
implemented the Prospectus Directive (each a “relevant member state”), with
effect from and including the date on which the Prospectus Directive is
implemented in that relevant member state (the “relevant implementation date”)
an offer of Offered Notes to the public has not been made and will not be made
in that relevant member state other than:

 

  (A) to any legal entity which is a “qualified investor” as defined in the
Prospectus Directive;

 

  (B) to fewer than 100 or, if the relevant member state has implemented the
relevant provision of the 2010 PD Amending Directive, to fewer than 150 natural
or legal persons (other than qualified investors as defined in the Prospectus
Directive) as permitted under the Prospectus Directive, subject to obtaining the
prior consent of the Issuer; or

 

  (C) in any other circumstances falling within Article 3(2) of the Prospectus
Directive;

provided that no such offer of Offered Notes shall require the Co-Issuers or the
Initial Purchasers to publish a prospectus pursuant to Article 3 of the
Prospectus Directive. For the purposes of this Section 3(c), the expression an
“offer of Notes to the public” in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Offered Notes to be offered so as to enable an
investor to decide to purchase or subscribe to the Offered Notes, as the same
may be varied in that Relevant Member State by any measure implementing the
Prospectus Directive in that Relevant Member State and the expression
“Prospectus Directive” means Directive 2003/71/EC (and amendments thereto,
including the 2010 PD Amending Directive, to the extent implemented in the
Relevant Member State), and includes any relevant implementing measure in each
Relevant Member State and the expression “2010 Amending Directive” means
Directive 2010/73/EU.

(d)     The Initial Purchasers have not and, prior to the later to occur of
(A) the Closing Date and (B) completion of the distribution of the Offered
Notes, will not, use, authorize use of, refer to or distribute any material in
connection with the offering and sale of the Offered Notes other than (i) the
Preliminary Offering Memorandum, the Pricing Disclosure Package and the Final
Offering Memorandum, (ii) any written communication that contains either (x) no
“issuer information” (as defined in Rule 433(h)(2) under the 1933 Act) or (y)
“issuer information” that was included (including through incorporation by
reference) in the Preliminary

 

21



--------------------------------------------------------------------------------

Offering Memorandum, the Pricing Disclosure Package or the Final Offering
Memorandum or (iii) any written communication prepared by such Initial Purchaser
and approved by the Master Issuer (or the Manager on its behalf) in writing.

(e)     Each Initial Purchaser hereby acknowledges that upon original issuance
thereof, and until such time as the same is no longer required under the
applicable requirements of the 1933 Act, the Offered Notes (and all securities
issued in exchange therefore or in substitution thereof) shall bear legends
substantially in the forms as set forth in the “Transfer Restrictions” section
of the Pricing Disclosure Package and Offering Memorandum (along with such other
legends as the Co-Issuers and their counsel deem necessary).

Each of the Initial Purchasers understands that the Co-Issuers and, for purposes
of the opinions to be delivered to the Initial Purchasers pursuant to Sections
7(d) and 7(j) hereof, counsel to the Co-Issuers, and counsel to the Initial
Purchasers, will assume the accuracy and truth of the foregoing representations,
warranties and agreements, and the Initial Purchasers hereby consent to such
reliance.

4.     Delivery of the Offered Notes and Payment Therefor. Delivery to the
Initial Purchasers of and payment for the Offered Notes shall be made at the
office of Skadden, Arps, Slate, Meagher & Flom LLP, at 10:00 A.M., New York City
time, on July 24, 2017 (the “Closing Date”). The place of closing for the
Offered Notes and the Closing Date may be varied by agreement between the
Initial Purchasers and the Co-Issuers.

The Offered Notes will be delivered to the respective accounts of the Initial
Purchasers, or the Trustee as custodian for The Depository Trust Company
(“DTC”), against payment by or on behalf of the Initial Purchasers of the
purchase price therefor by wire transfer in immediately available funds, by
causing DTC to credit the Offered Notes to the respective accounts of the
Initial Purchasers at DTC. The Offered Notes will be evidenced by one or more
global securities with respect to each series in definitive form and will be
registered in the name of Cede & Co. as nominee of DTC. The Offered Notes to be
delivered to the Initial Purchasers shall be made available to the Initial
Purchasers in New York City for inspection and packaging not later than 10:00
A.M., New York City time, on the Business Day next preceding the Closing Date.

5.    Agreements of the Domino’s Parties. The Domino’s Parties, jointly and
severally, agree with each of the Initial Purchasers as follows:

(a)     The Domino’s Parties will furnish to the Initial Purchasers, without
charge, within one Business Day of the date of the Final Offering Memorandum,
such number of copies of the Final Offering Memorandum as may then be amended or
supplemented as the Initial Purchasers may reasonably request, provided that
such obligation may be satisfied by delivery of the Final Offering Memorandum
and any such amendments and supplements by electronic means, including by e-mail
delivery of a PDF file.

(b)     The Domino’s Parties shall provide to the Initial Purchasers, without
charge, during the period from the date of this Agreement until the earlier of
(i) 180 days from the date of this Agreement and (ii) such date as of which all
of the Offered Notes shall have been

 

22



--------------------------------------------------------------------------------

sold by the Initial Purchasers (such period, the “Offering Period”), as many
copies of the Final Offering Memorandum and any supplements and amendments
thereto, as the Initial Purchasers may reasonably request, provided that such
obligation may be satisfied by delivery of the Final Offering Memorandum and any
such amendments and supplements by electronic means, including by e-mail
delivery of a PDF file.

(c)     The Domino’s Parties will prepare the Final Offering Memorandum in a
form approved by each Initial Purchaser and will not make any amendment or
supplement to the Pricing Disclosure Package or to the Final Offering Memorandum
of which each Initial Purchaser shall not previously have been advised or to
which they shall reasonably object after being so advised.

(d)     The Domino’s Parties will (i) advise the Initial Purchasers promptly of
(x) any Commission order preventing or suspending the use of the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Final Offering
Memorandum or (y) any suspension of the qualification of the Offered Notes or
the Guarantee for offering or sale in any jurisdiction and of the initiation or
threatening of any proceeding for any such purpose, and (ii) use commercially
reasonable efforts to prevent the issuance of any such order preventing or
suspending the use of the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Final Offering Memorandum or suspending any such
qualification and, if any such suspension is issued, to obtain the lifting
thereof at the earliest possible time.

(e)     Each of the Domino’s Parties consents to the use of the Pricing
Disclosure Package and the Final Offering Memorandum in accordance with the
securities or Blue Sky laws of the jurisdictions in which the Offered Notes are
offered by the Initial Purchasers and by all dealers to whom Offered Notes may
be sold, in connection with the offering and sale of the Offered Notes.

(f)     If, at any time prior to the end of the Offering Period, any event
occurs or information becomes known that, in the judgment of any Domino’s Party
or in the opinion of counsel for the Initial Purchasers, should be set forth in
the Pricing Disclosure Package or the Final Offering Memorandum so that the
Pricing Disclosure Package or the Final Offering Memorandum, as then amended or
supplemented, does not contain an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, or if it
is necessary to supplement or amend the Pricing Disclosure Package or the Final
Offering Memorandum in order to comply with any law, the Domino’s Parties will
promptly prepare an appropriate supplement or amendment thereto, and will
expeditiously furnish to the Initial Purchasers a reasonable number of copies
thereof.

(g)     Promptly from time to time, the Domino’s Parties shall take such action
as each Initial Purchaser may reasonably request to qualify the Offered Notes
for offering and sale under the securities or Blue Sky laws of such
jurisdictions as each Initial Purchaser may request, to comply with such laws so
as to permit the continuance of sales and dealings therein in such jurisdictions
for as long as may be necessary to complete the distribution of the Offered
Notes and to arrange for the determination of the eligibility for investment of
the Offered Notes under the laws of such jurisdictions as each Initial Purchaser
may reasonably request; provided that in

 

23



--------------------------------------------------------------------------------

connection therewith, none of the Domino’s Parties shall be required to
(i) qualify as a foreign corporation, limited liability company or unlimited
company in any jurisdiction in which it would not otherwise be required to so
qualify, (ii) file a general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any jurisdiction in which it
would not otherwise be subject.

(h)     For a period commencing on the date hereof and ending on the 180th day
after the date of the Final Offering Memorandum, the Domino’s Entities agree not
to, directly or indirectly, (i) offer for sale, sell, or otherwise dispose of
(or enter into any transaction or device that is designed to, or would be
expected to, result in the disposition by any person at any time in the future
of) any debt securities of any Domino’s Entity substantially similar to the
Offered Notes (“Similar Debt Securities”) or securities convertible into or
exchangeable for Similar Debt Securities, sell or grant options, rights or
warrants with respect to Similar Debt Securities or securities convertible into
or exchangeable for Similar Debt Securities, (ii) enter into any swap or other
derivatives transaction that transfers to another, in whole or in part, any of
the economic benefits or risks of ownership of Similar Debt Securities whether
any such transaction described in clause (i) or (ii) above is to be settled by
delivery of Similar Debt Securities or other securities, in cash or otherwise,
(iii) file or cause to be filed a registration statement, including any
amendments, with respect to the registration of Similar Debt Securities or
securities convertible, exercisable or exchangeable into Similar Debt Securities
or (iv) publicly announce an offering of any Similar Debt Securities or
securities convertible or exchangeable into Similar Debt Securities, in each
case without the prior written consent each Initial Purchaser.

(i)     So long as any of the Offered Notes are outstanding, the Domino’s
Parties will furnish at their expense to the Initial Purchasers, and, upon
request, to holders of the Offered Notes that agree to certain confidentiality
obligations and prospective purchasers of the Offered Notes, the information
required by Rule 144A(d)(4) under the 1933 Act (if any).

(j)     The Co-Issuers will apply the net proceeds from the sale of the Offered
Notes to be sold by the Co-Issuers hereunder substantially in accordance with
the description set forth in the Pricing Disclosure Package and the Final
Offering Memorandum under the caption “Use of Proceeds.”

(k)     The Domino’s Parties and their respective affiliates will not take,
directly or indirectly, any action designed to or that has constituted or that
reasonably could be expected to cause the stabilization or manipulation of the
price of any security of Domino’s Parties in connection with the offering of the
Offered Notes.

(l)     Each Domino’s Party will not, and will not permit any of its respective
affiliates (as defined in Rule 144) to, resell any of the Offered Notes that
have been acquired by any of them, except for Offered Notes purchased by any of
the Domino’s Parties or any of their respective affiliates and resold in a
transaction registered under the 1933 Act or in accordance with Rule 144 or
other applicable exemption under the 1933 Act.

(m)     The Domino’s Parties will use their commercially reasonable efforts to
permit the Offered Notes to be eligible for clearance and settlement in the
United States through DTC and in Europe through Euroclear Bank, S.A./N.V., or
Clearstream Banking, société anonyme.

 

24



--------------------------------------------------------------------------------

(n)     The Domino’s Parties will not, and will cause their respective
affiliates and representatives not to, engage in any “directed selling efforts”
within the meaning of Rule 902 under the 1933 Act.

(o)     The Domino’s Parties will, and will cause their respective affiliates
and representatives to, comply with and implement the “offering restrictions”
required by Rule 902 under the 1933 Act.

(p)     The Domino’s Parties agree not to sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any “security” (as defined in the
1933 Act) that would be integrated with the sale of the Offered Notes in a
manner that would require the registration under the 1933 Act of the sale to the
Initial Purchasers or the Eligible Purchasers of the Offered Notes. The Domino’s
Parties will take reasonable precautions designed to insure that any offer or
sale, direct or indirect, in the United States or to any U.S. person (as defined
in Rule 902 under the 1933 Act), of any Offered Notes or any substantially
similar security issued by any Domino’s Party, within six (6) months subsequent
to the date on which the distribution of the Offered Notes has been completed
(as notified to the Co-Issuers by the Initial Purchasers) is made under
restrictions and other circumstances reasonably designed not to affect the
status of the offer and sale of the Offered Notes in the United States and to
U.S. persons contemplated by this Agreement as transactions exempt from the
registration provisions of the 1933 Act, including any sales pursuant to Rule
144A under, or Regulations D or S of, the 1933 Act.

(q)     The Co-Issuers and the Guarantors agree to comply with all agreements
set forth in the representation letters of the Co-Issuers and the Guarantors to
DTC relating to the approval of the Offered Notes by DTC for “book entry”
transfer.

(r)     The Domino’s Parties will do and perform all things required to be done
and performed under this Agreement by them prior to the Closing Date in order to
satisfy all conditions precedent to the Initial Purchasers’ obligations
hereunder to purchase the Offered Notes.

(s)     During the Offering Period, the Domino’s Parties will not solicit any
offer to buy from or offer to sell to any person any Offered Notes except
through the Initial Purchasers. To the extent that the Offering Period continues
beyond the Closing Date, each Initial Purchaser will provide the Co-Issuers and
the Manager written notice of the conclusion of the Offering Period.

(t)     The Domino’s Parties (i) shall complete on or prior to the Closing Date
all filings and other similar actions required in connection with the creation
and perfection of security interests in the Collateral as and to the extent
required by the Indenture, the Offered Notes, the Guarantees and the other
Related Documents and (ii) after the Closing Date, shall complete all filings
and other similar actions that need not be completed on the Closing Date but
which may be required in connection with the creation and perfection or
maintenance of security interests in the Collateral as and to the extent
required by the Indenture, the Offered Notes, the Guarantees and the other
Related Documents.

 

25



--------------------------------------------------------------------------------

(u)     The Domino’s Parties, any of their respective affiliates or
representatives (other than the Initial Purchasers, their affiliates and
representatives, as to whom the Domino’s Parties make no covenant) will not
engage in any General Solicitation in connection with the offer and sale of the
Offered Notes.

(v)     The Domino’s Parties will take such steps as shall be necessary to
ensure that no such Domino’s Party becomes required to register as an
“investment company” within the meaning of such term under the 1940 Act.

(w)     No Domino’s Party will take any action which would result in the loss by
any Initial Purchaser of the ability to rely on any stabilization safe harbor
provided by applicable law and regulation. Each Domino’s Party hereby authorizes
the Initial Purchasers to make such public disclosure of information relating to
stabilization as is required by applicable law, regulation and guidance.

(x)     To the extent that the ratings to be provided with respect to the
Offered Notes as set forth in the Pricing Disclosure Package by S&P Global
Ratings or any successor thereto (“S&P”) are conditional upon the furnishing of
documents or the taking of any other actions by Domino’s Parties or any of their
respective affiliates, the Domino’s Parties and any of their respective
affiliates agree to furnish such documents and take any such other action that
is reasonably requested by the S&P.

(y)     The Manager shall comply, and shall cause the Co-Issuers to comply, in
all material respects with Rule 17g-5 under the 1934 Act and the 17g-5
Representation.

6.    Expenses. Whether or not the transactions contemplated by this Agreement
are consummated or this Agreement is terminated, the Domino’s Parties, jointly
and severally, agree, to pay all reasonable documented out-of-pocket expenses,
costs, fees and taxes incident to and in connection with: (a) the preparation,
printing and distribution of the Preliminary Offering Memorandum, the Pricing
Disclosure Package and the Final Offering Memorandum (including, without
limitation, financial statements and exhibits and one or more versions of the
Preliminary Offering Memorandum and the Final Offering Memorandum, if requested,
for distribution in Canada, including in the form of a Canadian “wrapper”
(including related fees and expenses of Canadian counsel to the Initial
Purchasers)) and all amendments and supplements thereto (including the fees,
disbursements and expenses of the Domino’s Parties’ accountants, experts and
counsel); (b) the preparation, printing (including, without limitation, word
processing and duplication costs) and delivery of this Agreement, the Indenture,
the Offered Notes, the Guarantees and the other Related Documents, all Blue Sky
memoranda and all other agreements, memoranda, correspondence and other
documents printed and delivered in connection therewith and with the Exempt
Resales; (c) the issuance and delivery by the Co-Issuers of the Offered Notes
and by the Guarantors of the Guarantees and any taxes payable in connection
therewith; (d) the qualification of the Offered Notes for offer and sale under
the securities or Blue Sky laws of the several states and any foreign
jurisdictions as each Initial Purchaser may designate (including, without
limitation, the reasonable fees and disbursements of the Initial Purchasers’
counsel relating to such registration or qualification); (e) the furnishing of
such copies of the Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Final Offering Memorandum, and all amendments and supplements
thereto, as may be reasonably requested for

 

26



--------------------------------------------------------------------------------

use in connection with the Exempt Resales; (f) the preparation of certificates
for the Offered Notes (including, without limitation, printing and engraving
thereof); (g) the fees and expenses of the accountants and other experts
incurred in connection with the delivery of the comfort letters and “agreed upon
procedures” letters to the Initial Purchasers pursuant to the terms of this
Agreement; (h) the reasonable fees, disbursements and expenses of outside legal
counsel to the Initial Purchasers, the fees of outside accountants, the costs of
any diligence service, and the fees of any other third party service provider or
advisor retained by an Initial Purchaser with the prior approval of the
Co-Issuers (not to be unreasonably withheld); (i) the custody of the Offered
Notes and the approval of the Offered Notes by DTC for “book-entry” transfer
(including fees and expenses of counsel for the Initial Purchaser); (j) the
rating of the Offered Notes; (k) the obligations of the Trustee, the Servicer,
any agent of the Trustee or the Servicer and the counsel for the Trustee or the
Servicer in connection with the Indenture, the Offered Notes or the other
Related Documents; (l) the performance by the Domino’s Parties of their other
obligations under this Agreement and under the other Related Documents which are
not otherwise specifically provided for in this Section 6; (m) all reasonable
travel expenses (including expenses related to chartered aircraft) of the
Initial Purchasers and Domino’s Parties’ officers and employees and any other
expenses of each of the Initial Purchasers, the Domino’s Parties in connection
with attending or hosting meetings with prospective purchasers of the Offered
Notes, and expenses associated with any “road show” presentation to potential
investors (including any electronic “road show” presentations); (n) compliance
with Rule 17g-5 under the 1934 Act; and (o) all sales, use and other taxes
(other than income taxes) related to the transactions contemplated by this
Agreement, the Indenture, the Offered Notes or the other Related Documents.

7.    Conditions to Initial Purchasers’ Obligations. The respective obligations
of the Initial Purchasers hereunder are subject to the accuracy, when made and
on and as of the Closing Date, of the representations and warranties of the
Domino’s Parties contained herein, to the performance by the Domino’s Parties
and each of their respective obligations hereunder, and to each of the following
additional terms and conditions:

(a)     The Final Offering Memorandum (and any amendments or supplements
thereto) shall have been printed and copies distributed to the Initial
Purchasers as promptly as practicable on or following the date of this Agreement
or at such other date and time as to which the Initial Purchasers may agree.

(b)     Neither Initial Purchaser shall not have discovered and disclosed to the
Domino’s Parties on or prior to the Closing Date that the Pricing Disclosure
Package or the Final Offering Memorandum or any amendment or supplement to any
of the foregoing, contains an untrue statement of a fact which, in the opinion
of such Initial Purchaser, is material or omits to state a fact which, in the
opinion of such Initial Purchaser, is material and is necessary in order to make
the statements therein, in the light of the circumstances then prevailing, not
misleading.

(c)     All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Offered Notes, the
Indenture, the other Related Documents, the Pricing Disclosure Package and the
Final Offering Memorandum, and all other legal matters relating to this
Agreement and the transactions contemplated hereby shall be reasonably
satisfactory in all material respects to counsel for the Initial Purchasers, and
the Domino’s Parties shall have furnished to such counsel all documents and
information that they may reasonably request to enable them to pass upon such
matters.

 

27



--------------------------------------------------------------------------------

(d)     The Initial Purchasers shall have received one or more opinions and a
negative assurance letter of Skadden, Arps, Slate, Meagher & Flom LLP, counsel
to the Domino’s Parties, with respect to the matters set forth on Exhibit 2-A
hereto.

(e)     The Initial Purchasers shall have received an opinion of in-house
counsel to the Domino’s Parties, addressed to the Initial Purchasers and dated
the Closing Date, in form and substance reasonably satisfactory to each Initial
Purchaser and its counsel, which opinion shall include the opinions set forth on
Exhibit 2-B.

(f)     The Initial Purchasers shall have received an opinion and negative
assurance letter of DLA Piper LLP (US), franchise counsel to the Domino’s
Parties, addressed to the Initial Purchasers and dated the Closing Date, in form
and substance reasonably satisfactory to each Initial Purchaser and its counsel,
which opinion shall include the relevant opinions set forth on Exhibit 2-C.

(g)     The Initial Purchasers shall have received an opinion from Miller,
Canfield, Paddock & Stone, P.L.C., Michigan counsel, addressed to the Initial
Purchasers and dated as of the Closing Date, in form and substance reasonably
satisfactory to each Initial Purchaser and its counsel, which opinion shall
include the relevant opinions set forth on Exhibit 2-C.

(h)     The Initial Purchasers shall have received an opinion from Stewart
McKelvey, Nova Scotia counsel, Stikeman Elliot LLP, Alberta, British Columbia
and Ontario counsel, Thompson Dorman Sweatman LLP, Manitoba counsel, and Loyens
Loeff, Dutch counsel, each addressed to the Initial Purchasers and dated as of
the Closing Date, in form and substance reasonably satisfactory to each Initial
Purchaser and its counsel, which opinions shall include the relevant opinions
set forth on Exhibit 2-D.

(i)     The Initial Purchasers shall have received an opinion of Dentons US LLP,
counsel to the Trustee, addressed to the Initial Purchasers and dated as of the
Closing Date, in form and substance reasonably satisfactory to each Initial
Purchaser and its counsel, which opinion shall include the relevant opinions set
forth on Exhibit 2-E.

(j)     The Initial Purchasers shall have received an opinion and negative
assurance letter of Andrascik & Tita LLC, counsel to the Servicer, and an
opinion of in-house counsel to the Servicer, each addressed to the Initial
Purchasers and dated the Closing Date, in form and substance reasonably
satisfactory to each Initial Purchaser and its counsel, which opinions shall
include the relevant opinions set forth on Exhibit 2-E.

(k)     The Initial Purchasers shall have received a bring down letter to the
opinion of in-house counsel to the Back-Up Manager delivered in connection with
the issuance and sale of the Series 2012-1 Notes, addressed to the Initial
Purchasers and dated as of the Closing Date, in form and substance reasonably
satisfactory to each Initial Purchaser and its counsel, which bring-down letter
to the opinion shall include the relevant opinions set forth on Exhibit 2-E.

 

28



--------------------------------------------------------------------------------

(l)     The Initial Purchasers shall have received from White & Case LLP,
counsel for the Initial Purchasers, such opinions and negative assurance letter,
dated as of the Closing Date, with respect to the issuance and sale of the
Offered Notes, the Pricing Disclosure Package, the Final Offering Memorandum and
other related matters as each Initial Purchaser may reasonably require, and the
Domino’s Parties shall have furnished to such counsel such documents and
information as such counsel reasonably requests for the purpose of enabling them
to pass upon such matters.

(m)     In addition to the other opinions and letters provided for in this
Section 7, the Initial Purchasers shall have been provided with any other
opinions that have been addressed to S&P in connection with the transactions
contemplated herein, and such opinions will be addressed to the Initial
Purchasers.

(n)     At the time of execution of this Agreement, the Initial Purchasers shall
have received from PricewaterhouseCoopers LLP, a “comfort letter”, in form and
substance reasonably satisfactory to each Initial Purchaser, addressed to the
Initial Purchasers and dated the date hereof (i) confirming that they are
independent public accountants with respect to Domino’s and its subsidiaries
within the meaning of the 1933 Act and the applicable rules and regulations
adopted by the Commission and the Public Company Accounting Oversight Board and
are in compliance with the applicable requirements relating to the qualification
of accountants under Rule-01 of Regulation S-X of the Commission and
(ii) stating, as of the date hereof (or, with respect to matters involving
changes or developments since the respective dates as of which specified
financial information is given in the Pricing Disclosure Package, as of a date
not more than three days prior to the date hereof), the conclusions and findings
of such firm with respect to the financial information and (iii) covering such
other matters as are ordinarily covered by accountants’ “comfort letters” to
underwriters in connection with registered public offerings.

(o)     With respect to the “comfort letter” of PricewaterhouseCoopers LLP
referred to in the preceding paragraph and delivered to the Initial Purchasers
concurrently with the execution of this Agreement (the “initial letter”),
PricewaterhouseCoopers LLP shall have furnished to the Initial Purchasers a
“bring-down letter” of such accountants, addressed to the Initial Purchasers and
dated the Closing Date (i) confirming that they are independent public
accountants with respect to Domino’s and its subsidiaries within the meaning of
the 1933 Act and the applicable rules and regulations adopted by the Commission
and the Public Company Accounting Oversight Board and are in compliance with the
applicable requirements relating to the qualification of accountants under Rule
2-01 of Regulation S-X of the Commission, (ii) stating, as of the Closing Date
(or, with respect to matters involving changes or developments since the
respective dates as of which specified financial information is given in each of
the Pricing Disclosure Package or the Final Offering Memorandum, as of a date
not more than three days prior to the date of the Closing Date), the conclusions
and findings of such firm with respect to the financial information and other
matters covered by the initial letter, and (iii) confirming in all material
respects the conclusions and findings set forth in the initial letter.

(p)     At the time of execution of this Agreement, the Initial Purchasers shall
have received from FTI Consulting, Inc. a letter (the “Initial AUP Letter”), in
form and substance reasonably satisfactory to the Initial Purchasers, addressed
to the Initial Purchasers and dated the date hereof, concerning certain
agreed-upon procedures performed in respect of the information presented in the
Pricing Disclosure Package and the Final Offering Memorandum (including the
Investor Model Runs (as defined in Schedule III hereto)).

 

29



--------------------------------------------------------------------------------

(q)    With respect to the Initial AUP Letter referred to in the preceding
paragraph and delivered to the Initial Purchasers concurrently with the
execution of this Agreement, FTI Consulting, Inc. shall have furnished to the
Initial Purchasers a “bring-down letter”, addressed to the Initial Purchasers
and dated the Closing Date stating, as of the Closing Date (or, with respect to
matters involving changes or developments since the respective dates as of which
specified financial information is given in each of the Pricing Disclosure
Package or the Final Offering Memorandum, as of a date not more than three
(3) days prior to the Closing Date), (i) the conclusions and findings of such
firm with respect to the matters covered by the Initial AUP Letter, and
(ii) confirming in all material respects the conclusions and findings set forth
in the Initial AUP Letter.

(r)    (i) None of the Domino’s Parties shall have sustained, since January 1,
2017, any material loss or interference with its business or properties from
fire, explosion, flood, earthquake, hurricane, accident or other calamity,
whether or not covered by insurance, or from any labor dispute or any legal or
governmental proceeding, other than as set forth in the Pricing Disclosure
Package and the Final Offering Memorandum (exclusive of any supplement thereto);
and (ii) subsequent to the dates as of which information is given in the Pricing
Disclosure Package and the Final Offering Memorandum (exclusive of any
supplement thereto), there shall not have been any change in the capital stock
or limited liability company interests, as applicable, or long-term or
short-term debt of any of the Domino’s Parties or any change, or any development
involving a change, in the business, general affairs, condition (financial or
otherwise), results of operations, limited liability company interests,
stockholders’ equity, properties, management, business or prospects of the
Domino’s Parties and their respective subsidiaries, individually or taken as a
whole, the effect of which, in any such case described above, is, in the
judgment of each Initial Purchaser, so material and adverse as to make it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Offered Notes on the terms and in the manner contemplated in the Pricing
Disclosure Package and the Final Offering Memorandum.

(s)     Each of the Domino’s Parties shall have furnished or caused to be
furnished to the Initial Purchasers dated as of the Closing Date a certificate
of the Chief Financial Officer of each of the Domino’s Parties, or other
officers reasonably satisfactory to each Initial Purchaser, as to such matters
as such Initial Purchaser may reasonably request, including, without limitation
a statement:

(i) that the representations and warranties of the Domino’s Parties in Section 2
are true and correct on and as of the Closing Date, and (x) the Domino’s Parties
have complied in all material respects with all its agreements contained herein
and in any other Related Document to which it is a party and satisfied all the
conditions on its part to be performed or satisfied hereunder or any other
Related Document to which it is a party at or prior to the Closing Date and
(y) the Guarantors acknowledge that the Offered Notes are covered by the
obligations of the Guarantee and Collateral Agreement;

 

30



--------------------------------------------------------------------------------

(ii)     that subsequent to the date as of which information is given in the
Pricing Disclosure Package, there has not been any development in the business,
condition (financial or otherwise), results of operations, stockholders’ equity,
properties, management, businesses or prospects of any of the Domino’s Parties,
as applicable, except as set forth or contemplated in the Pricing Disclosure
Package or the Final Offering Memorandum or as described in such certificate
that could reasonably be expected to result in a Material Adverse Effect

(iii)     that they have carefully examined the Pricing Disclosure Package and
the Final Offering Memorandum, and, in their opinion, (A) the Pricing Disclosure
Package, as of the Applicable Time, and the Final Offering Memorandum, as of its
date and as of the Closing Date, did not and do not contain an untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading and (B) since the date of the Pricing Disclosure Package
and the Final Offering Memorandum, no event has occurred which should have been
set forth in a supplement or amendment to the Pricing Disclosure Package and the
Final Offering Memorandum; and

(iv)     that (i) none of the Domino’s Parties shall have sustained, since the
date of the latest audited financial statements included or incorporated by
reference in the Pricing Disclosure Package and the Final Offering Memorandum,
any material loss or interference with their business or properties from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor disturbance or dispute or any legal, court or governmental action,
order or decree, other than as set forth in the Pricing Disclosure Package and
the Final Offering Memorandum (exclusive of any supplement thereto); (ii)
subsequent to the dates as of which information is given in Pricing Disclosure
Package and the Final Offering Memorandum (exclusive of any supplement thereto),
there shall not have been any change in the capital stock or limited liability
company interests, as applicable, or long-term or short-term debt of any
Domino’s Party or any of their respective subsidiaries or any change or any
development involving a change, whether or not arising from transactions in the
ordinary course of business, in the business, general affairs, management,
condition (financial or otherwise), results of operations, stockholders’ equity
or limited liability company interests, as applicable, properties, management,
business or prospects of the Domino’s Parties or any of their respective
subsidiaries, individually or taken as a whole, the effect of which, in any such
case described above, is, in the judgment of each Initial Purchaser, so material
and adverse as to make it impracticable or inadvisable to proceed with offering,
sale or delivery of the Offered Notes on the terms and in the manner
contemplated in the Pricing Disclosure Package and the Final Offering
Memorandum, (iii) no downgrading has occurred in the rating accorded Domino’s or
the Manager’s debt securities by any “nationally recognized statistical rating
organization,” as that term is defined in Section 3(a)(62) of the 1934 Act, or
(iv) any such organization has publicly announced that it has under surveillance
or review, with possible negative implications, its rating of any Domino’s Party
debt securities.

(t)     Subsequent to the Applicable Time there shall not have occurred any of
the following: (i) downgrading of the rating accorded Domino’s or the Manager’s
debt securities by any “nationally recognized statistical rating organization,”
as the term is defined in Section

 

31



--------------------------------------------------------------------------------

3(a)(62) of the 1934 Act or (ii) any such organization shall have publicly
announced that it has under surveillance or review, with possible negative
implications, its rating of any debt securities of Domino’s or the Manager. The
Initial Purchasers shall have received a letter from S&P stating that the
Offered Notes have received a rating of not less than “BBB+”.

(u)    The Offered Notes shall be eligible for clearance and settlement in the
United States through DTC and in Europe through Euroclear Bank, S.A./N.V., or
Clearstream Banking, société anonyme.

(v)    The Series 2017-1 Supplement and the Management Agreement Springing
Amendment (as defined in Section 9 of this Agreement) shall each have been duly
executed and delivered by the Co-Issuers and the Trustee, in a form satisfactory
to each Initial Purchaser, and the Offered Notes shall have been duly executed
and delivered by the Co-Issuers and duly authenticated by the Trustee. Each of
the Series 2017-1 Supplement and the Offered Notes shall have been consummated
in accordance with the terms set forth in the Pricing Disclosure Package, the
Preliminary Offering Memorandum and the Final Offering Memorandum.

(w)     The Initial Purchasers shall have received true and executed copies of
each of the documents specified in clauses (s), (v), (z) and (ee).

(x)    Subsequent to the Applicable Time there shall not have occurred any of
the following: (i) any domestic or international event or act or occurrence has
materially disrupted, or in the opinion of each Initial Purchaser will in the
immediate future materially disrupt, the market for the securities of any
Domino’s Party or securities in general; or (ii) trading on the NYSE or NASDAQ
shall have been suspended or been made subject to material limitations, or
minimum or maximum prices for trading shall have been fixed, or maximum ranges
for prices for securities shall have been required on the NYSE or NASDAQ or by
order of the Commission or any other governmental authority having jurisdiction;
or (iii) a banking moratorium has been declared by any state or federal
authority or any material disruption in commercial banking or securities
settlement or clearance services shall have occurred; or (iv) (A) there shall
have occurred any outbreak or escalation of hostilities or acts of terrorism
involving the United States or there is a declaration of a national emergency or
war by the United States or (B) there shall have been any other calamity or
crisis or any change in political, financial or economic conditions if the
effect of any such event in (A) or (B), in the judgment of each Initial
Purchaser, makes it impracticable or inadvisable to proceed with the offering,
sale and delivery of the Offered Notes, on the terms and in the manner
contemplated by the Final Offering Memorandum or that, in the judgment of the
Initial Purchasers, could materially and adversely affect the financial markets
or the markets for the Offered Notes and other debt securities.

(y)    There shall exist at and as of the Closing Date no condition that would
constitute an “Event of Default” (or an event that with notice or the lapse of
time, or both, would constitute an “Event of Default”) under, and as defined in,
the Indenture or a material breach under any of the other Related Documents as
in effect at the Closing Date (or an event that with notice or lapse of time, or
both, would constitute such a default or material breach). On the Closing Date,
each of the Related Documents shall be in full force and effect, shall conform
in all material respects to the description thereof contained in the Pricing
Disclosure Package and the Final Offering Memorandum and shall not have been
modified.

 

32



--------------------------------------------------------------------------------

(z)     Each Parent Company, the Manager, each Guarantor and each Co-Issuer
shall have furnished to the Initial Purchasers a certificate, in form and
substance reasonably satisfactory to each Initial Purchaser, dated as of the
Closing Date, of the Chief Financial Officer (or, if such entity has no Chief
Financial Officer, of another Authorized Officer) of such entity that such
entity will be Solvent immediately after the consummation of the transactions
contemplated by this Agreement.

(aa)     None of (i) the issuance and sale of the Offered Notes pursuant to this
Agreement, (ii) the transactions contemplated by the Related Documents or
(iii) the use of the Pricing Disclosure Package or the Final Offering Memorandum
shall be subject to an injunction (temporary or permanent) and no restraining
order or other injunctive order shall have been issued; and there shall not have
been any legal action, order, decree or other administrative proceeding
instituted or (to the knowledge of Domino’s Parties) overtly threatened against
the Domino’s Parties or the Initial Purchasers that would reasonably be expected
to adversely impact the issuance of the Offered Notes or the Initial Purchasers’
activities in connection therewith or any other transactions contemplated by the
Related Documents or the Pricing Disclosure Package.

(bb)     The Initial Purchasers shall have received evidence satisfactory to
each Initial Purchaser and its counsel that all UCC-1 financing statements and
assignments and other instruments required to be filed on or prior to the
Initial Closing Date or the Closing Date pursuant to the Related Documents have
been filed.

(cc)     The Initial Purchasers shall have received evidence satisfactory to
each Initial Purchaser and its counsel that all conditions precedent to the
issuance of the Offered Notes that are contained in the Indenture have been
satisfied, including confirmation that the Rating Agency Condition with respect
to the Offered Notes has been satisfied.

(dd)     The representations and warranties of each of the Domino’s Parties (to
the extent a party thereto) contained in the Related Documents to which each of
the Domino’s Parties is a party will be true and correct as of the Closing Date
(i) if qualified as to materiality, in all respects and (ii) if not so
qualified, in all material respects as of the Closing Date (unless stated to
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct (x) if qualified as to materiality in all
respects and (y) if not so qualified, in all material respects, as of such
earlier date.

(ee)     On or prior to the Closing Date, the Co-Issuers shall have furnished to
the Initial Purchasers and the Trustee an executed notice of prepayment of the
Series 2012-1 Class A-2 Notes, with directions to release such notice upon the
issuance of the Offered Notes.

(ff)     On or prior to the Closing Date, the Parent Companies, the Manager, the
Guarantors and the Co-Issuers shall have furnished to the Initial Purchasers
such further certificates and documents as either Initial Purchaser may
reasonably request.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

33



--------------------------------------------------------------------------------

8.    Indemnification and Contribution.

(a)     Each of the Domino’s Parties shall, jointly and severally, indemnify and
hold harmless each Initial Purchaser, its affiliates, directors, officers,
employees and each person, if any, who controls any Initial Purchaser within the
meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act (each, an
“Initial Purchaser Indemnified Party”), against any and all losses, liabilities,
claims, damages and expenses whatsoever as incurred (including but not limited
to reasonable third party out-of-pocket attorneys’ fees and any and all
reasonable out-of-pocket expenses whatsoever incurred in investigating,
preparing or defending against any litigation, commenced or threatened, or any
claim whatsoever, and any and all amounts paid in settlement of any claim or
litigation), joint or several, to which they or any of them may become subject
under the 1933 Act, the 1934 Act or otherwise, insofar as such losses,
liabilities, claims, damages or expenses (or actions in respect thereof) arise
out of or are based upon (i) any untrue statement or alleged untrue statement of
a material fact contained (A) in the Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Final Offering Memorandum or in any amendment
or supplement thereto, (B) in any Blue Sky application or other document
prepared or executed by any of the Domino’s Parties (or based upon any written
information furnished by any of the Domino’s Parties) specifically for the
purpose of qualifying any or all of the Offered Notes under the securities laws
of any state or other jurisdiction (any such application, document or
information being hereinafter called a “Blue Sky Application”) or (C) in any
materials or information provided to investors by, or with the approval of any
of the Domino’s Parties in connection with the marketing of the offering of the
Offered Notes, including any road show or investor presentations made to
investors by any of the Domino’s Parties (whether in person or electronically)
and the documents and information listed on Schedule III hereto (all of the
foregoing materials described in this clause (C), the “Marketing Materials”),
(ii) the omission or alleged omission to state in the Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Final Offering Memorandum, or
in any amendment or supplement thereto, or in any Blue Sky Application or in any
Marketing Materials, any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, (iii) any act or failure to act or any alleged act or failure to act
by any Initial Purchaser in connection with, or relating in any manner to, the
Offered Notes or the offering contemplated hereby, and that is included as part
of or referred to in any loss, claim, damage, liability or action or expense
arising out of or based upon matters covered by clause (i) or (ii) above, or
(iv) the violation of any securities laws (including without limitation the
anti-fraud provision thereof) of any foreign jurisdiction in which the Offered
Notes are offered; provided, however, that the Domino’s Parties will not be
liable in any such case to the extent but only to the extent that it is
determined in a final and unappealable judgment by a court of competent
jurisdiction that any such loss, liability, claim, damage or expense arises
directly and primarily out of or is based directly and primarily upon any such
untrue statement or alleged untrue statement or omission or alleged omission
made therein in reliance upon and in conformity with the Initial Purchaser
Information. The parties agree that such information provided by or on behalf of
either Initial Purchaser consists solely of the Initial Purchaser Information.

Each of the Domino’s Parties hereby agrees, jointly and severally, to indemnify
and hold harmless each Initial Purchaser Indemnified Party, against any and all
losses, liabilities, claims, damages and expenses whatsoever as incurred
(including but not limited to reasonable out-of-pocket attorneys’ fees and any
and all reasonable out-of-pocket expenses whatsoever

 

34



--------------------------------------------------------------------------------

incurred in investigating, preparing or defending against any litigation,
commenced or threatened, or any claim whatsoever, and any and all amounts paid
in settlement of any claim or litigation), joint or several, to which they or
any of them may become subject, insofar as such loss, claim, damage, liability
or action arises out of, or is based upon, any website maintained in compliance
with Rule 17g-5 under the 1934 Act by or on behalf of any Domino’s Party in
connection with the marketing of the offering of the Offered Notes.

Except as otherwise provided in Section 8(c), each of the Domino’s Parties
agrees that it shall, jointly and severally, reimburse each Indemnified Party
promptly upon demand for any reasonable out-of-pocket legal or other reasonable
out-of-pocket expenses reasonably incurred by that Initial Purchaser Indemnified
Party in connection with investigating or defending or preparing to defend
against any losses, liabilities, claims, damages or expenses for which indemnity
is being provided pursuant to this Section 8(a) as such expenses are incurred.

The foregoing indemnity agreement will be in addition to any liability which the
Domino’s Parties may otherwise have, including but not limited to other
liability under this Agreement.

(b)     Each Initial Purchaser, severally and not jointly, shall indemnify and
hold harmless each Domino’s Party, each of the officers, directors and employees
of each Domino’s Party, and each other person, if any, who controls such
Domino’s Party within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act (each a “Domino’s Indemnified Party”), against any losses,
liabilities, claims, damages and expenses whatsoever as incurred (including but
not limited to attorneys’ fees and any and all expenses whatsoever incurred in
investigating, preparing or defending against any litigation, commenced or
threatened, or any claim whatsoever, and any and all amounts paid in settlement
of any claim or litigation), joint or several, to which they or any of them may
become subject under the 1933 Act, the 1934 Act or otherwise, insofar as such
losses, liabilities, claims, damages or expenses (or actions in respect thereof)
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of a material fact contained (A) in the Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Final Offering Memorandum or
in any amendment or supplement thereto, (B) in any Blue Sky Application or
(C) in any Marketing Materials, or (ii) the omission or alleged omission to
state in the Preliminary Offering Memorandum, the Pricing Disclosure Package or
the Final Offering Memorandum, or in any amendment or supplement thereto, in any
Blue Sky Application or in any Marketing Materials any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, but in each case only to the extent that
the untrue statement or alleged untrue statement or omission or alleged omission
was made in reliance upon and in conformity with written information furnished
to any of the Domino’s Parties by or on behalf of any Initial Purchaser
expressly for use in the Preliminary Offering Memorandum, the Pricing Disclosure
Package, the Final Offering Memorandum, amendment or supplement thereto, Blue
Sky Application or Marketing Materials (as the case may be, which information is
limited to the Initial Purchaser Information, provided, however, that in no case
shall any Initial Purchaser be liable or responsible for any amount in excess of
the discount applicable to the Offered Notes to be purchased by such Initial
Purchaser under this Agreement).

The foregoing indemnity agreement will be in addition to any liability which the
Initial Purchasers may otherwise have, including but not limited to other
liability under this Agreement.

 

 

35



--------------------------------------------------------------------------------

(c)     Promptly after receipt by an indemnified party under subsection (a) or
(b) above of notice of any claims or the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify each party against whom
indemnification is to be sought in writing of the claim or the commencement
thereof (but the failure so to notify an indemnifying party shall not relieve
the indemnifying party from any liability which it may have under this Section 8
to the extent that it is not materially prejudiced due to the forfeiture of
substantive rights or defenses as a result thereof or otherwise has notice of
any such action, and in any event shall not relieve it from any liability that
such indemnifying party may have otherwise than on account of the indemnity
agreement hereunder). In case any such claim or action is brought against any
indemnified party, and it notifies an indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate, at its own
expense in the defense of such action, and to the extent it may elect by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, that
counsel to the indemnifying party shall not (except with the written consent of
the indemnified party) also be counsel to the indemnified party. Notwithstanding
the foregoing, the indemnified party or parties shall have the right to employ
its or their own counsel in any such case, but the reasonable out-of-pocket fees
and expenses of such counsel shall be at the expense of such indemnified party
or parties unless (i) the employment of such counsel shall have been authorized
in writing by one of the indemnifying parties in connection with the defense of
such action, (ii) the indemnifying parties shall not have employed counsel
reasonably satisfactory to such indemnified party to have charge of the defense
of such action within a reasonable time after notice of commencement of the
action, (iii) such indemnified party or parties shall have reasonably concluded,
based on advice of counsel, that there may be legal defenses available to it or
them which are different from or additional to those available to the
indemnifying parties, or (iv) the named parties in any such proceeding
(including any impleaded parties) include both the indemnifying party and the
indemnified party and representation of both sets of parties by the same counsel
would present a conflict due to actual or potential differing interests between
them, in any of which events (i) through (iv) such fees and expenses shall be
borne by the indemnifying parties (and the indemnifying parties shall not have
the right to direct the defense of such action on behalf of the indemnified
party or parties). No indemnifying party shall, without the prior written
consent of the indemnified parties, effect any settlement or compromise of, or
consent to the entry of judgment with respect to, any pending or threatened
claim, investigation, action or proceeding in respect of which indemnity or
contribution may be or could have been sought by an indemnified party under this
Section 8 (whether or not the indemnified party is an actual or potential party
thereto), unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such claim, investigation, action or proceeding and (ii) does not include a
statement as to or an admission of fault, culpability or any failure to act, by
or on behalf of the indemnified party. No indemnifying party shall be liable for
any settlement or compromise of, or consent to the entry of judgment with
respect to, any such action or claim effected without its consent.

 

36



--------------------------------------------------------------------------------

(d)    In order to provide for contribution in circumstances in which the
indemnification provided for in Section 8(a) through (c) is for any reason held
to be unavailable from any indemnifying party or is insufficient to hold
harmless a party indemnified thereunder, the Domino’s Parties and the Initial
Purchasers shall contribute to the aggregate losses, claims, damages,
liabilities and expenses of the nature contemplated by such indemnification
provision (including any investigation, legal and other expenses incurred in
connection with, and any amount paid in settlement of, any action, suit or
proceeding or any claims asserted), but after deducting in the case of losses,
claims, damages, liabilities and expenses suffered by the Domino’s Parties, any
contribution received by the Domino’s Parties from persons, other than the
Initial Purchasers, who may also be liable for contribution, including their
directors, officers, employees and persons who control the Domino’s Parties
within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act
as incurred to which the Domino’s Parties and one or more of the Initial
Purchasers may be subject, in such proportions as is appropriate to reflect the
relative benefits received by the Domino’s Parties and the Initial Purchasers
from the offering and sale of the Offered Notes under this Agreement or, if such
allocation is not permitted by applicable law, in such proportions as are
appropriate to reflect not only the relative benefits referred to above but also
the relative fault of the Domino’s Parties and the Initial Purchasers in
connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative benefits received by the Domino’s Parties
and the Initial Purchasers shall be deemed to be in the same proportion as the
total proceeds from the offering and sale of the Offered Notes under this
Agreement (net of discounts and commissions but before deducting expenses)
received by the Domino’s Parties or their affiliates under this Agreement, on
the one hand, and the discounts or commissions received by the Initial
Purchasers under this Agreement, on the other hand, bear to the aggregate
offering price to investors of the Offered Notes purchased under this Agreement,
as set forth on the cover of the Final Offering Memorandum. The relative fault
of each of the Domino’s Parties (on the one hand) and of the Initial Purchasers
(on the other hand) shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Domino’s Parties or their affiliates or the Initial Purchasers
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Domino’s
Parties and the Initial Purchasers agree that it would not be just and equitable
if contribution pursuant to this Section 8(d) were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 8(d). The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section 8(d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any judicial, regulatory or other legal or
governmental agency or body, commenced or threatened, or any claim whatsoever
based upon any such untrue or alleged untrue statement or omission or alleged
omission. Notwithstanding the provisions of this Section 8(d), (i) no Initial
Purchaser shall be required to contribute any amount in excess of the amount
that it has committed to purchase under this Agreement exceeds the amount of any
damages which such Initial Purchaser has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission, and (ii) no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the 1933 Act) shall be entitled to

 

37



--------------------------------------------------------------------------------

contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 8(d), (A) each of the Initial
Purchaser Indemnified Parties other than the Initial Purchasers shall have the
same rights to contribution as the Initial Purchasers, and (B) each director,
officer or employee of the Domino’s Parties and each person, if any, who
controls the Domino’s Parties within the meaning of Section 15 of the 1933 Act
or Section 20 of the 1934 Act shall have the same rights to contribution as the
Domino’s Parties, subject in each case of (A) and (B) to clauses (i) and (ii) of
the immediately preceding sentence. Any party entitled to contribution will,
promptly after receipt of notice of commencement of any action, suit or
proceeding against such party in respect of which a claim for contribution may
be made against another party or parties, notify each party or parties from whom
contribution may be sought, but the omission to so notify such party or parties
shall not relieve the party or parties from whom contribution may be sought from
any obligation it or they may have under this Section 8(d) or otherwise. The
obligations of the Initial Purchasers to contribute pursuant to this
Section 8(d) are several in proportion to the respective aggregate principal
amount of Offered Notes purchased by each of the Initial Purchasers under this
Agreement and not joint. The obligations of the Domino’s Parties to contribute
pursuant to this Section 8(d) shall be joint and several.

(e)     The Initial Purchasers severally confirm and the Domino’s Parties
acknowledge and agree that (i) the statements with respect to the offering of
the Offered Notes by the Initial Purchasers set forth in the third to last
paragraph (relating to overallotment, stabilization and similar activities) of
the section entitled “Plan of Distribution” in the Pricing Disclosure Package
and the Final Offering Memorandum and (ii) the names of the Initial Purchasers
set forth on the front and back cover page of the Preliminary Offering
Memorandum and the Final Offering Memorandum constitute the only information
concerning such Initial Purchasers furnished in writing to the Domino’s Parties
by or on behalf of the Initial Purchasers specifically for inclusion in the
Preliminary Offering Memorandum, the Pricing Disclosure Package and the Final
Offering Memorandum or in any amendment or supplement thereto or in any Blue Sky
Application (the “Initial Purchaser Information”).

9.    Consent. The Initial Purchasers hereby agree, in their respective
capacities as holders of the Offered Notes, to the Amendment No. 2, to be dated
as of the Closing Date, to the Amended and Restated Management Agreement, dated
as of March 15, 2012, by and among the Co-Issuers, the Guarantors, DPL, Domino’s
Pizza NS Co. and Citibank, N.A. as the Trustee (such amendment, the “Management
Agreement Springing Amendment”), pursuant to which the amendment set forth
therein shall become effective upon the payment in full of the Outstanding
Principal Amount of the Series 2015-1 Class A-2 Notes (as such term is defined
in the Series 2015-1 Supplement, dated as of October 21, 2015, to the Base
Indenture, entered into by and among the Co-Issuers and Citibank, N.A., as the
Trustee and the securities intermediary thereunder), and in their respective
capacities as Noteholders hereby direct the Control Party, where such direction
from the Noteholders is required, to consent to the Management Agreement
Springing Amendment.

10.    Termination.     Each Initial Purchaser shall have the right to terminate
this Agreement (with respect to such Initial Purchaser only) at any time prior
to the Closing Date, if, at or after the Applicable Time: (i) any domestic or
international event or act or occurrence has materially disrupted, or in the
opinion of such Initial Purchaser will in the immediate future materially
disrupt, the market for the Co-Issuers’ securities or securities in general; or
(ii) trading

 

38



--------------------------------------------------------------------------------

on the NYSE or NASDAQ shall have been suspended or been made subject to material
limitations, or minimum or maximum prices for trading shall have been fixed, or
maximum ranges for prices for securities shall have been required, on the NYSE
or NASDAQ or by order of the Commission or any other governmental authority
having jurisdiction; or (iii) a banking moratorium has been declared by any
state or federal authority or any material disruption in commercial banking or
securities settlement or clearance services shall have occurred; or (iv) (A)
there shall have occurred any outbreak or escalation of hostilities or acts of
terrorism involving the United States or there is a declaration of a national
emergency or war by the United States or (B) there shall have been any other
calamity or crisis or any change in political, financial or economic conditions
if the effect of any such event in (A) or (B), in the judgment of such Initial
Purchaser, makes it impracticable or inadvisable to proceed with the offering,
sale and delivery of the Offered Notes, on the terms and in the manner
contemplated by the Final Offering Memorandum; or (v) any of the events
described in Sections 7(r), 7(t) or 7(x) shall have occurred or the Initial
Purchasers shall decline to purchase the Offered Notes for any reason permitted
under this Agreement. Any notice of termination pursuant to this Section 10
shall be in writing.

11.     Non-Assignability. None of the Domino’s Parties may assign its rights
and obligations under this Agreement. The Initial Purchasers may not assign
their respective rights and obligations under this Agreement, except that each
Initial Purchaser shall have the right to substitute any one of its affiliates
as the purchaser of the Offered Notes that it has agreed to purchase hereunder
(“Substituting Initial Purchaser”), by a written notice to the Co-Issuers, which
notice shall be signed by both the Substituting Initial Purchaser and such
affiliate, shall contain such affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such affiliate of the accuracy
with respect to it of the representations set forth in Section 3. Upon receipt
of such notice, wherever the word “Initial Purchaser” is used in this Agreement
(other than in this Section 11), such word shall be deemed to refer to such
affiliate in lieu of the Substituting Initial Purchaser.

12.     Reimbursement of Initial Purchasers’ Expenses. If (a) the Co-Issuers for
any reason fail to tender the Offered Notes for delivery to the Initial
Purchasers, or (b) the Initial Purchasers decline to purchase the Offered Notes
for any reason permitted under this Agreement, the Co-Issuers, the Parent
Companies, the Manager and the Guarantors shall jointly and severally reimburse
the Initial Purchasers for all reasonable documented out-of-pocket expenses
(including fees and disbursements of counsel for the Initial Purchasers)
incurred by the Initial Purchasers in connection with this Agreement and the
proposed purchase of the Offered Notes, and upon demand shall pay the full
amount thereof to the Initial Purchasers.

13.     Notices, etc. All statements, requests, notices and agreements hereunder
shall be in writing, and:

(a)     if to the Initial Purchasers, shall be delivered or sent by hand
delivery, mail, overnight courier or e-mail to (i) Guggenheim Securities, LLC,
330 Madison Avenue, New York, New York 10017, Attention: Structured Products
Capital Markets (e-mail: Cory.Wishengrad@guggenheimpartners.com;
Marina.Pristupova@guggenheimpartners.com), with a copy to the General Counsel
(e-mail: alex.sheers@guggenheim.com) and with a copy to White & Case LLP, 1221
Avenue of the Americas, New York, New York 10020, Attention: David Thatch
(e-mail: dthatch@whitecase.com); and (ii) Barclays Capital Inc., 745 Seventh

 

39



--------------------------------------------------------------------------------

Avenue, New York, New York, 10019, Attention: SPO Syndicate (e-mail:
ABSSyndicateTeam@barclays.com), with a copy to the General Counsel (e-mail:
Steven.Glynn@barclays.com) and with a copy to White & Case LLP, 1221 Avenue of
the Americas, New York, New York 10020, Attention: David Thatch (e-mail:
dthatch@whitecase.com); and

(b)     if to any of the Co-Issuers or the Guarantors, shall be delivered or
sent by hand delivery, mail, overnight courier, with a copy by e-mail, to
Domino’s Pizza, Inc., 24 Frank Lloyd Wright Drive, P.O. Box 485, Ann Arbor, MI
48106, Attention: Adam Gacek (e-mail: adam.gacek@dominos.com), with a copy to
Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, New York,
10036, Attention: David H. Midvidy, Esq. (e-mail: david.midvidy@skadden.com);
and

(c)     if to any of the Parent Companies, or the Manager, shall be delivered or
sent by hand delivery, mail, overnight courier, with a copy by e-mail, to
Domino’s Pizza, Inc., 24 Frank Lloyd Wright Drive, P.O. Box 485, Ann Arbor, MI
48106, Attention: Adam Gacek (e- mail: adam.gacek@dominos.com), with a copy to
Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, New York,
10036, Attention: David H. Midvidy, Esq. (e-mail: david.midvidy@skadden.com).

Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof.

14.    Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the Initial Purchasers, the Domino’s Parties
and their respective successors. This Agreement and the terms and provisions
hereof are for the sole benefit of only those persons, except that the
representations, warranties, indemnities and agreements of Domino’s Parties
contained in this Agreement shall also be deemed to be for the benefit of the
Initial Purchaser Indemnified Parties and, in the case of Section 8(b) only, the
Domino’s Indemnified Parties. Nothing in this Agreement is intended or shall be
construed to give any person, other than the persons referred to in this
Section 14, any legal or equitable right, remedy or claim under or in respect of
this Agreement or any provision contained herein.

15.     Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of any of the Domino’s Parties and
the Initial Purchasers contained in this Agreement or made by or on behalf of
them, respectively, pursuant to this Agreement, shall survive the delivery of
and payment for the Offered Notes and shall remain in full force and effect,
regardless of any termination of this Agreement or any investigation made by or
on behalf of any of them or any person controlling any of them.

16.     Definition of the Terms “Business Day”, “Affiliate”, and “Subsidiary”.
For purposes of this Agreement, (a) “business day” means any day on which the
New York Stock Exchange, Inc. is open for trading, and (b) “affiliate” and
“subsidiary” have the meanings set forth in Rule 405 under the 1933 Act.

 

40



--------------------------------------------------------------------------------

17.    Governing Law.     This Agreement and any claim, controversy or dispute
arising under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

18.    Submission to Jurisdiction and Venue.     Each of the parties hereto
hereby irrevocably and unconditionally:

(a)     submits for itself and its property in any legal action or proceeding
relating to this Agreement or any of the transactions contemplated hereby, or
for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b)     consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c)     agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to any party hereto at its
address set forth in Section 13 or at such other address of which such party
shall have been notified pursuant thereto; and

(d)     agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and waives, to the maximum extent not prohibited by law,
any right it may have to claim or recover in any legal action or proceeding
referred to in this Section 18 any special, exemplary, punitive or consequential
damages.

Each of Domino’s Parties and each of the Initial Purchasers agree that any suit,
action or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby may be instituted in any State or U.S. federal
court in The City of New York and County of New York, and waives any objection
that such party may now or hereafter have to the laying of venue of any such
proceeding, and irrevocably submits to the exclusive jurisdiction of such courts
in any suit, action or proceeding.

19.    Waiver of Jury Trial. The Co-Issuers, the Parent Companies, the Manager,
the Guarantors and each of the Initial Purchasers hereby irrevocably waive, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

20.    No Fiduciary Duty. The Domino’s Parties acknowledge and agree that
(a) the purchase and sale of the Offered Notes pursuant to this Agreement,
including the determination of the offering price of the Offered Notes and any
related discounts and commissions, is an arm’s-length commercial transaction
between the Domino’s Parties, on the one hand, and the several Initial
Purchasers, on the other hand, (b) in connection with the offering, sale and the
delivery of the Offered Notes and the process leading thereto, each Initial
Purchaser and their respective representatives are and have been acting solely
as a principal and is not the agent or

 

41



--------------------------------------------------------------------------------

fiduciary of any Domino’s Party, any of its respective subsidiaries or its
respective stockholders, creditors, employees or any other party, (c) neither
Initial Purchaser nor any of their respective representatives has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of any
Domino’s Party with respect to the offering, sale and delivery of the Offered
Notes or the process leading thereto (irrespective of whether such Initial
Purchaser or its representative has advised or is currently advising the
Domino’s Parties or any of their respective subsidiaries on other matters) and
neither Initial Purchaser or its respective representative has any obligation to
the Domino’s Parties with respect to the offering of the Offered Notes except
the obligations expressly set forth in this Agreement, (d) the Initial
Purchasers and their respective affiliates and representatives may be engaged in
a broad range of transactions that involve interests that differ from those of
the Domino’s Parties, (e) any duties and obligations that the Initial Purchasers
may have to the Domino’s Parties shall be limited to those duties and
obligations specifically stated herein, and (f) the Initial Purchasers have not
provided any legal, accounting, regulatory or tax advice with respect to the
offering of the Offered Notes and the Domino’s Parties have consulted their own
respective legal, accounting, regulatory and tax advisors to the extent they
deemed appropriate. The Domino’s Parties hereby waive any claims that they each
may have against the Initial Purchasers with respect to any breach of fiduciary
duty in connection with the Offered Notes.

21.     Counterparts. This Agreement may be executed in one or more
counterparts, including by facsimile and other means of electronic transmission,
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original but all such counterparts shall together
constitute one and the same instrument.

22.    Headings. The headings herein are inserted for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

23.    Severability. In case any provision of this Agreement shall be deemed
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 

42



--------------------------------------------------------------------------------

Exhibit 10.1

If the foregoing correctly sets forth the agreement among the Domino’s Parties
and the Initial Purchasers, please indicate your acceptance in the space
provided for that purpose below.

Very truly yours,

 

DOMINO’S PIZZA MASTER ISSUER LLC By:  

/s/ Adam Gacek

Name:   Adam Gacek Title:   Secretary DOMINO’S PIZZA DISTRIBUTION LLC By:  

/s/ Adam Gacek

Name:   Adam Gacek Title:   Secretary DOMINO’S IP HOLDER LLC By:  

/s/ Adam Gacek

Name:   Adam Gacek Title:   Secretary DOMINO’S SPV CANADIAN HOLDING COMPANY INC.
By:  

/s/ Adam Gacek

Name:   Adam Gacek Title:   Secretary

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

DOMINO’S SPV GUARANTOR LLC By:  

/s/ Adam Gacek

Name:   Adam Gacek Title:   Secretary DOMINO’S PIZZA FRANCHISING LLC By:  

/s/ Adam Gacek

Name:   Adam Gacek Title:   Secretary DOMINO’S PIZZA INTERNATIONAL FRANCHISING
INC. By:  

/s/ Adam Gacek

Name:   Adam Gacek Title:   Secretary DOMINO’S EQ LLC By:  

/s/ Adam Gacek

Name:   Adam Gacek Title:   Secretary DOMINO’S PIZZA CANADIAN DISTRIBUTION ULC
By:  

/s/ Adam Gacek

Name:   Adam Gacek Title:   Secretary DOMINO’S RE LLC By:  

/s/ Adam Gacek

Name:   Adam Gacek Title:   Secretary

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

DOMINO’S PIZZA LLC By:  

/s/ Adam Gacek

Name:   Adam Gacek Title:   Secretary DOMINO’S PIZZA, INC. By:  

/s/ Adam Gacek

Name:   Adam Gacek Title:   Secretary DOMINO’S, INC. By:  

/s/ Adam Gacek

Name:   Adam Gacek Title:   Secretary

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

Accepted:

GUGGENHEIM SECURITIES, LLC,

as an Initial Purchaser

By  

/s/ Cory Wishengrad

Name:   Cory Wishengrad Title:   Senior Managing Director

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

BARCLAYS CAPITAL INC.,

as an Initial Purchaser

By  

/s/ Benjamin Fernandez

Name:   Benjamin Fernandez Title:   Managing Director

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

     Principal        Amount of        Series 2017-1 Class        A-2-I(FL)
Notes        to be  

Initial Purchasers

   Purchased  

Guggenheim Securities, LLC

   $ 180,000,000  

Barclays Capital Inc.

     120,000,000  

Total

   $ 300,000,000        Principal        Amount of        Series 2017-1 Class  
     A-2-II(FX) Notes        to be  

Initial Purchasers

   Purchased  

Guggenheim Securities, LLC

   $ 360,000,000  

Barclays Capital Inc.

     240,000,000  

Total

   $ 600,000,000        Principal        Amount of        Series 2017-1 Class  
     A-2-III(FX) Notes        to be  

Initial Purchasers

   Purchased  

Guggenheim Securities, LLC

   $ 600,000,000  

Barclays Capital Inc.

     400,000,000  

Total

   $ 1,000,000,000  



--------------------------------------------------------------------------------

SCHEDULE II

PRICING TERM SHEET

DOMINO’S PIZZA MASTER ISSUER LLC

DOMINO’S PIZZA DISTRIBUTION LLC

DOMINO’S IP HOLDER LLC

DOMINO’S SPV CANADIAN HOLDING COMPANY INC.

Pricing Supplement dated June 12, 2017

to the Preliminary Offering Memorandum dated May 31, 2017

$300,000,000 SERIES 2017-1 FLOATING RATE SENIOR SECURED NOTES, CLASS A-2-I(FL)

$600,000,000 SERIES 2017-1 3.082% FIXED RATE SENIOR SECURED NOTES, CLASS
A-2-II(FX)

$1,000,000,000 SERIES 2017-1 4.118% FIXED RATE SENIOR SECURED NOTES, CLASS
A-2-III(FX)

 

 

 

Gross Proceeds to the Co-Issuers:

    

Class A-2-I(FL)

     $300,000,000    

Class  A-2-II(FX)

     $600,000,000    

Class  A-2-III(FX)

     $1,000,000,000    

Price to Investors:

    

Class A-2-I(FL)

     100.0%    

Class  A-2-II(FX)

     100.0%    

Class  A-2-III(FX)

     100.0%    

Interest/Coupon Rate:

    

Class A-2-I(FL)

     Three-month LIBOR + 1.250% per annum

Class  A-2-II(FX)

     3.082% per annum

Class  A-2-III(FX)

     4.118% per annum

Ratings (S&P):

     “BBB+”

Trade Date:

     June 12, 2017

Closing Date:

     July 24, 2017 (T+28)

Initial Purchasers

     Guggenheim Securities, LLC and Barclays Capital Inc.



--------------------------------------------------------------------------------

Anticipated Repayment Date:  

Class A-2-I(FL) and Class A-2-II (FX)

  Quarterly Payment Date occurring in July 2022

Class A-2-III(FX)

  Quarterly Payment Date occurring in July 2027 Series 2017-1 Legal Final
Maturity Date:   Quarterly Payment Date occurring in July 2047 First Quarterly
Payment Date:   October 25, 2017 Quarterly Collection Period:   Each period of
12 or 16 (or 17) weeks corresponding to the three 12-week and one 16-week (or
17-week) quarters used by the Securitization Entities in connection with their
52 or 53 week fiscal year. Interest Period   For purposes of the first Quarterly
Payment Date, the Interest Period for the Offered Notes will be the period from
and including the Closing Date to but excluding October 25, 2017, which, for the
avoidance of doubt, will be (i) with respect to the Series 2017-1
Class A-2-II(FX) Notes and Series 2017-1 Class A-2- III(FX) Notes (together, the
“Fixed Rate Notes”), 91 days as calculated on a “30/360” basis, and (ii) with
respect to the Series 2017-1 Class A-2-I(FL) Notes, 93 days as calculated on an
“actual/360” basis. Series 2017-1 Quarterly Post-ARD Contingent Interest:   For
the Fixed Rate Notes, a per annum rate equal to the rate determined by the
Servicer to be the greater of (i) 5.00% per annum and (ii) a per annum rate
equal to the amount, if any, by which (a) the sum of the yield to maturity
(adjusted to a quarterly bond-equivalent basis) on the Series 2017-1 Anticipated
Repayment Date of the United States Treasury Security having a term closest to
10 years, plus 5.00%, plus (x) with respect to the Series 2017-1
Class A-2-II(FX) Notes, 1.25% and (y) with respect to the Series 2017-1
Class A-2-III(FX) Notes, 2.00% exceeds (b) the Series 2017-1 Class A-2 Note Rate
with respect to such Tranche. For the Series 2017-1 Class A-2-I(FL) Notes, a per
annum rate equal to 5.00%. Capitalization of Holdco   The section titled
“CAPITALIZATION OF HOLDCO” on page 67 of the Preliminary Offering Memorandum is
hereby replaced in its entirety by Exhibit A to this Pricing Supplement.
Capitalization of the Master Issuer   The section titled “CAPITALIZATION OF THE
MASTER ISSUER” on page 68 of the Preliminary Offering Memorandum is hereby
replaced in its entirety by Exhibit B to this Pricing Supplement.



--------------------------------------------------------------------------------

Rule 144A CUSIP/ISIN Numbers:  

Class A-2-I(FL)

  25755TAF7 / US25755TAF75

Class A-2-II(FX)

  25755TAG5 / US25755TAG58

Class A-2-III(FX)

  25755TAH3 / US25755TAH32 Reg S CUSIP/ISIN Numbers

Class A-2-I(FL)

  U2583EAF4 / USU2583EAF44

Class A-2-II(FX)

  U2583EAG2 / USU2583EAG27

Class A-2-III(FX)

  U2583EAH0 / USU2583EAH00 Distribution:   Rule 144A and Reg S Compliant

This Pricing Supplement (this “Pricing Supplement”) is qualified in its entirety
by reference to the Preliminary Offering Memorandum, dated May 31, 2017, of
Domino’s Pizza Master Issuer LLC, Domino’s Pizza Distribution LLC, Domino’s IP
Holder LLC and Domino’s SPV Canadian Holding Company Inc. (the “Preliminary
Offering Memorandum”). The information in this Pricing Supplement supersedes the
information in the Preliminary Offering Memorandum to the extent inconsistent
with the information in the Preliminary Offering Memorandum. Capitalized terms
used herein and not defined herein have the meanings assigned in the Preliminary
Offering Memorandum.

THE OFFERED NOTES ARE SOLELY THE JOINT AND SEVERAL OBLIGATIONS OF THE CO-ISSUERS
(GUARANTEED BY THE GUARANTORS). THE OFFERED NOTES DO NOT REPRESENT OBLIGATIONS
OF THE MANAGER OR ANY OF ITS AFFILIATES (OTHER THAN THE CO-ISSUERS AND THE
GUARANTORS), OFFICERS, DIRECTORS, SHAREHOLDERS, MEMBERS, PARTNERS, EMPLOYEES,
REPRESENTATIVES OR AGENTS. THE OFFERED NOTES ARE NOT INSURED OR GUARANTEED BY
ANY GOVERNMENTAL AGENCY. THE OFFERED NOTES REPRESENT NON-RECOURSE OBLIGATIONS OF
THE CO-ISSUERS (GUARANTEED BY THE GUARANTORS) AND ARE PAYABLE SOLELY FROM THE
COLLATERAL, AND PROSPECTIVE INVESTORS SHOULD MAKE AN INVESTMENT DECISION BASED
UPON AN ANALYSIS OF THE SUFFICIENCY OF THE COLLATERAL.

THE ISSUANCE AND SALE OF THE OFFERED NOTES HAVE NOT BEEN AND WILL NOT BE
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY
STATE SECURITIES LAWS, AND NO SERIES 2017-1 CLASS A-2 NOTEHOLDER WILL HAVE THE
RIGHT TO REQUIRE SUCH REGISTRATION. THE OFFERED NOTES MAY NOT BE OFFERED OR SOLD
IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED IN RULE 902 UNDER THE 1933
ACT) UNLESS THE OFFERED NOTES ARE REGISTERED UNDER THE 1933 ACT OR AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS IS AVAILABLE. THE OFFERED NOTES ARE BEING
SOLD ONLY TO (I) PERSONS THAT ARE NOT COMPETITORS AND THAT ARE “QUALIFIED
INSTITUTIONAL BUYERS” UNDER RULE 144A UNDER THE 1933 ACT, (II) PERSONS THAT ARE
NOT COMPETITORS AND THAT ARE NOT “U.S. PERSONS” IN OFFSHORE TRANSACTIONS IN
RELIANCE ON REGULATION S UNDER THE 1933 ACT OR (III) THE MASTER ISSUER OR AN
AFFILIATE OF THE MASTER ISSUER. BECAUSE THE OFFERED NOTES ARE NOT REGISTERED,
THEY ARE SUBJECT TO CERTAIN RESTRICTIONS ON RESALE DESCRIBED UNDER “TRANSFER
RESTRICTIONS” IN THE PRELIMINARY OFFERING MEMORANDUM.



--------------------------------------------------------------------------------

EXHIBIT A

CAPITALIZATION OF HOLDCO

Substantially all of the revenue-generating assets of Domino’s (other than the
Company-Owned Stores) are held by the Securitization Entities. DPL serves as the
Manager operating the System on behalf of the Securitization Entities. The
capitalization of Holdco is presented on a consolidated basis. Only assets that
are part of the Collateral will be available to the Co-Issuers to pay interest
on and principal of the Offered Notes. Neither Holdco nor any subsidiary of
Holdco, other than the Securitization Entities, will guarantee or in any way be
liable for the obligations of the Co-Issuers under the Indenture or the Offered
Notes, or any other obligation of the Co-Issuers in connection with the Series
2017-1 Senior Notes.

The following table sets forth the cash and cash equivalents and capitalization
of Holdco as of March 26, 2017 (i) on an actual basis and (ii) on an as-adjusted
basis to give effect to the transactions contemplated to occur on or prior to
the Closing Date in connection with the issuance of the Series 2017-1 Senior
Notes on the Closing Date, including the repayment in full of the Series 2012-1
Senior Notes, as if such transactions occurred as of such date. This table
should be read in conjunction with “Use of Proceeds,” “Selected Historical
Consolidated Financial Information and Other Data of Holdco” and Holdco’s
historical consolidated financial statements and the related notes thereto
incorporated by reference into this Offering Memorandum.

 

     As of March 26, 2017   (dollars in thousands)    Actual      As-Adjusted  
     (Unaudited)  

Cash and cash equivalents

   $ 52,094      $ 1,041,842  

Debt and capital lease obligations:

     

Series 2015-1 Class A-1 Notes(1)

     —          —    

Series 2017-1 Class A-1 Notes(2)

     —          —    

Series 2012-1 Class A-2 Notes(3)

   $ 910,252      $ —    

Series 2015-1 Class A-2-I Notes(4)

     493,750        493,750  

Series 2015-1 Class A-2-II Notes(4)

     790,000        790,000  

Offered Notes

     —          1,900,000  

Capital lease obligations

     5,659        5,659     

 

 

    

 

 

 

Total debt and capital lease obligations(5)

   $ 2,199,661      $ 3,189,409  

 

(1) Represents amounts outstanding with respect to the Series 2015-1 Class A-1
Notes, which are variable funding notes that were issued by the Co-Issuers on
October 21, 2015. The Series 2015-1 Class A-1 Notes have a maximum outstanding
principal amount of $125 million and a final legal maturity of October 2045.
Notwithstanding the refinancing transaction, the Series 2015-1 Class A-1 Notes
have an expected repayment date of October 2020, with an option for up to two
one-year renewals (subject to certain conditions, including a minimum debt
service coverage ratio). All amounts outstanding under the Series 2015-1
Class A-1 Notes will be repaid and the Series 2015-1 Class A-1 Notes will be
cancelled on July 24, 2017. See “Use of Proceeds” herein.

(2) Represents the Series 2017-1 Class A-1 Notes, which are variable funding
notes that will be issued on the Closing Date. The Series 2017-1 Class A-1 Notes
have an initial maximum outstanding principal amount of $175 million. The Master
Issuer does not anticipate drawing on the Series 2017-1 Class A-1 Notes on the
Closing Date. The Master Issuer expects to have approximately $45.7 million in
undrawn letters of credit issued under the Series 2017-1 Class A-1 Notes on or
about the Closing Date. See “Use of Proceeds” herein.

(3) The Series 2012-1 Class A-2 Notes were issued by the Co-Issuers on March 15,
2012 and have a final legal maturity of January 2042. Notwithstanding the
refinancing transaction, the Series 2012-1 Class A-2 Notes have an expected
repayment date of January 2019. All amounts outstanding under the Series 2012-1
Class A-2 Notes will be repaid (consisting of approximately $910.3 million in
aggregate principal amount of Series 2012-1 Class A-2 Notes). See “Use of
Proceeds” herein.

(4) The Series 2015-1 Class A-2 Notes were issued by the Co-Issuers on October
21, 2015 and have a final legal maturity of October 2045. The Series 2015-1
Class A-2-I Notes have an expected repayment date of October 2020, and the
Series 2015-1 Class A-2-II Notes have an expected repayment date of October
2025.

(5) Represents gross debt and capital lease obligation amounts and is not
inclusive of debt issuance costs.



--------------------------------------------------------------------------------

EXHIBIT B

CAPITALIZATION OF THE MASTER ISSUER

Substantially all of the revenue-generating assets of Domino’s (other than the
Company-Owned Stores) are held by the Securitization Entities. DPL serves as the
Manager operating the System on behalf of the Securitization Entities. The
capitalization of the Master Issuer is presented on a consolidated basis. Only
assets that are part of the Collateral will be available to the Co-Issuers to
pay interest on and principal of the Offered Notes.

The following table sets forth the cash and cash equivalents and capitalization
of the Master Issuer as of March 26, 2017 (i) on an actual basis and (ii) on an
as-adjusted basis to give effect to the refinancing transaction, including the
repayment in full of the Series 2015-1 Senior Notes, as if such transactions
occurred as of such date.

 

     As of March 26, 2017   (dollars in thousands)    Actual      As Adjusted  
     (Unaudited)  

Cash and cash equivalents

   $ —        $ —    

Debt:

     

Series 2015-1 Class A-1 Notes(1)

     —          —    

Series 2017-1 Class A-1 Notes(2)

     —          —    

Series 2012-1 Class A-2 Notes(3)

   $ 910,252      $ —    

Series 2015-1 Class A-2-I Notes(4)

     493,750        493,750  

Series 2015-1 Class A-2-II Notes(4)

     790,000        790,000  

Offered Notes

     —          1,900,000  

Capital lease obligations

     5,104        5,104     

 

 

    

 

 

 

Total debt and capital lease obligations(5)

   $ 2,199,106      $ 3,188,854  

 

(1) Represents amounts outstanding with respect to the Series 2015-1 Class A-1
Notes, which are variable funding notes that were issued by the Co-Issuers on
October 21, 2015. The Series 2015-1 Class A-1 Notes have a maximum outstanding
principal amount of $125 million and a final legal maturity of October 2045.
Notwithstanding the refinancing transaction, the Series 2015-1 Class A-1 Notes
have an expected repayment date of October 2020, with an option for up to two
one-year renewals (subject to certain conditions, including a minimum debt
service coverage ratio). All amounts outstanding under the Series 2015-1
Class A-1 Notes will be repaid and the Series 2015-1 Class A-1 Notes will be
cancelled on July 24, 2017. See “Use of Proceeds” herein.

(2) Represents the Series 2017-1 Class A-1 Notes, which are variable funding
notes that will be issued on the Closing Date. The Series 2017-1 Class A-1 Notes
have an initial maximum outstanding principal amount of $175 million. The Master
Issuer does not anticipate drawing on the Series 2017-1 Class A-1 Notes on the
Closing Date. The Master Issuer expects to have approximately $45.7 million in
undrawn letters of credit issued under the Series 2017-1 Class A-1 Notes on or
about the Closing Date. See “Use of Proceeds” herein.

(3) The Series 2012-1 Class A-2 Notes were issued by the Co-Issuers on March 15,
2012 and have a final legal maturity of January 2042. Notwithstanding the
refinancing transaction, the Series 2012-1 Class A-2 Notes have an expected
repayment date of January 2019. All amounts outstanding under the Series 2012-1
Class A-2 Notes will be repaid consisting of approximately $910.3 million in
aggregate principal amount of Series 2012-1 Class A-2 Notes). See “Use of
Proceeds” herein.

(4) The Series 2015-1 Class A-2 Notes were issued by the Co-Issuers on October
21, 2015 and have a final legal maturity of October 2045. The Series 2015-1
Class A-2-I Notes have an expected repayment date of October 2020, and the
Series 2015-1 Class A-2-II Notes have an expected repayment date of October
2025.

(5) Represents gross debt and capital lease obligation amounts and is not
inclusive of debt issuance costs.



--------------------------------------------------------------------------------

SCHEDULE III

 

A. Additional Materials provided to Investors in connection with the Preliminary
Offering Memorandum:

 

  1. Model runs and the inputs and outputs thereto and thereof provided to
prospective investors with respect to the Preliminary Offering Memorandum (the
final runs, the “Investor Model Runs”), which Investor Model Runs have been
subject to the procedures set forth in the Initial AUP Letter, based on the
Excel files titled:

0 - 2017-06-02 AIG DPABS Scenario - Zero Growth

0 - 2017-06-02 Athene DPABS Scenario - Zero Growth

0 - 2017-06-08 AIG DPABS Scenario - Zero Growth

1 - 2017-06-02 Athene DPABS Scenario - Day 0 HC 100% CF Sweep No RAE

1a - 2017-06-02 AIG DPABS Scenario - BE thru PRIN Haircut Day 1

1a - 2017-06-08 AIG DPABS Scenario - BE thru PRIN Haircut Day 1

1b - 2017-06-02 AIG DPABS Scenario - BE thru POST-ARD Haircut Day 1

1b - 2017-06-08 AIG DPABS Scenario - BE thru POST-ARD Haircut Day 1

2 - 2017-06-02 Athene DPABS Scenario - Day 0 HC BE thru PRIN

2a - 2017-06-02 AIG DPABS Scenario - BE thru PRIN Haircut Year 6

2a - 2017-06-08 AIG DPABS Scenario - BE thru PRIN Haircut Year 6

2b - 2017-06-02 AIG DPABS Scenario - BE thru POST-ARD Haircut Year 6

2b - 2017-06-08 AIG DPABS Scenario - BE thru POST-ARD Haircut Year 6

3 - 2017-06-02 Athene DPABS Scenario - 7yr Annual BE thru PRIN AUV stress

3a - 2017-06-02 AIG DPABS Scenario - BE thru PRIN Haircut Year 11

3a - 2017-06-08 AIG DPABS Scenario - BE thru PRIN Haircut Year 11

3b - 2017-06-02 AIG DPABS Scenario - BE thru POST-ARD Haircut Year 11

3b - 2017-06-08 AIG DPABS Scenario - BE thru POST-ARD Haircut Year 11

4 - 2017-06-02 AIG DPABS Scenario - Day 1 Haircut for 1.8x DSCR

4 - 2017-06-02 Athene DPABS Scenario - 7yr Annual BE thru PRIN store stress



--------------------------------------------------------------------------------

4 - 2017-06-08 AIG DPABS Scenario - Day 1 Haircut for 1.8x DSCR

5 - 2017-06-02 AIG DPABS Scenario - Day 1 Haircut for 1.25x DSCR

5 - 2017-06-02 Athene DPABS Scenario - 7yr Annual BE thru PRIN

6 - 2017-06-02 AIG DPABS Scenario - Year 10 Haircut for 1.75x DSCR

6 - 2017-06-02 Athene DPABS Scenario - 7yr Annual No Int Short store stress

7 - 2017-06-02 AIG DPABS Scenario - Year 5 Haircut for 1.75x DSCR

7 - 2017-06-02 Athene DPABS Scenario - 7yr Annual No Int Short AUV stress

8 - 2017-06-02 AIG DPABS Scenario - Year 2 25% Haircut

8 - 2017-06-02 Athene DPABS Scenario - 7yr Annual 100% CF Sweep No RAE store
stress

9 - 2017-06-02 AIG DPABS Scenario - Year 6 Haircut for 4.175bn sales

9 - 2017-06-02 Athene DPABS Scenario - 7yr Annual 100% CF Sweep No RAE AUV
stress

10 - 2017-06-02 AIG DPABS Scenario - BE thru PRIN Annual thru Year 7

10 - 2017-06-02 Athene DPABS Scenario - 7yr Annual 100% CF Sweep No RAE

11 - 2017-06-02 AIG DPABS Scenario - BE thru PRIN Annual thru Maturity

11 - 2017-06-02 Athene DPABS Scenario - Year 4-8 Annual BE thru PRIN

12 - 2017-06-02 Athene DPABS Scenario - Year 4-8 Annual No Int Short

13 - 2017-06-02 Athene DPABS Scenario - Year 4-8 Annual 100% CF Sweep No RAE

2017.05.10 Rabobank DPZ Model Scenario A2 BE thru PRIN Annual

2017.05.10 Rabobank DPZ Model Scenario A2 BE thru PRIN Haircut

2017.05.10 Rabobank DPZ Model Scenario Zero Growth

2017-05-31 Term ABS DPABS Scenario A2 BE thru POST-ARD Annual

2017-05-31 Term ABS DPABS Scenario A2 BE thru POST-ARD Haircut

2017-05-31 Term ABS DPABS Scenario A2 BE thru PRIN Annual

2017-05-31 Term ABS DPABS Scenario A2 BE thru PRIN Haircut



--------------------------------------------------------------------------------

2017-05-31 Term ABS DPABS Scenario Zero Growth

2017-06-02 Athene DPABS Model Results Summary

2017-06-02 Dominos Model Results Summary

2017-06-07 Term ABS DPABS Scenario A2 BE thru POST-ARD Annual

2017-06-07 Term ABS DPABS Scenario A2 BE thru POST-ARD Haircut

2017-06-07 Term ABS DPABS Scenario A2 BE thru PRIN Annual

2017-06-07 Term ABS DPABS Scenario A2 BE thru PRIN Haircut

2017-06-07 Term ABS DPABS Scenario Zero Growth

2017-06-08 Dominos Model Results Summary Including Upsize

2.    Responses to questions from prospective investors:

None.

 

B. Investor Presentation



--------------------------------------------------------------------------------

Exhibit 1

Management Presentation, Series 2017-1 Senior Secured Notes (the “Investor
Presentation”)



--------------------------------------------------------------------------------

Exhibit 2-A

Capitalized terms used within this Exhibit 2-A shall have the meanings set forth
in the respective opinion letters in which they will be delivered.

Skadden, Arps, Slate, Meagher & Flom LLP Opinions

Skadden 2017 Corporate Opinion

 

1. Based solely on our review of the 2017 Delaware Certificates, each Delaware
Opinion Party is duly incorporated or formed, as applicable, and is validly
existing and in good standing under the DGCL or the DLLCA, as applicable.

 

2. Each Delaware Opinion Party has the corporate or limited liability company,
as applicable, power and authority to execute and deliver each of the
Transaction Agreements to which such Delaware Opinion Party is a party and to
perform all its obligations thereunder, including, if such Delaware Opinion
Party is a Co-Issuer, the issuance and sale of the Notes, under the DGCL or the
DLLCA, as applicable, and each Delaware Member has the limited liability company
power and authority to execute, deliver and perform all of its obligations under
each of the Delaware LLC Agreements to which such Delaware Member is a party
under the DLLCA.

 

3. Each of the Transaction Agreements to which a Delaware Opinion Party is a
party has been duly authorized, executed and delivered by all requisite
corporate or limited liability company, as applicable, action on the part of
such Delaware Opinion Party under the DGCL or the DLLCA, as applicable.

 

4. (A) Each of the New York Transaction Agreements to which an Opinion Party is
a party constitutes the valid and binding obligation of such Opinion Party,
enforceable against such Opinion Party in accordance with its terms under the
laws of the State of New York. (B) Each of the Delaware Transaction Agreements
to which an Opinion Party or DNAF is a party constitutes the valid and binding
obligation of such Opinion Party or DNAF, enforceable against such Opinion Party
or DNAF in accordance with its terms under the laws of the State of Delaware.

 

5. Each Delaware LLC Agreement of each Delaware LLC Opinion Party constitutes
the valid and binding agreement of each Delaware Member party thereto,
enforceable against such Delaware Member in accordance with its terms under the
laws of the State of Delaware.

 

6. Neither the execution and delivery by each Delaware Opinion Party of the
Transaction Agreements to which such Delaware Opinion Party is a party, nor the
performance by such Delaware Opinion Party of its obligations thereunder,
including, if such Delaware Opinion Party is a Co-Issuer, the issuance and sale
of the Notes, (i) conflicts with the Organizational Documents of such Delaware
Opinion Party or (ii) violates any law, rule or regulation of the State of New
York or the United States of America or the DGCL or the DLLCA, as applicable.



--------------------------------------------------------------------------------

7. Neither the execution and delivery by each Opinion Party of the Transaction
Agreements to which such Opinion Party is a party nor the enforceability of each
of the Transaction Agreements to which such Opinion Party is a party against
such Opinion Party, requires the consent, approval, licensing or authorization
of, or any filing, recording or registration with, any governmental authority
under any law, rule or regulation of the State of New York or the United States
of America or the DGCL or the DLLCA, as applicable, except for those consents,
approvals, licenses and authorizations already obtained and those filings,
recordings and registrations already made.

 

8. Each Opinion Party is not and, solely after giving effect to the offering and
sale of the Notes and the application of the proceeds thereof as described in
the Offering Memorandum, will not be an “investment company” as such term is
defined in Section 3(a)(1) of the Investment Company Act of 1940, as amended,
and each Opinion Party is not a “covered fund” for purposes of regulations
adopted under Section 13 of the Bank Holding Company Act of 1956, as amended.

 

9. All conditions precedent to the issuance of the Notes set forth in the
Indenture have been satisfied and the Series 2017-1 Supplement is authorized or
permitted pursuant to the terms and conditions of the Indenture.

 

10. The Notes have been duly authorized by all requisite limited liability
company or corporate action, as applicable, on the part of the Co-Issuers and
duly executed by the Co-Issuers under the DLLCA or DGCL, as applicable, and when
duly authenticated by the Trustee and issued and delivered by the Co-Issuers
against payment therefor in accordance with the terms of the Series 2017-1 Note
Purchase Agreements and the Indenture, the Notes will constitute valid and
binding obligations of the Co-Issuers, entitled to the benefits of the Indenture
and enforceable against the Co-Issuers in accordance with their terms under the
laws of the State of New York.

 

11. Assuming (i) the accuracy of the representations and warranties of the
Opinion Parties party thereto set forth in Section 2(a) through (g) of the
Series 2017-1 Class A-2 Note Purchase Agreement and of the Initial Purchasers in
Sections 3(b), (d) and (e) of the Series 2017-1 Class A-2 Note Purchase
Agreement, (ii) the due performance by such Opinion Parties of the covenants and
agreements set forth in Section 5(e) through (h), (n) through (p) and (s) of the
Series 2017-1 Class A-2 Note Purchase Agreement and the due performance by the
Initial Purchasers of the covenants and agreements set forth in Section 3(b),
(d) and (e) of the Series 2015-1 Class A-2 Note Purchase Agreement, and
(iii) the compliance by the Initial Purchasers with the offering and transfer
procedures and restrictions described in the Offering Memorandum, the offer,
sale and delivery of the Series 2017-1 Class A-2 Notes to the Initial Purchasers
in the manner contemplated by the Offering Memorandum and the Series 2017-1
Class A-2 Purchase Agreement and the initial resale of the Series 2017-1
Class A-2 Notes by the Initial Purchasers in the manner contemplated in the
Offering Memorandum and the Series 2017-1 Class A-2 Purchase Agreement, do not
require registration under the Securities Act of 1933, as amended, or
qualification of the Indenture under the Trust Indenture Act of 1939, as
amended, it being understood that we do not express any opinion with respect to
any subsequent reoffer or resale of any Series 2017-1 Class A-2 Notes.



--------------------------------------------------------------------------------

12. Assuming the accuracy of the representations and warranties of the Opinion
Parties party thereto set forth in Section 6.01(c) through (e) and (g) of the
Series 2017-1 Class A-1 Note Purchase Agreement and of the Lender Parties (as
such term is defined in the Series 2017-1 Class A-1 Note Purchase Agreement) in
Section 6.03(a) through (h) of the Series 2017-1 Class A-1 Note Purchase
Agreement, the offer, sale and delivery of the Series 2017-1 Class A-1 Notes to
the Lender Parties in the manner contemplated by the Series 2017-1 Class A-1
Purchase Agreement does not require registration under the Securities Act of
1933, as amended, or qualification of the Indenture under the Trust Indenture
Act of 1939, as amended, it being understood that we do not express any opinion
with respect to any subsequent reoffer or resale of any Series 2017-1 Class A-1
Notes.

 

13. The Notes and the Company Order conform to the requirements of the Base
Indenture and the Series 2017-1 Supplement, and the Notes are permitted to be
authenticated by the Trustee pursuant to the terms of the Base Indenture and the
Series 2017-1 Supplement.

Skadden 2017 Reliance Letter

 

14. You are hereby authorized to rely on the 2012 Opinions and the 2015 Opinions
in connection with the closing occurring today and the offering of the Notes,
subject to the assumptions and qualifications set forth in the respective 2012
Opinions and 2015 Opinions, as if you were an original addressee thereof, as of
the date thereof. We have assumed and continue to assume no obligation to update
or supplement the attached 2012 Opinions or 2015 Opinions to reflect any facts
or circumstances which have occurred since March 15, 2012, April 3, 2012, or
October 21, 2015, as applicable, or may occur after the date hereof; provided,
that we have furnished you with an opinion, dated the date hereof, with respect
to certain corporate matters of certain Transaction Parties relating to the 2017
Issuance.

2012 Corporate Opinion

 

  a. Based solely on our review of the Delaware Certificates, each Delaware
Opinion Party is duly incorporated or formed, as applicable, and is validly
existing and in good standing under the DGCL or the DLLCA, as applicable.

 

  b. Each Delaware Opinion Party has the corporate or limited liability company,
as applicable, power and authority to execute and deliver each of the
Transaction Documents (other than the LLC Agreements) to which such Delaware
Opinion Party is a party and to consummate the transactions contemplated thereby
under the DGCL or the DLLCA, as applicable, and each Delaware Member has the
limited liability company power and authority to execute, deliver and perform
all of its obligations under each of the Securitization Entity LLC Agreements to
which such Delaware Member is a party under the DLLCA.

 

  c. Each of the Transaction Documents to which a Delaware Opinion Party is a
party has been duly authorized, executed and delivered by all requisite
corporate or limited liability company, as applicable, action on the part of
such Delaware Opinion Party under the DGCL or the DLLCA, as applicable.



--------------------------------------------------------------------------------

  d. (A) Each of the New York Transaction Agreements to which an Opinion Party
is a party constitutes the valid and binding obligation of such Opinion Party,
enforceable against such Opinion Party in accordance with its terms under the
laws of the State of New York. (B) Each of the Delaware Transaction Agreements
to which an Opinion Party is a party constitutes the valid and binding
obligation of such Opinion Party, enforceable against such Opinion Party in
accordance with its terms under the laws of the State of Delaware.

 

  e. Each Securitization Entity LLC Agreement of each Delaware LLC Opinion Party
constitutes a valid and binding agreement of each Delaware Member party thereto,
enforceable against such Delaware Member in accordance with its terms under the
DLLCA.

 

  f. The provisions of each Securitization Entity LLC Agreement regulating each
Delaware LLC Opinion Party’s authority to commence a voluntary case under title
11 of the United States Code constitute a valid and binding agreement of the
respective Delaware Member, enforceable against such Delaware Member in
accordance with its terms under the DLLCA.

 

  g. Under the DLLCA and each LLC Agreement, the commencement of a bankruptcy
proceeding with respect to or a dissolution of the Member of a Delaware LLC
Opinion Party will not, by itself, cause such Delaware LLC Opinion Party to be
dissolved or its affairs to be wound up.

 

  h. Neither the execution and delivery by each Delaware Opinion Party of the
Transaction Documents to which such Delaware Opinion Party is a party nor the
consummation by such Delaware Opinion Party of the transactions contemplated
thereby, including the issuance and sale of the Notes in accordance with the
Transaction Documents, conflicts with the Organizational Documents of such
Delaware Opinion Party.

 

  i. Neither the execution and delivery by each Opinion Party of the Transaction
Documents to which such Opinion Party is a party nor the consummation by such
Opinion Party of the transactions contemplated thereby, including the issuance
and sale of the Notes: (i) violates any law, rule or regulation of the State of
Delaware, the State of New York or the United States of America, or
(ii) requires the consent, approval, licensing or authorization of, or any
filing, recording or registration with, any governmental authority under any
law, rule or regulation of the State of New York or the United States of America
or the DGCL or the DLLCA, as applicable, except for those consents, approvals,
licenses and authorizations already obtained and those filings, recordings and
registrations already made.

 

  j. Each Opinion Party is not and, solely after giving effect to the offering
and sale of the Notes and the application of the proceeds thereof as described
in the Offering Memorandum, will not be an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.



--------------------------------------------------------------------------------

  k. The Notes have been duly authorized by all requisite limited liability
company or corporate action, as applicable, on the part of the Co-Issuers and
duly executed by the Co-Issuers under the DLLCA or DGCL, as applicable, and when
duly authenticated by the Trustee and issued and delivered by the Co-Issuers
against payment therefor in accordance with the terms of the Purchase Agreements
and the Indenture, the Notes will constitute valid and binding obligations of
the Co-Issuers, entitled to the benefits of the Indenture and enforceable
against the Co-Issuers in accordance with their terms under the laws of the
State of New York.

 

  l. Assuming (i) the accuracy of the representations and warranties of the
Opinion Parties party thereto set forth in Section 2(a) through (e) of the
Class A-2 NPA and of the Initial Purchasers in Sections 3(b) and (d) of the
Class A-2 NPA, (ii) the due performance by such Opinion Parties of the covenants
and agreements set forth in Section 5(i), (o), (p), (q) and (u) of the Class A-2
NPA and the due performance by the Initial Purchasers of the covenants and
agreements set forth in Section 3(b) and (d) of the Class A-2 NPA, and (iii) the
compliance by the Initial Purchasers with the offering and transfer procedures
and restrictions described in the Offering Memorandum, the offer, sale and
delivery of the Notes to the Initial Purchasers in the manner contemplated by
the Purchase Agreements and the Offering Memorandum and the initial resale of
the Notes by the Initial Purchasers in the manner contemplated in the Offering
Memorandum and the Purchase Agreements, do not require registration under the
Securities Act or qualification of the Indenture under the Trust Indenture Act
of 1939, it being understood that we do not express any opinion with respect to
any subsequent reoffer or resale of any Notes.

2012 Security Interest Opinion

 

  a. Under the New York UCC, the provisions of the Indenture are effective to
create a security interest in each Co-Issuer’s rights in the UCC Collateral in
favor of the Trustee to secure the Obligations (as defined in the Indenture).

 

  b. Under the New York UCC, the provisions of the G&C Agreement are effective
to create a security interest in each Guarantor’s rights in the UCC Collateral
in favor of the Trustee to secure the Obligations (as defined in the Indenture).

 

  c. Each Delaware Financing Statement (other than the Previously Filed
Financing Statements) is in sufficient form for filing in the Delaware Filing
Office. Under the Delaware UCC, the security interest of the Trustee will be
perfected in each Grantor’s rights in that portion of the UCC Collateral in
which a security interest can be perfected under the Delaware UCC by the filing
of a financing statement in the Delaware Filing Office upon the later of the
attachment of the security interest and the filing of the Delaware Financing
Statement identifying such Grantor as debtor in the Delaware Filing Office.



--------------------------------------------------------------------------------

  d. Under the New York UCC and the Federal Book-Entry Regulations, the
provisions of the Control Agreement are effective to perfect the security
interest of the Trustee in each Grantor’s rights in the respective Collateral
Account.

 

  e. Under the New York UCC, assuming that neither the Trustee nor any
Beneficiary has notice of adverse claims with respect to the Possessory
Certificates then, upon the delivery on the date hereof of such Possessory
Certificates to the Trustee, indorsed by an effective indorsement, either in
blank or to the Trustee, the security interest of the Trustee in each Grantor’s
rights in the Possessory Certificates pledged by such Grantor will be perfected
and the Trustee will acquire each Grantor’s rights in the Possessory
Certificates pledged by such Grantor free of any adverse claims under
Section 8-303 of the New York UCC. As used herein, “notice of adverse claim” has
the meaning set forth in Section 8-105 of the New York UCC and includes, without
limitation, any adverse claim that the Trustee or any Beneficiary would discover
upon any investigation that such person has a duty, imposed by statute or
regulation, to conduct.

 

  f. To the extent that federal trademark laws of the United States pertaining
to the assignment of trademarks preempt the provisions of the applicable UCC
requiring the filing of a financing statement for the perfection of a security
interest in trademarks, the recordation of the Trademark Security Agreement in
the United States Patent and Trademark Office (the “PTO”) against the U.S.
registered trademarks and trademark applications set forth on Schedule 1 to the
Trademark Security Agreement (the “Trademarks”) within three (3) months after
its date will perfect the Trustee’s security interest in the IP Holder’s right,
title and interest in such Trademarks.

 

  g. To the extent that federal patent laws of the United States pertaining to
the assignment, grant or conveyance of patents preempt the provisions of the
applicable UCC requiring the filing of a financing statement for the perfection
of a security interest in patents, the recordation of the Patent Security
Agreement in the PTO against the U.S. patents and patent applications set forth
on Schedule 1 to the Patent Security Agreement (the “Patents”) within three
(3) months from its date will perfect the Trustee’s security interest in the IP
Holder’s right, title and interest in such Patents.

2012 Back-Up Security Interest Opinion

 

  a. We call to your attention that each Contribution Agreement purported to
contribute or sell the applicable UCC Collateral, and we do not express any
opinion with respect to the proper characterization of the transfer. However, if
in each case the transfer was characterized as a lien, the provisions of each
Contribution Agreement were effective under the UCC to create a security
interest in each Grantor’s rights in the applicable UCC Collateral in favor of
the related Secured Party in each case to secure a loan in the aggregate value
specified in such Contribution Agreement.



--------------------------------------------------------------------------------

2012 Voluntary Bankruptcy Opinion

 

  a. In a properly presented and argued case by a party with standing to seek
dismissal of the Voluntary Case based on a Delaware Securitization Entity’s
failure to comply with those provisions of its Organizational Documents
requiring a unanimous written consent of its Managers or Directors, as
applicable, to commence a Voluntary Case, as a legal matter, and based upon
existing case law, a bankruptcy court would rule that compliance with those
provisions of the Organizational Documents requiring a unanimous written consent
of such Delaware Securitization Entity’s Managers or Directors, as applicable,
to commence a Voluntary Case is necessary in order to commence a Voluntary Case.

2015 Corporate Opinion

 

  a. Based solely on our review of the Delaware Certificates, each Delaware
Opinion Party is duly incorporated or formed, as applicable, and is validly
existing and in good standing under the DGCL or the DLLCA, as applicable.

 

  b. Each Delaware Opinion Party has the corporate or limited liability company,
as applicable, power and authority to execute and deliver each of the
Transaction Agreements to which such Delaware Opinion Party is a party and to
consummate the transactions contemplated thereby, including, if such Delaware
Opinion Party is a Co-Issuer, the issuance and sale of the Notes, under the DGCL
or the DLLCA, as applicable, including, if such Delaware Opinion Party is a
Co-Issuer, the issuance and sale of the Notes, and each Delaware Member has the
limited liability company power and authority to execute, deliver and perform
all of its obligations under each of the Delaware LLC Agreements to which such
Delaware Member is a party under the DLLCA.

 

  c. Each of the Transaction Agreements to which a Delaware Opinion Party is a
party has been duly authorized, executed and delivered by all requisite
corporate or limited liability company, as applicable, action on the part of
such Delaware Opinion Party under the DGCL or the DLLCA, as applicable.

 

  d. (A) Each of the New York Transaction Agreements to which an Opinion Party
is a party constitutes the valid and binding obligation of such Opinion Party,
enforceable against such Opinion Party in accordance with its terms under the
laws of the State of New York. (B) Each of the Delaware Transaction Agreements
to which an Opinion Party or DNAF is a party constitutes the valid and binding
obligation of such Opinion Party or DNAF, enforceable against such Opinion Party
or DNAF in accordance with its terms under the laws of the State of Delaware.



--------------------------------------------------------------------------------

  e. Each Delaware LLC Agreement of each Delaware LLC Opinion Party constitutes
a valid and binding agreement of each Delaware Member party thereto, enforceable
against such Delaware Member in accordance with its terms under the DLLCA.

 

  f. Neither the execution and delivery by each Delaware Opinion Party of the
Transaction Agreements to which such Delaware Opinion Party is a party nor the
consummation by such Delaware Opinion Party of the transactions contemplated by
each of the Transaction Agreements to which such Delaware Opinion Party is a
party, including, if such Delaware Opinion Party is a Co-Issuer, the issuance
and sale of the Notes, (i) conflicts with the Organizational Documents of such
Delaware Opinion Party or (ii) violates any law, rule or regulation of the State
of New York or the United States of America or the DGCL or the DLLCA, as
applicable;

 

  g. Neither the execution and delivery by each Opinion Party of the Transaction
Agreements to which such Opinion Party is a party nor the enforceability of each
of the Transaction Agreements to which such Opinion Party is a party against
such Opinion Party, requires the consent, approval, licensing or authorization
of, or any filing, recording or registration with, any governmental authority
under any law, rule or regulation of the State of New York or the United States
of America, the DGCL or the DLLCA, as applicable, or except for those consents,
approvals, licenses and authorizations already obtained and those filings,
recordings and registrations already made.

 

  h. Each Opinion Party is not and, solely after giving effect to the offering
and sale of the Notes and the application of the proceeds thereof as described
in the Offering Memorandum, will not be an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.

 

  i. All conditions precedent to the issuance of the Notes set forth in the
Indenture have been satisfied and the Series 2015-1 Supplement is authorized or
permitted pursuant to the terms and conditions of the Indenture.

 

  j. The Notes have been duly authorized by all requisite limited liability
company or corporate action, as applicable, on the part of the Co-Issuers and
duly executed by the Co-Issuers under the DLLCA or DGCL, as applicable, and when
duly authenticated by the Trustee and issued and delivered by the Co-Issuers
against payment therefor in accordance with the terms of the Series 2015-1 Note
Purchase Agreements and the Indenture, the Notes will constitute valid and
binding obligations of the Co-Issuers, entitled to the benefits of the Indenture
and enforceable against the Co-Issuers in accordance with their terms under the
laws of the State of New York.

 

  k.

Assuming (i) the accuracy of the representations and warranties of the Opinion
Parties party thereto set forth in Section 2(a) through (g) of the Series 2015-1
Class A-2 Note Purchase Agreement and of the Initial Purchasers in Sections



--------------------------------------------------------------------------------

  3(b), (d) and (e) of the Series 2015-1 Class A-2 Note Purchase Agreement,
(ii) the due performance by such Opinion Parties of the covenants and agreements
set forth in Section 5(e) through (h), (n) through (p) and (s) of the Series
2015-1 Class A-2 Note Purchase Agreement and the due performance by the Initial
Purchasers of the covenants and agreements set forth in Section 3(b), (d) and
(e) of the Series 2015-1 Class A-2 Note Purchase Agreement, and (iii) the
compliance by the Initial Purchasers with the offering and transfer procedures
and restrictions described in the Offering Memorandum, the offer, sale and
delivery of the Series 2015-1 Class A-2 Notes to the Initial Purchasers in the
manner contemplated by the Offering Memorandum and the Series 2015-1 Class A-2
Purchase Agreement and the initial resale of the Series 2015-1 Class A-2 Notes
by    the Initial    Purchasers in the manner contemplated in the Offering
Memorandum and the Series 2015-1 Class A-2 Purchase Agreement, do not require
registration under the Securities Act of 1933, as amended, or qualification of
the Indenture under the Trust Indenture Act of 1939, as amended, it being
understood that we do not express any opinion with respect to any subsequent
reoffer or resale of any Series 2015-1 Class A-2 Notes.

 

  l. Assuming the accuracy of the representations and warranties of the Opinion
Parties party thereto set forth in Section 6.01(c) through (e) and (g) of the
Series 2015-1 Class A-1 Note Purchase Agreement and of the Lender Parties (as
such term is defined in the Series 2015-1 Class A-1 Note Purchase Agreement) in
Section 6.03(a) through (h) of the Series 2015-1 Class A-1 Note Purchase
Agreement, the offer, sale and delivery of the Series 2015-1 Class A-1 Notes to
the Lender Parties in the manner contemplated by the Series 2015-1 Class A-1
Purchase Agreement does not require registration under the Securities Act of
1933, as amended, or qualification of the Indenture under the Trust Indenture
Act of 1939, as amended, it being understood that we do not express any opinion
with respect to any subsequent reoffer or resale of any Series 2015-1 Class A-1
Notes.

 

  m. The Notes and the Company Order conform to the requirements of the Base
Indenture and the Series 2015-1 Supplement, and the Notes are permitted to be
authenticated by the Trustee pursuant to the terms of the Base Indenture and the
Series 2015-1 Supplement.

2015 Security Interest Opinion

 

  a. Under the New York UCC, the provisions of the Indenture are effective to
create a security interest in each Co-Issuer’s rights in the UCC Collateral in
favor of the Trustee to secure the Obligations (as defined in the Indenture).

 

  b. Under the New York UCC, the provisions of the G&C Agreement are effective
to create a security interest in each Guarantor’s rights in the UCC Collateral
in favor of the Trustee to secure the Obligations (as defined in the Indenture).



--------------------------------------------------------------------------------

  c. Under the Delaware UCC, the security interest of the Trustee was perfected
in each Delaware Grantor’s rights in that portion of the UCC Collateral in which
a security interest can be perfected under the Delaware UCC by the filing of a
financing statement in the Delaware Filing Office upon the later of the
attachment of the security interest and the filing of the Delaware Financing
Statement identifying such Grantor as debtor in the Delaware Filing Office.

 

  d. Under the New York UCC, the provisions of the Base Indenture are effective
to perfect the security interest of the Trustee in each Co-Issuer’s rights in
the respective Indenture Trust Account.

 

  e. Under the New York UCC, the provisions of the Control Agreement are
effective to perfect the security interest of the Trustee in each Grantor’s
rights in the respective Collateral Account.

 

  f. Under the New York UCC, assuming that neither the Trustee nor any
Beneficiary has notice of adverse claims with respect to the Possessory
Certificates, then, upon the delivery of such Possessory Certificates to the
Trustee, indorsed by an effective indorsement, either in blank or to the
Trustee, the security interest of the Trustee in each Grantor’s rights in the
Possessory Certificates pledged by such Grantor was perfected and the Trustee
acquired each Grantor’s rights in the Possessory Certificates pledged by such
Grantor free of any adverse claims under Section 8-303 of the New York UCC. As
used herein, “notice of adverse claim” has the meaning set forth in
Section 8-105 of the New York UCC and includes, without limitation, any adverse
claim that the Trustee or any Beneficiary would discover upon any investigation
that such person has a duty, imposed by statute or regulation, to conduct.

 

  g. To the extent that the provisions of the Lanham (Trademark) Act (15 U.S.C.
§ 1051, et seq.) (the “Lanham Act”) pertaining to the assignment of trademarks
preempt the provisions of the applicable UCC requiring the filing of a financing
statement for the perfection of a security interest in trademarks, the
recordation of the (i) Supplemental Trademark Security Agreement in the United
States Patent and Trademark Office (the “PTO”) against the U.S. registered
trademarks and trademark applications identified by the trademark and trademark
application numbers set forth on Schedule 1 to the Supplemental Trademark
Security Agreement (the “Supplemental Trademarks”) within three (3) months after
its date perfected the Trustee’s security interest in the IP Holder’s right,
title and interest in such Supplemental    Trademarks, and (ii) Trademark
Security Agreement in the PTO against the U.S. registered trademarks and
trademark applications identified by the trademark and trademark application
numbers set forth on Schedule 1 to the Trademark Security Agreement (the
“Existing Trademarks” and, together with the Supplemental Trademarks, the
“Trademarks”) within three (3) months after its date perfected the Trustee’s
security interest in the IP Holder’s right, title and interest in such Existing
Trademarks.



--------------------------------------------------------------------------------

  h. To the extent that the provisions of the United States Patent Act (35
U.S.C. § 1, et seq.) (the “Patent Act”) pertaining to the assignment, grant or
conveyance of patents preempt the provisions of the applicable UCC requiring the
filing of a financing statement for the perfection of a security interest in
patents, the recordation of the (i) Supplemental Patent Security Agreement in
the PTO against the U.S. patents and patent applications identified by the
patent and patent application numbers set forth on Schedule 1 to the
Supplemental Patent Security Agreement (the “Supplemental Patents”) within three
(3) months from its date perfected the Trustee’s security interest in the IP
Holder’s right, title and interest in such Supplemental Patents, and (ii) Patent
Security Agreement in the PTO against the U.S. patents and patent applications
identified by the patent and patent application numbers set forth on Schedule 1
to the Patent Security Agreement (the “Existing Patents” and, together with the
Supplemental Patents, the “Patents”) within three (3) months from its date
perfected the Trustee’s security interest in the IP Holder’s right, title and
interest in such Existing Patents.

2015 True Sale Opinion

 

  a. On the 2007 Closing Date, the contributions pursuant to the 2007
Contribution Agreements constituted contributions by the applicable Contributor
to the applicable Contributee of the applicable Contributed Assets rather than
grants by such Contributor to such Contributee of a security interest in such
Contributed Assets to secure a loan and, in a properly presented and argued
case, as a legal matter, and based upon existing case law, in the event of the
bankruptcy of any Contributor under a 2007 Contribution Agreement, subject to
the qualifications stated herein, (a) section 362(a) of the Bankruptcy Code
would not apply to stay payment to the applicable Contributee under such 2007
Contribution Agreement (or its assigns) of amounts collected in connection with
the Contributed Assets and proceeds of sale thereof and (b) the Contributed
Assets and proceeds of sale or collections in connection therewith would not
constitute property of the applicable Contributor’s bankruptcy estate under
section 541(a)(1) of the Bankruptcy Code.

 

  b. On the 2012 Closing Date, the contributions pursuant to the 2012
Contribution Agreements constituted contributions by the applicable Contributor
to the applicable Contributee of the applicable Contributed Assets rather than
grants by such Contributor to such Contributee of a security interest in such
Contributed Assets to secure a loan and, in a properly presented and argued
case, as a legal matter, and based upon existing case law, in the event of the
bankruptcy of any Contributor under a 2012 Contribution Agreement, subject to
the qualifications stated herein, (a) section 362(a) of the Bankruptcy Code
would not apply to stay payment to the applicable Contributee under such 2012
Contribution Agreement (or its assigns) of amounts collected in connection with
the Contributed Assets and proceeds of sale thereof and (b) the Contributed
Assets and proceeds of sale or collections in connection therewith would not
constitute property of the applicable Contributor’s bankruptcy estate under
section 541(a)(1) of the Bankruptcy Code.



--------------------------------------------------------------------------------

  c. The execution and delivery of, and the consummation of the transactions
expressly provided for in, the 2012 Transaction Documents (in the case of the
2007 Contributions) and the 2015 Transaction Documents (in the case of the 2007
Contributions and the 2012 Contributions) do not adversely affect the
conclusions expressed above with respect to the characterization of the
transfers on the 2007 Closing Date and the 2012 Closing Date.

 

  d. As of the date hereof, the law applicable to the analysis of the matters
discussed above has not changed from that in effect on the 2007 Closing Date or
the 2012 Closing Date, as applicable, in any manner which would adversely affect
the conclusions expressed above with respect to the characterization of the
transfers on the 2007 Closing Date and the 2012 Closing Date.

Skadden 2017 Voluntary Bankruptcy Opinion

 

15. In a properly presented and argued case by a party with standing to seek
dismissal of a Voluntary Case based on an Opinion Party’s failure to comply with
those provisions of its Organizational Document requiring the unanimous written
consent of its Directors or Managers, as applicable, to commence a Voluntary
Case, as a legal matter, and based upon existing case law, (i) the provisions of
each Opinion Party’s Organizational Document requiring the unanimous written
consent of such Opinion Party’s Directors or Managers, as applicable, to
commence a Voluntary Case constitute the valid and binding obligation of such
Opinion Party or Member of such Opinion Party, as applicable, enforceable
against such Opinion Party or Member in accordance with their terms under the
laws of the State of Delaware, and (ii) a bankruptcy court, in determining each
Opinion Party’s authority to commence a Voluntary Case, would rule that
compliance with such provisions of such Opinion Party’s Organizational Document
is necessary to commence a Voluntary Case.

Skadden 2017 Security Interest Opinion

 

16. Under the New York UCC, the provisions of the Indenture are effective to
create a security interest in each Co-Issuer’s rights in the UCC Collateral in
favor of the Trustee to secure the Obligations (as defined in the Indenture).

 

17. Under the New York UCC, the provisions of the G&C Agreement are effective to
create a security interest in each Guarantor’s rights in the UCC Collateral in
favor of the Trustee to secure the Obligations (as defined in the Indenture).

 

18. Under the Delaware UCC, the security interest of the Trustee was perfected
in each Delaware Grantor’s rights in that portion of the UCC Collateral in which
a security interest can be perfected under the Delaware UCC by the filing of a
financing statement in the Delaware Filing Office upon the later of the
attachment of the security interest and the filing of the Delaware Financing
Statement identifying such Grantor as debtor in the Delaware Filing Office.



--------------------------------------------------------------------------------

19. Under the New York UCC, the provisions of the Base Indenture are effective
to perfect the security interest of the Trustee in each Co-Issuer’s rights in
the respective Indenture Trust Account.

 

20. Under the New York UCC, the provisions of the Control Agreement are
effective to perfect the security interest of the Trustee in each Grantor’s
rights in the respective Collateral Account.

 

21. Under the New York UCC, assuming that neither the Trustee nor any
Beneficiary has notice of adverse claims with respect to the Possessory
Certificates, then, upon the delivery of such Possessory Certificates to the
Trustee, indorsed by an effective indorsement, either in blank or to the
Trustee, the security interest of the Trustee in each Grantor’s rights in the
Possessory Certificates pledged by such Grantor was perfected and the Trustee
acquired each Grantor’s rights in the Possessory Certificates pledged by such
Grantor free of any adverse claims under Section 8-303 of the New York UCC. As
used herein, “notice of adverse claim” has the meaning set forth in
Section 8-105 of the New York UCC and includes, without limitation, any adverse
claim that the Trustee or any Beneficiary would discover upon any investigation
that such person has a duty, imposed by statute or regulation, to conduct.

 

22. To the extent that the provisions of the Lanham (Trademark) Act (15 U.S.C. §
1051, et seq.) (the “Lanham Act”) pertaining to the assignment of trademarks
preempt the provisions of the applicable UCC requiring the filing of a financing
statement for the perfection of a security interest in trademarks, the
recordation of (i) the Supplemental Trademark Security Agreement in the United
States Patent and Trademark Office (the “PTO”) against the U.S. registered
trademarks and trademark applications identified by the trademark and trademark
application numbers set forth on Schedule 1 to the Supplemental Trademark
Security Agreement (the “Supplemental Trademarks”) within three (3) months after
its date perfected the Trustee’s security interest in the IP Holder’s right,
title and interest in such Supplemental Trademarks, and (ii) each of the
Trademark Security Agreement and the 2015 Trademark Security Agreement in the
PTO against the U.S. registered trademarks and trademark applications identified
by the trademark and trademark application numbers set forth on each Schedule 1
thereto, respectively (the “Existing Trademarks” and, together with the
Supplemental Trademarks, the “Trademarks”) within three (3) months after its
date perfected the Trustee’s security interest in the IP Holder’s right, title
and interest in such Existing Trademarks.

 

23. To the extent that the provisions of the United States Patent Act (35 U.S.C.
§ 1, et seq.) (the “Patent Act”) pertaining to the assignment, grant or
conveyance of patents preempt the provisions of the applicable UCC requiring the
filing of a financing statement for the perfection of a security interest in
patents, the recordation of each of the Patent Security Agreement and the 2015
Patent Security Agreement in the PTO against the U.S. patents and patent
applications identified by the patent and patent application numbers set forth
on each Schedule 1 thereto, respectively (the “Patents”) within three (3) months
from its date perfected the Trustee’s security interest in the IP Holder’s
right, title and interest in such Patents.



--------------------------------------------------------------------------------

Skadden 2017 Tax Opinion

 

24. The Notes, to the extent treated as issued and outstanding for U.S. federal
income tax purposes will be treated as debt for U.S. federal income tax
purposes.

 

25. The issuance of the Notes will not affect adversely the U.S. federal income
tax characterization of any Series 2015-1 Senior Notes that were (based upon an
Opinion of Counsel) treated as debt at the time of their issuance.

 

26. As of the date hereof, and for so long as the Notes are outstanding, each
Non-Corporate U.S. Securitization Entity will be classified as an entity the
existence of which is disregarded, rather than as a corporation, for U.S.
federal income tax purposes. For the avoidance of doubt, each Securitization
Entity that is organized as a corporation under applicable law will be taxed as
a corporation.

 

27. As of the date hereof, and for so long as the Notes are outstanding, none of
the Non- Corporate U.S. Securitization Entities will be classified as a publicly
traded partnership taxable as a corporation.

 

28. Although the discussion set forth in the Offering Memorandum under the
heading “Certain U.S. Federal Income Tax Considerations” does not purport to
discuss all possible U.S. federal income tax considerations of an investment in
the Notes, subject to the agreements, qualifications, assumptions, and
Co-Issuers’ determinations referred to therein, such discussion constitutes, in
all material respects, a fair and accurate summary of the U.S. federal income
tax considerations of an investment in the Notes under current U.S. federal
income tax law.

Skadden 2017 Back-Up Security Interest Opinion

 

29. We call to your attention that each Contribution Agreement purported to
contribute or sell the applicable UCC Collateral, and we do not express any
opinion with respect to the proper characterization of the transfer. However, if
in each case the transfer was characterized as a lien, the provisions of each
Contribution Agreement were effective under the UCC to create a security
interest in each Grantor’s rights in the applicable UCC Collateral in favor of
the related Secured Party in each case to secure a loan in the aggregate value
of the Contributed Assets (as such term is defined in the related Contribution
Agreement).

Skadden 2017 Non-Consolidation Opinion

 

30.

If a Parent Company becomes a debtor in a case under the Bankruptcy Code, for
the reasons, among others, set forth below, it is our opinion that, in a
properly argued and presented case, regardless of which of the approaches or
standards a court follows, a creditor or trustee of such Parent Company (or such
Parent Company as debtor in possession) would not have valid grounds to have a
court disregard the limited liability company or corporate form, as applicable,
of one or more of the Securitization Entities so



--------------------------------------------------------------------------------

  as to cause a substantive consolidation of the assets and liabilities of one
or more of the Securitization Entities with the assets and liabilities of such
Parent Company in a manner prejudicial to the holders of the Series 2017-1
Notes.

Skadden 2017 Negative Assurance Letter

 

31. No facts have come to our attention that have caused us to believe that the
Offering Memorandum, as of its date and as of the date hereof, contained or
contains an untrue statement of a material fact or omitted or omits to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading (except that in
each case we do not express any view as to the financial statements, schedules
and other financial information or Other Excluded Information (as defined below)
included or incorporated by reference therein or excluded therefrom). In
addition, on the basis of the foregoing, no facts have come to our attention
that have caused us to believe that the Disclosure Package, as of the Applicable
Time (as defined below), contained an untrue statement of a material fact or
omitted to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (except that we do not express any view as to the financial
statements, schedules and other financial information or Other Excluded
Information included or incorporated by reference therein or excluded
therefrom).

 

32. In addition, the statements in the Preliminary Offering Memorandum and the
Offering Memorandum (a) under the captions “Description of the Servicer and the
Servicing Agreement,” “Description of the Manager and the Management Agreement,”
“Description of the Back-Up Manager and the Back-Up Management Agreement,”
“Description of the Offered Notes,” “Description of the Base Indenture and the
Guarantee and Collateral Agreement,” “Description of the Distribution and
Contribution Agreements,” “Description of the Securitization Entities and the
Securitization Entities’ Charter Documents” “Description of the IP License
Agreements, and “Description of the Product Purchase Agreements” insofar as such
statements purport to summarize certain provisions of the documents referred to
therein, fairly summarize such provisions in all material respects, and
(b) under the caption “Certain ERISA and Related Considerations” insofar as they
purport to describe the provisions of the laws and regulations referred to
therein, are true and correct in all material respects.



--------------------------------------------------------------------------------

Exhibit 2-B

Capitalized terms used within this Exhibit 2-B shall have the meanings set forth
in the respective opinion letters in which they will be delivered.

In-House Counsel Opinions

Domino’s 2017 Franchise Matters Opinion

 

1. Since April 18, 2007, the Franchisor has prepared and maintained Franchise
Disclosure Documents (formerly known as Uniform Franchise Offering Circular) as
necessary for the offer and sale of Domino’s Pizza franchises in the United
States (the “FDDs”).

 

2. The FDDs complied or comply in all material respects with the Franchise
Disclosure Document disclosure requirements of the U.S. Federal Trade Commission
and applicable state franchise and business opportunity laws.

 

3. The Franchisor has registered or filed the FDDs in all franchise
registration/filings states in which the Franchisor has offered or sold Domino’s
Pizza franchises except for those states in which the Franchisor was exempt from
registration or filing.

 

4. Since April 18, 2007, the Franchisor, as required for its franchise offer and
sales activities, had or has had franchise registrations/filings, in effect, or
has been exempt from franchise registration/filings, including exempt filings,
at all times in which the Franchisor has offered or sold Domino’s Pizza
franchises in franchise registration/filing states.

 

5. Since April 18, 2007, the Franchisor has made all necessary filings,
including exemption filings, under state business opportunity laws regulating
the offer and sale of Domino’s Pizza franchises.

 

6. The forms of Standard Franchise Agreement, Non-Traditional Store Franchise
Agreement, Transitional Store Franchise Agreement, Development Agreement,
Optimization Agreement and License Agreement and other form agreements attached
as exhibits to the FDDs were the forms of such agreements signed by the
franchisees who had received the FDDs to which they were attached (including, as
applicable, state- specific riders or addenda required by state franchise
registration authorities), except to the extent they were modified by negotiated
changes. These forms comply in all material respects with applicable state and
federal laws and regulations.

 

7. Since April 18, 2007, the Franchisor has complied in all material respects
with the filing requirements for advertising and other franchisee solicitation
materials under applicable state franchise laws and all such materials have in
all material respects complied in substance and form with all standards and
conditions prescribed by such applicable laws.

 

8. Since April 18, 2007, the Franchisor, as required for its franchise offer and
sales activities, has complied in all material respects with the filing
requirements for franchise salespersons, franchise sales agents, and franchise
brokers under applicable state franchise laws.



--------------------------------------------------------------------------------

9. To the knowledge of the undersigned, the Franchisor has not sold any Domino’s
Pizza franchises to any franchisees at a time when their FDDs were not then in
effect.

 

10. To the knowledge of the undersigned, the Franchisor has not sold any
Domino’s Pizza franchises to any franchisees at a time when its required state
franchise registrations or business opportunity filings (or exemptions from
registration or filing) referred to in paragraphs 3, 4 and 5 were not then in
effect.

Domino’s 2017 Litigation/Conflicts Opinion

 

1. To my knowledge, there is no action, proceeding or investigation pending or
threatened before any court, administrative agency or other Governmental
Authority that (i) challenges the validity or enforceability of, or seeks to
enjoin the performance of, the Related Documents or (ii) would reasonably be
expected to have a material adverse effect on the business of the Domino’s
Entities taken as a whole.

 

2. To my knowledge, the execution and delivery by each of Holdco and its
Subsidiaries which are organized under the laws of a State of the United States
(each a “Domestic Company”) of each Related Document to which it is a party and
the performance of its obligations thereunder will not (i) violate any order,
writ, injunction, judgment or decree of any United States federal or state
court, Governmental Authority or agency applicable to such Domestic Company or
its property or (ii) breach or result in a default or the creation or imposition
of any Lien upon any assets of such Domestic Company under the terms of any
agreement or instrument which is material to the business of Holdco and its
Subsidiaries, taken as a whole, other than as contemplated by the Related
Documents.



--------------------------------------------------------------------------------

Exhibit 2-C

Capitalized terms used within this Exhibit 2-C shall have the meanings set forth
in the respective opinion letters in which they will be delivered.

DLA Piper Opinions

DLA Piper 2017 Opinion regarding Franchise Matters and 10b-5 Matters

 

1. The statements made in the Memorandum under the caption “Description of The
Franchise Arrangements,” insofar as they purport to constitute summaries of
certain terms of the Current Form Franchise Documents, constitute accurate
summaries of the terms of the Current Form Franchise Documents in all material
respects. The statements in the Memorandum under the caption “Certain Legal
Aspects of the Franchise Arrangements,” insofar as they describe United States
federal and state laws relating to franchising and business opportunities, and
insofar as they describe similar laws and regulations relating to franchising
internationally at the local and national level in certain countries, have been
reviewed by us and constitute accurate summaries of the matters described
therein in all material respects. No facts have come to our attention that have
led us to believe that the statements in the Memorandum under the caption
“Description of The Franchise Arrangements,” or the statements in the Memorandum
under the caption “Certain Legal Aspects of the Franchise Arrangements,” when
issued contained, or on the date of this opinion letter contain, any untrue
statement of a material fact or omitted or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. However, except for
our review as described in this paragraph, we did not independently investigate
or verify, and express no opinion with respect to, the factual statements
contained in the Memorandum.

 

2. No consent, approval, or authorization of or designation, declaration, or
filing with any federal or state authority that regulates franchising in the
U.S. is required in connection with the 2017 Transaction. However, see the
discussion below regarding the actions that the Franchisor must take after the
Closing Date in order to offer and sell Domino’s Pizza franchises in the United
States to comply with United States federal and state franchise and business
opportunity laws.

Miller, Canfield, Paddock & Stone, P.L.C. Opinions

Miller Canfield 2017 Corporate Opinion re: Michigan Entities

 

1. National (i) was validly incorporated in the State of Michigan and, based on
the National Michigan Good Standing Certificate, is validly in existence, and is
in good standing under the laws of the State of Michigan, and (ii) at the
relevant time, had the corporate power and corporate authority to execute and
deliver, and to perform its obligations under, the Existing Transaction
Documents to which it is a party.



--------------------------------------------------------------------------------

2. Each of Domino’s Pizza and Progressive (i) was validly organized as a limited
liability company in the State of Michigan and, based on the Domino’s Pizza
Michigan Good Standing Certificate (in the case of Domino’s Pizza) and the
Progressive Michigan Good Standing Certificate (in the case of Progressive) and
is validly in existence, and is in good standing under the laws of the State of
Michigan, (ii) had, at the relevant time, the limited liability company power
and limited liability company authority to execute and deliver, and to perform
its obligations under, the Existing Transaction Documents to which it is a
party, and (iii) in the case of Domino’s Pizza has the limited liability company
power and limited liability company authority to execute and deliver, and to
perform its obligations under, the 2017 Transaction Documents to which it is a
party

 

3. Each of Domino’s Pizza, Progressive and National (i) duly authorized the
execution and delivery of each of the Existing Transaction Documents to which it
is a party and (ii) duly executed each of the Existing Transaction Documents to
which it is a party. Domino’s Pizza has duly authorized the execution and
delivery of each of the 2017 Transaction Documents to which it is a party and
has duly executed each of the 2017 Transaction Documents to which it is a party.
Assuming (x) that Domino’s Pizza Distribution LLC had the power and authority to
execute and deliver, and to perform its obligation under the Company-Owned
Stores Requirements Agreement (as defined on the attached Schedule B), and
(y) that the Company-Owned Stores Requirements Agreement was duly authorized,
executed and delivered by Domino’s Pizza Distribution LLC, the Company-Owned
Stores Requirements Agreement constitutes the valid and legally binding
obligation of each of the parties thereto enforceable in accordance with its
terms, subject to bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or conveyance and other similar laws of general application affecting
the rights and remedies of creditors and secured parties and general principles
of equity.

 

4. Neither the execution, delivery or performance by Domino’s Pizza, Progressive
or National of the Existing Transaction Documents (including, without
limitation, the granting of Liens pursuant to the Existing Transaction
Documents) to which it is a party, nor compliance by Domino’s Pizza, Progressive
or National with the terms and provisions thereof, (i) contravened at any
relevant time, nor contravenes, any provision of any Michigan statute, rule or
regulation generally applicable to corporations incorporated (or, in the case of
Domino’s Pizza and Progressive, applicable to a limited liability company
formed) and/or doing business in the State of Michigan, or (ii) violated at any
relevant time, or violates, any provision of the articles of incorporation,
articles of organization, by-laws, or operating agreement (if any), of Domino’s
Pizza, Progressive or National, as the case may be.

 

5. Neither the execution, delivery or performance by Domino’s Pizza of the 2017
Transaction Documents (including, without limitation, the granting of Liens
pursuant to the 2017 Transaction Documents) to which it is a party, nor
compliance by Domino’s Pizza with the terms and provisions thereof,
(i) contravenes any provision of any Michigan statute, rule or regulation
generally applicable to a limited liability company formed and/or doing business
in the State of Michigan, or (ii) violates any provision of the articles of
organization or operating agreement of Domino’s Pizza.



--------------------------------------------------------------------------------

6. Except as may have been, or may be, required in order to perfect, or to
otherwise establish the priority of, the Liens created by the Transaction
Documents, to our actual knowledge (as to factual matters only), under Michigan
statutory law, no order, consent, approval, license, authorization or validation
of, or filing, recording or registration with, or exemption by, any governmental
or public body or authority, or any subdivision thereof, was or is required to
authorize, or was or is required in connection with, (i) the execution, delivery
and performance by Domino’s Pizza, Progressive or National of the Transaction
Documents to which Domino’s Pizza, Progressive or National is a party or
(ii) the legality, validity, binding effect or enforceability against Domino’s
Pizza, Progressive or National of any of the Transaction Documents to which
Domino’s Pizza, Progressive or National is a party.

 

7. The Domino’s Pizza Financing Statements were, at the relevant time, in proper
form for filing under Article 9 of the Uniform Commercial Code as in effect in
the State of Michigan on the date thereof. Insofar as Article 9 of the Uniform
Commercial Code as in effect in the State of Michigan on the date thereof was
applicable (without regard to conflict of laws principles), upon the filing of
such Domino’s Pizza Financing Statements with the Filing Office, the secured
party named in the Domino’s Financing Statements obtained a perfected security
interest in that portion of the assets of Domino’s Pizza that are the subject of
such Domino’s Pizza Financing Statements and in which a security interest could
be perfected by the filing of a financing statement with the Filing Office under
Article 9 of the Uniform Commercial Code as in effect in the State of Michigan
on the date thereof. Insofar as Article 9 of the Uniform Commercial Code as in
effect in the State of Michigan on the date hereof (the “Michigan UCC”) is
applicable (without regard to conflict of laws principles), by virtue of the
filing of such Domino’s Pizza Financing Statements with the Filing Office, the
secured party named in the Domino’s Pizza Financing Statements has a perfected
security interest in that portion of the assets of Domino’s Pizza that are the
subject of such Domino’s Pizza Financing Statements and in which a security
interest can be perfected by the filing of a financing statement with the Filing
Office under the Michigan UCC (said assets of Domino’s Pizza being the “Domino’s
Pizza UCC Collateral”).

 

8. The Progressive Financing Statements were, at the relevant time, in proper
form for filing under Article 9 of the Uniform Commercial Code as in effect in
the State of Michigan on the date thereof. Insofar as Article 9 of the Uniform
Commercial Code as in effect in the State of Michigan on the date thereof was
applicable (without regard to conflict of laws principles), upon the filing of
such Progressive Financing Statements with the Filing Office, the secured party
named in the Progressive Financing Statements obtained a perfected security
interest in that portion of the assets of Progressive that are the subject of
such Progressive Financing Statements and in which a security interest could be
perfected by the filing of a financing statement with the Filing Office under
Article 9 of the Uniform Commercial Code as in effect in the State of Michigan
on the date thereof. Insofar as Article 9 of the Michigan UCC is applicable
(without regard to conflict of laws principles), by virtue of the filing of such
Progressive Financing Statements with the Filing Office, the secured party named
in the Progressive Financing Statements has a perfected security interest in
that portion of the assets of Progressive that are the subject of such
Progressive Financing Statements and in which a security interest can be
perfected by the filing of a financing statement with the Filing Office under
the Michigan UCC (said assets of Progressive being the “Progressive UCC
Collateral”).



--------------------------------------------------------------------------------

Miller Canfield 2017 Security Interest Opinion

 

9. Insofar as Article 9 of the Uniform Commercial Code as in effect in the State
of Michigan on the date thereof was applicable (without regard to conflict of
laws principles), upon the filing of such Domino’s Pizza Financing Statements
with the Filing Office, the secured party named in the Domino’s Financing
Statements obtained a perfected security interest in that portion of the assets
of Domino’s Pizza that are the subject of such Domino’s Pizza Financing
Statements and in which a security interest could be perfected by the filing of
a financing statement with the Filing Office Article 9 of the Uniform Commercial
Code as in effect in the State of Michigan on the date thereof.

 

10. Insofar as Article 9 of the Uniform Commercial Code as in effect in the
State of Michigan on the date hereof (the “Michigan UCC”) is applicable (without
regard to conflict of laws principles), by virtue of the filing of such Domino’s
Pizza Financing Statements with the Filing Office, the secured party named in
the Domino’s Pizza Financing Statements has a perfected security interest in
that portion of the assets of Domino’s Pizza that are the subject of such
Domino’s Pizza Financing Statements and in which a security interest can be
perfected by the filing of a financing statement with the Filing Office under
the Michigan UCC (said assets of Domino’s Pizza being the “Domino’s Pizza UCC
Collateral”).

 

11. Insofar as Article 9 of the Michigan UCC is applicable (without regard to
conflicts of laws principles), and given the filing of the Domino’s Pizza
Financing Statements with the Filing Office, no action with respect to (a) the
recording, filing, re-recording and re- filing of the Transaction Document and
any other requisite documents with the Filing Office, and (b) the execution and
filing with the Filing Office of any financing statement or continuation
statement naming Domino’s Pizza as debtor, is currently necessary in the State
of Michigan.



--------------------------------------------------------------------------------

Exhibit 2-D

Capitalized terms used within this Exhibit 2-D shall have the meanings set forth
in the respective opinion letters in which they will be delivered.

Stikeman Elliot LLP Opinions

Stikeman Elliot 2017 Opinion

 

1. Except for the registrations set out in Schedule B attached, no registration
in any public office provided for under the laws of the Jurisdictions is
necessary in the Jurisdictions as of the date hereof to maintain the perfection
of the security interests created by the Guarantor pursuant to the Guarantee and
Collateral Agreement.

 

2. The registrations set out in Schedule B attached have been renewed for a
perpetual or infinite period. Consequently, except for the registration of
additional financing statements or financing change statements required by
reason of a change in the name of (or the adoption of an additional form of name
of) the Guarantor, a transfer by the Guarantor of all or any part of the
Collateral, the removal of the Collateral from the Jurisdictions, a change in
the location of the Guarantor (as determined under the PPSA’s) or a change in
the type of organization of the Guarantor, no registrations pursuant to the
PPSA’s of the Jurisdictions are required under such PPSA’s of the Jurisdictions
as in effect on the date hereof, in order to maintain the effectiveness of such
registrations until discharged.

Stewart McKelvey Opinions

Stewart McKelvey 2017 True Sale Opinion

 

1. Relying solely on the Certificates of Status, each of the Nova Scotia
Companies is a subsisting unlimited company under the laws of the Province.

 

2. Each of the Nova Scotia Companies has the corporate power and capacity to
execute and deliver the 2017-1 Transaction Documents to which it is a party and
to exercise its rights and perform its obligations under the Transaction
Documents to which it is a party.

 

3. Each of the Nova Scotia Companies has taken all necessary corporate action to
authorize the execution and delivery of each of the 2017-1 Transaction Documents
to which it is a party, and the exercise of its rights and the performance of
its obligations under the Transaction Documents to which it is a party.

 

4. Each of the 2017-1 Transaction Documents to which either of the Nova Scotia
Companies is a party has been duly executed and delivered by it.

 

5.

The execution and delivery by each of the Opinion Parties of the 2017-1
Transaction Documents to which it is a party and the exercise of its rights and
the performance of its obligations under the Transaction Documents to which it
is a party do not violate, result in a breach of, or constitute a default under
(a) in the case of either of the Nova Scotia



--------------------------------------------------------------------------------

  Companies, the memorandum of association and articles of such of the Nova
Scotia Companies or (b) any statute or regulation of the Province or any federal
statute or regulation of Canada applicable therein which is applicable to the
Opinion Parties, or the Collateral.

 

6. The execution and delivery by each of the Opinion Parties of the 2017-1
Transaction Documents and the performance of its obligations under the
Transaction Documents do not:

 

  a. require any recording, filing or registration with, consent, authorization
or approval of, or notice or other action to, with or by, any governmental
authority in the Province other than such registrations, if any, as may be
necessary to perfect security interests created thereby under the PPSA, as
described in paragraph 7 below; or

 

  b. violate, result in a breach of, or constitute a default under any statute
or regulation of the Province or any federal statute or regulation of Canada
applicable therein which is applicable to such of the Opinion Parties or the
Collateral.

 

7. Under the laws of the Province, no recording, filing or registration is
necessary in order to create, preserve, perfect and protect the security
interest in the Collateral in favour of Distribution ULC or the Trustee, as
applicable, other than the registration of financing statements under the PPSA,
which registrations have been made, the details of which are set out in the
Schedule B. Except as provided in Schedule B, no renewal or amendment of such
registrations is required under the laws of Province.

 

8. No transaction contemplated by the Transaction Documents requires compliance
with any bulk sales legislation in the Province.

 

9. Each of the Security Documents continues to create in favour of the Trustee a
valid security interest in all right, title and interest of the applicable
Opinion Party in, to and under the Collateral in which such Opinion Party has
granted a security interest pursuant to the applicable Security Document if and
to the extent that the laws of the Province apply thereto, with no further
formality being required under such laws.

 

10. In the event that any of the Transaction Documents is sought to be enforced
in any action or proceeding in the Province in accordance with the stated choice
of law, namely the laws of the State of Delaware or the State of New York (the
“Chosen Law”), the courts of the Province (i) would recognize the choice of law
if it was not made with a view to avoiding the consequences of the laws of any
other jurisdiction and that choice is not otherwise contrary to public policy,
as such term is understood under the laws of the Province, and (ii) would,
subject to clause (i) above, apply the applicable Chosen Law upon appropriate
evidence as to such laws being adduced, provided that none of the provisions of
a Transaction Document or of the applicable Chosen Law are contrary to public
policy, as such term is understood under the laws of the Province. A court in
the Province has, however, an inherent power to decline to hear such action or
proceeding if it is contrary to public policy, as such term is understood under
the laws of the Province for such court to do so, or if that court is not the
proper forum to hear such action or proceeding, or if concurrent proceedings are
being brought elsewhere.



--------------------------------------------------------------------------------

11. The laws of the Province permit an action to be brought in a court in the
Province on any final and conclusive judgment in personam under the internal
laws of the State of Delaware or the State of New York (the “Foreign Court”)
which is not impeachable as void or voidable under the internal laws applied by
such Foreign Court, for a sum certain if:

 

  a. that judgment was not obtained by fraud or in a manner contrary to “natural
justice” and the enforcement of that judgment would not be contrary to “public
policy” as such terms are applied by the courts of the Province;

 

  b. the Foreign Court did not act either:

 

  (i) without jurisdiction under the conflict of laws rules of the laws of the
Province; or

 

  (ii) without authority, under the laws in force in the jurisdiction of such
Foreign Court, to adjudicate concerning the cause of action or subject matter
that resulted in the judgment or concerning the person of that judgment debtor;

 

  c. the judgment debtor was duly served with the process of the Foreign Court
or appeared to defend such process, and, for the purposes of service of process,
it is not sufficient that the judgment debtor had agreed to submit to the
jurisdiction of the Foreign Court;

 

  d. the judgment is not contrary to the final and conclusive judgment of
another jurisdiction;

 

  e. the enforcement of that judgment does not constitute, directly or
indirectly, the enforcement of foreign revenue or penal laws;

 

  f. the enforcement of the judgment would not be contrary to any order made by
the Attorney-General of Canada under the Foreign Extraterritorial Measures Act
(Canada) or the Competition Tribunal under the Competition Act (Canada) in
respect of certain judgments, laws, and directives having effects on competition
in Canada; and

 

  g. the action to enforce that judgment is taken within six years of the date
of that foreign judgment as stipulated in the Limitations of Actions Act (Nova
Scotia).

 

12.

Attached hereto as Schedule C is a report showing the results of the searches
conducted in the public offices and registries in the Province under the
statutes specified therein against the current names of the Opinion Parties
listed in such Schedule and current as of the respective currency dates
indicated therein (which we note may not be the date of this opinion). Such
statutes are the only statutes of the Province and the only federal statutes



--------------------------------------------------------------------------------

  of Canada applicable therein, where transfers of, or security interests in,
assets similar in nature to the Collateral would ordinarily or customarily be
the subject of a filing, registration or recording in order to create, preserve,
perfect and protect such transfers or security interests. The only filings,
registrations or recordings against such names of the Opinion Parties disclosed
by such searches are set out in Schedule C.

Stewart McKelvey 2017 Substantive Consolidation Opinion

 

13. A Local Bankruptcy Court would not order or approve the substantive
consolidation of the assets and liabilities of the Transferee with the assets
and liabilities of any of the Relevant Entities.

Thompson Dorman Sweatman LLP Opinions

Thompson Dorman Sweatman 2017 Confirmation Opinion

 

1. Registration of the security interest created by the Guarantee has been made,
as of the Initial Closing Date, in all public offices provided for under the
laws of the Province of Manitoba or the federal laws of Canada applicable
therein where such registration is necessary to preserve, protect or perfect the
security interests created by the Guarantee and such registrations continue to
be in effect.

 

2. No further or subsequent recording, filing, indexing, entering or registering
of the Guarantee will be necessary in the Province of Manitoba in order to
continue the validity or perfection of the security interest created under the
Guarantee in the personal property to which the PPSA applies in which DPCD now
has rights and in which DPCD hereafter acquires rights when these rights are
acquired by DPCD until April 30, 2017.

Loyens Loeff Opinions

Loyens 2017 Reliance Letter

 

1. We confirm that you may rely on the Opinion Letter, subject to the
assumptions and qualifications set out therein, as if it were addressed to you.
The Opinion Letter may not be relied upon by or transmitted to any person other
than as permitted by the Opinion Letter, without our prior written consent.

Loyens 2012 Opinion

 

  a. The Company has been duly incorporated and is validly existing as a
besloten vennootschap met beperkte aansprakelijkheid (private company with
limited liability) under Dutch law.

 

  b. The Partnership has been formed and is existing as a commanditaire
vennootschap (limited partnership) under Dutch law.



--------------------------------------------------------------------------------

  c. The Company has the corporate power to execute and deliver the Opinion
Documents (to the extent it is a party thereto) and to perform its obligations
thereunder.

 

  d. The Partnership, acting through Domino’s GP, has the power to execute and
deliver the Opinion Documents to which it is a party and to perform its
obligations thereunder.

 

  e. The Opinion Documents have been duly authorised by all requisite corporate
action on the part of, and have been duly executed and delivered by, the Company
(to the extent it is a party thereto).

 

  f. Provided that the Opinion Documents have been duly authorised by all
requisite corporate action on the part of, and have been duly executed and
delivered by Domino’s GP on behalf of the Partnership, the Opinion Documents
have been duly executed and delivered by the Partnership.

 

  g. The choice of the laws of the State of New York, United States of America,
as the law governing the contractual rights and obligations contained in the
Contribution Agreements is valid and binding under Dutch law.

 

  h. The choice of the laws of the State of Delaware, United States of America,
as the law governing the contractual rights and obligations contained in the
Distribution Agreements is valid and binding under Dutch law.

 

  i. The contractual rights and obligations under the Opinion Documents
constitute the legal, valid and binding obligations of the Company and the
Partnership (to the extent it is a party thereto), enforceable against the
Company and the Partnership (to the extent it is a party thereto) in accordance
with their terms.

 

  j. In case of any Dutch insolvency proceedings in the Netherlands with respect
to the Company, the Partnership’s assets and liabilities should not be
consolidated with those of the Company for purposes of such proceedings.

 

  k. In case of any Dutch insolvency proceedings in the Netherlands with respect
to the Company, each of Domino’s GP and Domino’s LP should be treated as
separate entities from the Company and the respective assets and liabilities of
each of Domino’s GP’s and Domino’s LP’s assets and liabilities should not be
consolidated with those of the Company for purposes of such proceedings.

 

  l. The execution and delivery by the Partnership, acting through Domino’s GP,
of the Opinion Documents and the Company (to the extent it is a party thereto)
of the Opinion Documents and the performance by the Partnership, acting through
Domino’s GP, and the Company (to the extent it is a party thereto) of their
respective obligations thereunder do not conflict with or result in a violation
of the Articles or the Partnership Agreement (as the case may be) or the
provisions of any published law, rule or regulation of general application of
the Netherlands.



--------------------------------------------------------------------------------

  m. No approval, authorisation or other action by, or filing with, any Dutch
governmental, regulatory or supervisory authority or body, is required in
connection with the execution by the Partnership, acting through Domino’s GP,
and the Company (to the extent it is a party thereto) of the Opinion Documents
and the performance by the Company (to the extent it is a party thereto) and the
Partnership, acting through Domino’s GP, of their respective obligations
thereunder, except that there may be reporting requirements to the Dutch Central
Bank (De Nederlandsche Bank N.V.) on (inter alia) cross border payments pursuant
to the Regulation of 4 February 2003 under the Act on Financial Foreign
Relations 1994 (Wet financiele betrekkingen buitenland 1994). Failure to observe
the filing, disclosure or notification requirements mentioned above, does not
affect the legality, validity or enforceability of the obligations of the
Company or the Partnership under the Opinion Documents.

 

  n. The Company and the Partnership are not entitled to any immunity from any
legal proceedings in the Netherlands to enforce the Opinion Documents or any
liability or obligation of the Company or the Partnership arising thereunder.

 

  o. The consent to the jurisdiction of the state courts of the State of New
York, United States of America as provided for in the Contribution Agreements is
valid and binding upon the Company and the Partnership under Dutch law, insofar
as such laws are applicable, provided, however, that such consent does not
preclude bringing claims for provisional measures before the provisional
measures judge (voorzieningenrechter) of a competent court in the Netherlands.

 

  p. The consent to the jurisdiction of the state courts of the State of
Delaware, United States of America as provided for in the Distribution
Agreements is valid and binding upon the Company and the Partnership under Dutch
law, insofar as such laws are applicable, provided, however, that such consent
does not preclude bringing claims for provisional measures before the
provisional measures judge (voorzieningenrechter) of a competent court in the
Netherlands.

 

  q. In the absence of an applicable treaty between the State of New York,
United States of America and the Netherlands, a judgment rendered by a court of
the State of New York, United States of America will not be enforced by the
courts in the Netherlands. In order to obtain a judgment which is enforceable in
the Netherlands the claim must be relitigated before a competent Dutch court. A
judgment rendered by a court of the State of New York, United States of America
pursuant to the Contribution Agreements will, under current practice, be
recognised by a Dutch court (i) if that judgment results from proceedings
compatible with Dutch concepts of due process, (ii) if that judgment does not
contravene public policy (ordre public) of the Netherlands and (iii) the
jurisdiction of the court of the State of New York, United States of America has
been based on an internationally acceptable ground.



--------------------------------------------------------------------------------

  r. In the absence of an applicable treaty between the State of Delaware,
United States of America and the Netherlands, a judgment rendered by a court of
the State of Delaware, United States of America will not be enforced by the
courts in the Netherlands. In order to obtain a judgment which is enforceable in
the Netherlands the claim must be relitigated before a competent Dutch court. A
judgment rendered by a court of the State of Delaware, United States of America
pursuant to the Distribution Agreements will, under current practice, be
recognised by a Dutch court (i) if that judgment results from proceedings
compatible with Dutch concepts of due process, (ii) if that judgment does not
contravene public policy (ordre public) of the Netherlands and (iii) the
jurisdiction of the court of the State of Delaware, United States of America has
been based on an internationally acceptable ground.



--------------------------------------------------------------------------------

Exhibit 2-E

Capitalized terms used within this Exhibit 2-E shall have the meanings set forth
in the respective opinion letters in which they will be delivered.

Dentons US LLP Opinions

Dentons 2017 Opinion

 

1. Citibank is, based upon a certificate of corporate existence issued by the
Comptroller of the Currency, validly existing as a national banking association
in good standing under the laws of the United States and has the requisite
entity power and authority to execute and deliver each Agreement to which it is
a party and to perform its obligations thereunder.

 

2. Each of the Agreements has been duly authorized by all requisite action,
executed and delivered by the Trustee.

 

3. Each of the Agreements, assuming (unless opined to herein) the necessary
entity power and authority, authorization, execution, authentication, payment
and delivery of and by each party thereto, is a valid and legally binding
agreement under the laws of the State of New York, enforceable thereunder in
accordance with its terms against the Trustee.

 

4. With respect to the Trustee, the performance of its obligations under each of
the Agreements and the consummation of the transactions contemplated thereby
will not result in any breach or violation of its articles of association or
bylaws.

 

5. With respect to the Trustee, to our knowledge, there is no legal action,
suit, proceeding or investigation before any court, agency or other governmental
body pending or threatened (by written communication to it of a present
intention to initiate such action, suit, proceeding or investigation) against it
which, either in one instance or in the aggregate, draws into question the
validity of, seeks to prevent the consummation of any of the transactions
contemplated by or would impair materially its ability to perform its
obligations under the Agreements.

 

6. With respect to the Trustee, the performance of its obligations under each of
the Agreements to which it is a party and the consummation of the transactions
contemplated thereby do not require any consent, approval, authorization or
order of, filing with or notice to any United States federal or State of New
York court, agency or other governmental body under any United States federal or
State of New York statute or regulation that is normally applicable to
transactions of the type contemplated by the Agreements, except such as may be
required under the securities laws of any State of the United States or such as
have been obtained, effected or given.

 

7. With respect to the Trustee, the performance of its obligations under each of
the Agreements and the consummation of the transactions contemplated thereby
will not result in any breach or violation by the Trustee of any United States
federal or State of New York statute or regulation that is normally applicable
to transactions of the type contemplated by the Agreements.



--------------------------------------------------------------------------------

8. The Notes have been duly authenticated and delivered by the Trustee in
accordance with the Indenture.

Andrascik & Tita LLC Opinions

Andrascik & Tita 2017 Opinion

 

1. The Servicing Agreement constitutes a legal, valid and binding agreement of
the Servicer enforceable in accordance with its terms against the Servicer
subject to (i) applicable bankruptcy, insolvency, fraudulent conveyance,
receivership, conservatorship, reorganization, liquidation, moratorium,
readjustment of debt or other similar laws affecting the enforcement of
creditors’ rights generally, as such laws would apply in the event of the
insolvency, receivership, conservatorship, liquidation or reorganization of, or
other similar occurrence with respect to the Servicer, or in the event of any
moratorium or similar occurrence affecting the Servicer and (ii) general
principles of equity, including, without limitation, principles of commercial
reasonableness, good faith and fair dealing (regardless of whether enforcement
is sought in a proceeding at law or in equity), and except that the enforcement
of rights with respect to indemnification, limitations and releases of liability
and covenants not to sue, and contribution obligations and provisions
(a) purporting to waive or limit rights to trial by jury, oral amendments to
written agreements or rights of set off, (b) relating to submission to
jurisdiction, venue or service of process, or (c) relating to severability
clauses, may be limited by applicable law or considerations of public policy.

Andrascik & Tita 2017 Negative Assurance Letter

 

1. On the basis of our participation in the preparation of the Midland Offering
Memorandum Section and, in the course of such preparation, in conferences,
discussions and/or other communications with representatives of Midland with
respect thereto, and relying as to facts necessary to the determination of
materiality to the extent we may do so in the exercise of our professional
responsibility based upon the certificates and statements of officers and other
representatives of Midland and subject to the other matters set forth in this
letter, during the course of such participation, no facts have come to our
attention that caused us to believe that with respect to the Preliminary
Offering Memorandum, as of 2:32p.m. (New York City time) on June 12, 2017 with
respect to the Offered Notes, which we have been informed by you was the time at
which sales to investors of the Offered Notes were first made, or with respect
to the Final Offering Memorandum, as of its date and as of the date hereof, the
information set forth in the Midland Offering Memorandum Section (other than any
financial, statistical and/or accounting information contained in or omitted
from the Midland Offering Memorandum Section, as to which we do not comment), in
each case to the extent that such information relates to Midland solely by
virtue of its acting as Servicer under the Servicing Agreement, contained or
contains an untrue statement of a material fact or omitted or omits to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.



--------------------------------------------------------------------------------

In-House Counsel of Servicer Opinions

Midlands 2017 Opinion

 

1. PNC Bank is a national banking association duly organized, validly existing
and in good standing under the laws of the United States of America, with full
power and authority under such laws to enter into and perform its obligations
under the Servicing Agreement.

 

2. The Servicing Agreement has been duly authorized, executed and delivered by
PNC Bank.

 

3. No consent, approval, authorization or order of any federal court,
governmental agency or body is or was required in connection with the execution,
delivery and performance by PNC Bank of the Servicing Agreement, except for
those consents, approvals, authorizations or orders that previously have been
obtained.

 

4. PNC Bank’s execution, delivery and fulfillment of the terms of the Servicing
Agreement do not (a) conflict with or result in a violation of the Articles of
Association or By-Laws of PNC Bank or (b) violate applicable provisions of
federal statutory laws or regulations known by me to be applicable to PNC Bank
and to transactions of the type contemplated by the Servicing Agreement, the
violation of which would have a material adverse effect on the ability of PNC
Bank to perform its obligations under the Servicing Agreement.

 

5. PNC Bank’s execution, delivery and fulfillment of the terms of the Servicing
Agreement do not result in a breach or violation of, or constitute a default or
an event which, with the passing of time, the giving of notice or both, would
constitute a default under, or result in a right of acceleration of its
obligations under, the terms of any indenture or other agreement or instrument
known to me to which PNC Bank is a party or by which it is bound or any order,
judgment or decree of any federal or state court, administrative agency or
governmental instrumentality known by me to be applicable to PNC Bank, the
breach, violation, default or acceleration of which would have a material
adverse effect on the ability of PNC Bank to perform its obligations under the
Servicing Agreement.

 

6. To my knowledge, there are no actions, suits or proceedings against PNC Bank,
pending before any federal or state court, governmental agency or arbitrator or
overtly threatened in writing against PNC Bank which challenge the
enforceability or validity of the Servicing Agreement or any action taken or to
be taken in connection with PNC Bank’s obligations contemplated therein or
which, either individually or in the aggregate, is reasonably likely to
materially impair PNC Bank’s ability to perform under the terms of the Servicing
Agreement.

In-House Counsel to Back-Up Manager Opinions

FTI 2017 Opinion

 

1. The Company has been duly incorporated and is validly existing as a
corporation under the laws of the State of Maryland; and



--------------------------------------------------------------------------------

2. The addresses of this opinion shall be entitled to rely on the opinion issued
by FTI on March 15, 2012.

FTI 2012 Opinion

 

  a. The Company has been duly incorporated and is validly existing as a
corporation under the laws of the State of Maryland.

 

  b. The Company has the requisite corporate power and authority to execute and
deliver the Agreement and to perform its obligations thereunder.

 

  c. The execution and delivery of the Agreement by the Company, and the
performance by the Company of its obligations thereunder, have been authorized
by all requisite corporate action of the Company, and upon due execution and
delivery by the Company and all other parties thereto, will constitute a legal,
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms.

 

  d. Neither the execution and delivery of the Agreement by the Company nor the
performance of the services contemplated thereby and compliance with the terms
and conditions thereof by the Company will conflict with, result in a breach or
violation of, or constitute a default under, (a) the Articles of Incorporation,
as restated, amended and supplemented, and By-Laws, as restated and amended, by
the Company or (b) any applicable statute, rule or regulation to which the
Company is subject that would have a material adverse effect on (i) the ability
of the Company to perform its obligations under the Agreement or (ii) the
business, operations, assets, liabilities or financial condition of the Company
and its subsidiaries as a whole.